Exhibit 10.1

EXECUTION VERSION

NEITHER THIS CREDIT AGREEMENT NOR THE WARRANTS ISSUED HEREUNDER HAVE BEEN
REGISTERED PURSUANT TO THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), OR QUALIFIED PURSUANT TO ANY APPLICABLE
STATE SECURITIES LAW. THE WARRANTS ISSUED UNDER THIS CREDIT AGREEMENT MAY BE
RESOLD ONLY IF REGISTERED PURSUANT TO THE PROVISIONS OF THE SECURITIES ACT AND
QUALIFIED PURSUANT TO APPLICABLE STATE SECURITIES LAWS OR IF AN EXEMPTION FROM
SUCH REGISTRATION AND QUALIFICATION IS AVAILABLE, EXCEPT UNDER CIRCUMSTANCES
WHERE NEITHER SUCH REGISTRATION, QUALIFICATION NOR EXEMPTION IS REQUIRED BY LAW.

CREDIT AGREEMENT

Dated as of November 17, 2017

among

RECRO PHARMA, INC.,

as the Borrower,

CERTAIN DOMESTIC SUBSIDIARIES OF THE BORROWER,

as the Guarantors,

ATHYRIUM OPPORTUNITIES III ACQUISITION LP,

as the Administrative Agent

and

THE LENDERS FROM TIME TO TIME PARTY HERETO

 

 

 

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

     1  

1.01

  Defined Terms      1  

1.02

  Other Interpretive Provisions      31  

1.03

  Accounting Terms      32  

1.04

  Times of Day      33  

1.05

  Currency Generally      33  

ARTICLE II THE COMMITMENTS

     33  

2.01

  Commitments and Warrants      33  

2.02

  Borrowings      34  

2.03

  Prepayments      35  

2.04

  Termination of Commitments      37  

2.05

  Repayment of Loans      37  

2.06

  Interest      37  

2.07

  Fees      38  

2.08

  Computation of Interest      38  

2.09

  Evidence of Debt      38  

2.10

  Payments Generally      38  

2.11

  Sharing of Payments by Lenders      39  

2.12

  Defaulting Lenders      40  

ARTICLE III TAXES, INCREASED COSTS AND YIELD PROTECTION

     41  

3.01

  Taxes      41  

3.02

  Increased Costs      43  

3.03

  Illegality      44  

3.04

  Inability to Determine Rates      44  

3.05

  Mitigation Obligations; Replacement of Lenders      45  

3.06

  Survival      45  

ARTICLE IV GUARANTY

     46  

4.01

  The Guaranty      46  

4.02

  Obligations Unconditional      46  

4.03

  Reinstatement      47  

4.04

  Certain Additional Waivers      47  

4.05

  Remedies      47  

4.06

  Rights of Contribution      48  

4.07

  Guarantee of Payment; Continuing Guarantee      48  

ARTICLE V CONDITIONS PRECEDENT TO BORROWINGS

     48  

5.01

  Conditions of Initial Borrowing and Purchase of Warrants      48  

5.02

  Conditions to all Borrowings      51  

5.03

  Additional Conditions to Term B Borrowings      52  

5.04

  Additional Conditions to Term C Borrowings      52  

ARTICLE VI REPRESENTATIONS AND WARRANTIES

     53  

6.01

  Existence, Qualification and Power      53  

6.02

  Authorization; No Contravention      53  

 

i

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

6.03

  Governmental Authorization; Other Consents      53  

6.04

  Binding Effect      54  

6.05

  Financial Statements; No Material Adverse Effect      54  

6.06

  Litigation      55  

6.07

  No Default      55  

6.08

  Ownership of Property; Liens      55  

6.09

  Environmental Compliance      55  

6.10

  Insurance      56  

6.11

  Taxes      56  

6.12

  ERISA Compliance      56  

6.13

  Subsidiaries and Capitalization      57  

6.14

  Margin Regulations; Investment Company Act      57  

6.15

  Disclosure      58  

6.16

  Compliance with Laws      58  

6.17

  Intellectual Property; Licenses, Etc      58  

6.18

  Solvency      61  

6.19

  Perfection of Security Interests in the Collateral      61  

6.20

  Business Locations      61  

6.21

  Sanctions Concerns; Anti-Corruption Laws; PATRIOT Act      61  

6.22

  Limited Offering of Warrants      62  

6.23

  Registration Rights; Issuance Taxes      62  

6.24

  Material Contracts      62  

6.25

  Compliance of Products      62  

6.26

  Labor Matters      67  

6.27

  EEA Financial Institution      67  

6.28

  Regulation H      67  

6.29

  Meloxicam IV/IM Assets and Liabilities      67  

ARTICLE VII AFFIRMATIVE COVENANTS

     67  

7.01

  Financial Statements      67  

7.02

  Certificates; Other Information      68  

7.03

  Notices      70  

7.04

  Payment of Obligations      71  

7.05

  Preservation of Existence, Etc      71  

7.06

  Maintenance of Properties      71  

7.07

  Maintenance of Insurance      71  

7.08

  Compliance with Laws      72  

7.09

  Books and Records      72  

7.10

  Inspection Rights      72  

7.11

  Use of Proceeds      73  

7.12

  Additional Subsidiaries      73  

7.13

  ERISA Compliance      73  

7.14

  Pledged Assets      74  

7.15

  Compliance with Material Contracts      74  

7.16

  Deposit Accounts      74  

7.17

  Products and Key Permits      75  

7.18

  Consent of Licensors      75  

7.19

  Anti-Corruption Laws      75  

7.20

  Maintenance of Regulatory Authorizations, Contracts, Intellectual Property,
Etc      76  

7.21

  Post-Closing Obligations      77  

 

ii

 

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

ARTICLE VIII NEGATIVE COVENANTS

     77  

8.01

  Liens      77  

8.02

  Investments      80  

8.03

  Indebtedness      81  

8.04

  Fundamental Changes      83  

8.05

  Dispositions      83  

8.06

  Restricted Payments      83  

8.07

  Change in Nature of Business      84  

8.08

  Transactions with Affiliates and Insiders      84  

8.09

  Burdensome Agreements      84  

8.10

  Use of Proceeds      85  

8.11

  Prepayment of Junior Debt      85  

8.12

  Organization Documents; Fiscal Year; Legal Name, State of Formation and Form
of Entity; Certain Amendments      85  

8.13

  Ownership of Subsidiaries      85  

8.14

  Sale Leasebacks      86  

8.15

  Sanctions; Anti-Corruption Laws      86  

8.16

  Financial Covenants      86  

ARTICLE IX EVENTS OF DEFAULT AND REMEDIES

     87  

9.01

  Events of Default      87  

9.02

  Remedies Upon Event of Default      89  

9.03

  Application of Funds      90  

ARTICLE X ADMINISTRATIVE AGENT

     91  

10.01

  Appointment and Authority      91  

10.02

  Rights as a Lender      92  

10.03

  Exculpatory Provisions      92  

10.04

  Reliance by Administrative Agent      93  

10.05

  Delegation of Duties      93  

10.06

  Resignation of Administrative Agent      93  

10.07

  Non-Reliance on Administrative Agent and Other Lenders      94  

10.08

  Administrative Agent May File Proofs of Claim      94  

10.09

  Collateral and Guaranty Matters      95  

10.10

  Appointment of Administrative Agent as Security Trustee      95  

ARTICLE XI MISCELLANEOUS

     97  

11.01

  Amendments, Etc      97  

11.02

  Notices and Other Communications; Facsimile Copies      99  

11.03

  No Waiver; Cumulative Remedies; Enforcement      100  

11.04

  Expenses; Indemnity; and Damage Waiver      101  

11.05

  Payments Set Aside      103  

11.06

  Successors and Assigns      103  

11.07

  Treatment of Certain Information; Confidentiality      106  

11.08

  Set-off      107  

11.09

  Interest Rate Limitation      108  

11.10

  Counterparts; Integration; Effectiveness      108  

11.11

  Survival of Representations and Warranties      108  

11.12

  Severability      109  

11.13

  Replacement of Lenders      109  

 

iii

 

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

11.14

  Governing Law; Jurisdiction; Etc      110  

11.15

  Waiver of Right to Trial by Jury      111  

11.16

  Electronic Execution of Assignments and Certain Other Documents      111  

11.17

  USA PATRIOT Act      111  

11.18

  No Advisory or Fiduciary Relationship      112  

11.19

  Acknowledgement and Consent to Bail-In of EEA Financial Institutions      112
 

11.20

  Collateral and Guaranty Release      112  

 

iv

 

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

SCHEDULES

 

        2.01    Commitments and Applicable Percentages         7.21   
Post-Closing Obligations         11.02    Certain Addresses for Notices EXHIBITS
        A    Form of Loan Notice         B-1    Form of Term A Note         B-2
   Form of Term B Note         B-3    Form of Term C Note         B-4    Form of
Warrant         C    Form of Joinder Agreement         D    Form of Assignment
and Assumption         E    Form of Compliance Certificate

 

v

 

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

EXECUTION VERSION

CREDIT AGREEMENT

This CREDIT AGREEMENT is entered into as of November 17, 2017 among RECRO
PHARMA, INC., a Pennsylvania corporation (the “Borrower”), the Guarantors
(defined herein), the Lenders (defined herein) and ATHYRIUM OPPORTUNITIES III
ACQUISITION LP, as the Administrative Agent.

The Borrower has requested that the Lenders make an investment in the Borrower
in the form of term loan facilities and common stock purchase warrants, and the
Lenders are willing to do so on the terms and conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms.

As used in this Agreement, the following terms shall have the meanings set forth
below:

“Acquisition” means, with respect to any Person, the acquisition by such Person,
in a single transaction or in a series of related transactions, of (a) assets of
another person which constitute all or substantially all of the assets of such
Person, or of any division, line of business or other business unit of such
Person or (b) at least a majority of the Voting Stock of another Person, in each
case whether or not involving a merger or consolidation with such other Person
and whether for cash, property, services, assumption of Indebtedness, securities
or otherwise.

“Administrative Agent” means Athyrium Opportunities III Acquisition LP, a
Delaware limited partnership, in its capacity as administrative agent under any
of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02 or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agreement” means this Credit Agreement.

“Alkermes Milestone Payment” means that certain $45,000,000 payment due to APIL
upon the approval of an NDA for Meloxicam IV/IM, pursuant to the Meloxicam
Acquisition Agreement.

“APIL” means Alkermes Pharma Ireland Limited, a private company limited by
shares incorporated in Ireland with number 448848.

 

 

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

“Applicable Percentage” means with respect to any Lender at any time, (a) in
respect of the Term A Facility, with respect to any Term A Lender at any time,
the percentage (carried out to the ninth decimal place) of the Term A Facility
represented by (i) on or prior to the Closing Date, such Term A Lender’s Term A
Commitment at such time and (ii) thereafter, the outstanding principal amount of
such Term A Lender’s Term A Loans at such time, (b) in respect of the Term B
Facility, with respect to any Term B Lender at such time, the percentage
(carried out to the ninth decimal place) of the Term B Facility represented
by (i) at any time during the Availability Period in respect of such Facility,
such Term B Lender’s Term B Commitment at such time and (ii) at any time
thereafter, the outstanding principal amount of such Term B Lender’s Term B
Loans at such time, and (c) in respect of the Term C Facility, with respect to
any Term C Lender at such time, the percentage (carried out to the ninth decimal
place) of the Term C Facility represented by (i) at any time during the
Availability Period in respect to such Facility, such Term C Lender’s Term C
Commitment at such time and (ii) at any time thereafter, the outstanding
principal amount of such Term C Lender’s Term C Loans at such time. The initial
Applicable Percentage of each Lender in respect of each Facility is set forth
opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.

“Appointee” means any receiver, receiver and manager or other insolvency officer
appointed in respect of any Loan Party or its assets.

“Appropriate Lender” means, at any time, with respect to any Facility, a Lender
that has a Commitment with respect to such Facility or holds a Loan under such
Facility at such time.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit D or any other form (including electronic
documentation generated by MarkitClear or other electronic platform) approved by
the Administrative Agent.

“Athyrium” means Athyrium Capital Management, LP and its successors and assigns.

“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
(b) in respect of any Synthetic Lease of any Person, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a Capital Lease and (c) in respect of any
Securitization Transaction of any Person, the outstanding principal amount of
such financing, after taking into account reserve accounts and making
appropriate adjustments, determined by the Administrative Agent in its
reasonable judgment.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2016,
and the related consolidated statements of operations, shareholders’ equity and
cash flows for such fiscal year of the Borrower and its Subsidiaries, including
the notes thereto, audited by independent public accountants of recognized
national standing and prepared in conformity with GAAP.

“Availability Period” means (a) with respect to the Term B Facility, the period
from and after the Closing Date to the earliest of (i) December 31, 2018,
(ii) the date of termination of the Term B Commitments pursuant to Section 2.04
and (iii) the date of termination of the Term B Commitments pursuant to
Section 9.02 and (b) with respect to the Term C Facility, the period from and
after the Closing Date to the earliest of (i) March 31, 2020, (ii) the date of
termination of the Term C Commitments pursuant to Section 2.04 and (iii) the
date of termination of the Term C Commitments pursuant to Section 9.02

 

2

 

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

“Board of Directors” means (a) with respect to a corporation, the board of
directors of the corporation or any committee thereof duly authorized to act on
behalf of such board, (b) with respect to a partnership, the Board of Directors
of the general partner of the partnership, (c) with respect to a limited
liability company, the managing member or members or any controlling committee
of managing members thereof, and (d) with respect to any other Person, the board
or committee of such Person serving a similar function.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Borrower” has the meaning set forth in the introductory paragraph hereto.

“Borrowing” means a Term A Borrowing, a Term B Borrowing or a Term C Borrowing,
as the context may require.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located.

“Businesses” means, at any time, a collective reference to the businesses
operated by the Borrower and its Subsidiaries at such time.

“Capital Lease” means, subject to Section 1.03(b), as applied to any Person, any
lease of any property by that Person as lessee which, in accordance with GAAP,
is required to be accounted for as a capital lease on the balance sheet of that
Person.

“Cash Equivalents” means, as at any date, (a) securities issued or directly and
fully guaranteed or insured by the United States or any agency or
instrumentality thereof (provided, that, the full faith and credit of the United
States is pledged in support thereof) having maturities of not more than twelve
months from the date of acquisition, (b) Dollar denominated time deposits and
certificates of deposit of (i) any domestic commercial bank of recognized
standing having capital and surplus in excess of $500,000,000 or (ii) any bank
whose short-term commercial paper rating from S&P is at least A-1 or the
equivalent thereof or from Moody’s is at least P-1 or the equivalent thereof
(any such bank being an “Approved Bank”), in each case with maturities of not
more than 270 days from the date of acquisition, (c) commercial paper and
variable or fixed rate notes issued by any Approved Bank (or by the parent
company thereof) or any variable rate notes issued by, or guaranteed by, any
domestic corporation rated A-1 (or the equivalent thereof) or better by S&P or
P-1 (or the equivalent thereof) or better by Moody’s and maturing within twelve
months of the date of acquisition, (d) repurchase agreements entered into by any
Person with a bank or trust company (including any of the Lenders) or recognized
securities dealer having capital and surplus in excess of $500,000,000 for
direct obligations issued by or fully guaranteed by the United States in which
such Person shall have a perfected first priority security interest (subject to
no other Liens) and having, on the date of purchase thereof, a fair market value
of at least 100% of the

 

3

 

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

amount of the repurchase obligations, (e) Investments, classified in accordance
with GAAP as current assets, in money market investment programs registered
under the Investment Company Act of 1940 which are administered by reputable
financial institutions having capital of at least $500,000,000 and the
portfolios of which are limited to Investments of the character described in the
foregoing clauses (a) through (d), (f) other short term liquid investments
approved in writing by the Administrative Agent (such approval not to be
unreasonably withheld or delayed), and (g) solely with respect to any Foreign
Subsidiary, investments equivalent to those referred to in clauses (a) through
(f) above denominated in euro or any other foreign currency comparable in credit
quality and tenor to those referred to above and customarily used by
corporations for short-term cash management purposes in any jurisdiction outside
the United States to the extent reasonably required in connection with any
business conducted by such Foreign Subsidiary.

“CFC” means any Subsidiary that is a “controlled foreign corporation” within the
meaning of Section 957 of the Internal Revenue Code.

“cGCP” means the then current Good Clinical Practices that establish the ethical
and scientific quality standards for designing, conducting, recording and
reporting clinical trials that are promulgated or endorsed for the United States
by the FDA (including through ICH E6 and 21 CFR Parts 50, 54, 56 and 312) and
for outside the United States by comparable Governmental Authorities.

“cGMP” means the then current good manufacturing practices and regulatory
requirements for manufacturing pharmaceutical or biological products (and
components thereof) that are promulgated or endorsed for the United States by
the FDA (including through 21 CFR Parts 210 and 211) and for outside the United
States by comparable Governmental Authorities.

“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided, that, notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Change of Control” means the occurrence of any of the following events:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such
plan), other than the Existing Holders, is or becomes the “beneficial owner” (as
defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934,
except that a person or group shall be deemed to have “beneficial ownership” of
all securities that such person or group has the right to acquire, whether such
right is exercisable immediately or only after the passage of time (such right,
an “option right”)), directly or indirectly, of Equity Interests representing
30% or more of the aggregate ordinary voting power in the election of the Board
of Directors of the Borrower represented by the issued and outstanding Equity
Interests of the Borrower on a fully-diluted basis (and taking into account all
such securities that such person or group has the right to acquire pursuant to
any option right);

 

4

 

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

(b) any of the Existing Holders, or the Existing Holders collectively, become
the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, except that the Existing Holders shall be deemed to have
“beneficial ownership” of all securities that the Existing Holders (or any
thereof) have the right to acquire pursuant to any option right), directly or
indirectly, of Equity Interests representing 50% or more of the aggregate
ordinary voting power represented by the issued and outstanding Equity Interests
of the Borrower on a fully-diluted basis (and taking into account all such
securities that the Existing Holder (or any thereof) have the right to acquire
pursuant to any option right);

(c) during any period of twelve (12) consecutive months, a majority of the
members of the Board of Directors of the Borrower cease to be composed of
individuals (i) who were members of that Board of Directors on the first day of
such period, (ii) whose election, appointment or nomination to that Board of
Directors was approved by individuals referred to in clause (i) above
constituting at the time of such election, appointment or nomination at least a
majority of that Board of Directors or (iii) whose election, appointment or
nomination to that Board of Directors was approved by individuals referred to in
clauses (i) and (ii) above constituting at the time of such election,
appointment or nomination at least a majority of that Board of Directors; or

(d) any “Change of Control” (or any comparable term) shall occur under any
agreement evidencing Indebtedness in excess of the Threshold Amount.

“Charged Property” means the assets of the Loan Parties subject to a Lien under
the Irish Share Charge.

“Closing Date” means the date hereof.

“CMS” means the U.S. Center for Medicare and Medicaid Services.

“Collateral” means a collective reference to all real and personal property with
respect to which Liens in favor of the Administrative Agent, for the benefit of
the Secured Parties, are purported to be granted pursuant to and in accordance
with the terms of the Collateral Documents.

“Collateral Access Agreement” means an agreement in form and substance
reasonably satisfactory to the Administrative Agent pursuant to which a lessor
of real property on which Collateral is stored or otherwise located, or a
warehouseman, processor or other bailee of inventory or other property owned by
any Loan Party, acknowledges the Liens of the Administrative Agent and waives
(or, if approved by the Administrative Agent, subordinates) any Liens held by
such Person on such property, and permits the Administrative Agent reasonable
access to any Collateral stored or otherwise located thereon.

“Collateral Documents” means a collective reference to the Security Agreement,
the Pledge Agreements, the Mortgages, the Deposit Account Control Agreements,
the Collateral Questionnaire, the Collateral Access Agreements, the Real
Property Security Documents and other security documents as may be executed and
delivered by the Loan Parties pursuant to the terms of Section 7.14.

“Collateral Questionnaire” means that certain collateral questionnaire, in form
and substance reasonably satisfactory to Administrative Agent, executed by the
Borrower as of the Closing Date.

“Commitment” means a Term A Commitment, a Term B Commitment or a Term C
Commitment, as the context may require.

 

5

 

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

“Compliance Certificate” means a certificate substantially in the form of
Exhibit E.

“Consolidated Debt to Revenues Ratio” means, as of any date of determination,
the ratio of (a) Consolidated Funded Indebtedness as of such date to
(b) Consolidated Revenues for the period of the four fiscal quarters most
recently ended.

“Consolidated Funded Indebtedness” means Funded Indebtedness of the Borrower and
its Subsidiaries on a consolidated basis determined in accordance with GAAP.

“Consolidated Meloxicam Sales” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, net sales in the United States for such
period related to Meloxicam IV/IM, all as determined in accordance with GAAP
(but excluding, for the avoidance of doubt, all other forms of sales or revenue
of the Borrower and its Subsidiaries (e.g., sales related to any other Product
of the Borrower or any Subsidiary, sales of Meloxicam IV/IM outside of the
United States, licensing fees and other licensing income, distribution income,
service payments and royalty payments) for such period).

“Consolidated Revenues” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the sum (without duplication) of (a) net
sales for such period related to the Products of the Borrower and its
Subsidiaries (including, for the avoidance of doubt, for any period, the
applicable portion of any one-time upfront cash payment with respect to net
sales of the Products of the Borrower and its Subsidiaries for which GAAP
required the recognition of revenue from such cash payment to be deferred over
time), all as determined in accordance with GAAP (but excluding, for the
avoidance of doubt, all other forms of revenue of the Borrower and its
Subsidiaries (e.g., licensing fees and other licensing income, distribution
income, service payments and royalty payments) for such period) plus (b) to the
extent not included in clause (a) of this definition, net revenues for such
period of the Borrower and its Subsidiaries to the extent related to the
contract manufacturing and development business of the Borrower and its
Subsidiaries (including, for the avoidance of doubt, for any period, the
applicable portion of any one-time upfront cash payment with respect to any such
net revenues of the Borrower and its Subsidiaries for which GAAP required the
recognition of revenue from such cash payment to be deferred over time), all as
determined in accordance with GAAP (but excluding, for the avoidance of doubt,
all forms of revenue not related to the contract manufacturing and development
business of the Borrower and its Subsidiaries).

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto. Without
limiting the generality of the foregoing, a Person shall be deemed to be
Controlled by another Person if such other Person possesses, directly or
indirectly, power to vote ten percent (10%) or more of the securities having
ordinary voting power for the election of directors, managing general partners
or the equivalent.

“Controlled Investment Affiliate” means, with respect to any Person, any fund or
investment vehicle that (a) is organized for the purposes of making equity
investments in one or more companies and (b) is controlled by, or under common
control with, such Person. For purposes of this definition “control” means the
power to direct or cause the direction of management and policies of a Person,
whether by contract or otherwise.

 

6

 

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

“Controlled Substances Act” means the U.S. Controlled Substances Act (or any
successor thereto) and the rules, regulations, guidelines, guidance documents
and compliance policy guides issued or promulgated thereunder.

“Copyrights” means all copyrights, whether statutory or common law, along with
any and all (a) applications for registration, renewals, revisions, extensions,
reversions, restorations, derivative works, enhancements, modifications, updates
and new releases thereof, (b) income, royalties, damages, claims and payments
now and hereafter due and/or payable with respect thereto, including, without
limitation, damages and payments for past, present or future infringements
thereof, (c) rights to sue for past, present and future infringements thereof,
and (d) foreign copyrights and any other rights corresponding thereto throughout
the world.

“Covered Agreements” means the Focalin Agreements, the Ritalin Agreement, the
Verapamil Agreement, the Verelan Agreement, and the Zohydro Agreements.

“Daravita” means Daravita Limited (f/k/a Alkermes Science One Limited), a
private company limited by shares incorporated in Ireland with number 513920.

“DEA” means the United States Drug Enforcement Administration and any successor
administration thereto.

“Debt Issuance” means the issuance by any Loan Party or any Subsidiary of any
Indebtedness other than Indebtedness permitted under Section 8.03.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means a rate per annum equal to the sum of (a) twelve and
one-half percent (12.50%) plus (b) the Three-Month LIBOR Reference Rate for the
applicable Interest Period.

“Defaulting Lender” means, subject to Section 2.12(b), any Lender that (a) has
failed to (i) fund all or any portion of its funding obligations hereunder
within three (3) Business Days of the date required to be funded by it
hereunder, (b) has notified the Borrower or the Administrative Agent in writing
that it does not intend to comply with its funding obligations hereunder, or has
made a public statement to that effect, (c) has failed, within three
(3) Business Days after written request by the Administrative Agent or the
Borrower, to confirm in writing to the Administrative Agent and the Borrower
that it will comply with its prospective funding obligations hereunder
(provided, that, such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative
Agent and the Borrower), or (d) has, or has a direct or indirect parent company
that has, (i) become the subject of a proceeding under any Debtor Relief Law,
(ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity, or (iii) become the subject of a Bail-In
Action; provided, that, a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any Equity Interest in that Lender or
any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with

 

7

 

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under any one
or more of clauses (a) through (d) above, and the effective date of such status,
shall be conclusive and binding absent manifest error, and such Lender shall be
deemed to be a Defaulting Lender (subject to Section 2.12(b)) as of the date
established therefor by the Administrative Agent in a written notice of such
determination, which shall be delivered by the Administrative Agent to the
Borrower and each other Lender promptly following such determination.

“Delegate” means any delegate, agent, attorney or co-trustee appointed by the
Administrative Agent (in its capacity as security trustee).

“Deposit Account” means a “deposit account” (as defined in Article 9 of the
Uniform Commercial Code), investment account (including securities accounts) or
other account in which funds are held or invested to or for the credit or
account of any Loan Party.

“Deposit Account Control Agreement” means any account control agreement by and
among a Loan Party, the applicable depository bank (or securities intermediary,
as the case may be) and the Administrative Agent, in each case in form and
substance reasonably satisfactory to the Administrative Agent.

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory is the subject of any Sanction.

“Disclosure Letter” means that certain disclosure letter dated as of the Closing
Date containing certain schedules delivered by the Loan Parties to the
Administrative Agent and the Lenders.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any Sale and Leaseback Transaction or any issuance by any
Subsidiary of its Equity Interests) of any property by any Loan Party or any
Subsidiary, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith, but excluding the following (the following referred to
herein collectively, as the “Permitted Transfers”): (a) the sale, lease,
license, transfer or other disposition of inventory in the ordinary course of
business, (b) the sale, lease, license, transfer or other disposition in the
ordinary course of business of surplus, obsolete or worn out property no longer
used or useful in the conduct of business of any Loan Party and its
Subsidiaries, (c) any sale, lease, license, transfer or other disposition of
property to any Loan Party or any Subsidiary; provided, that, if the transferor
of such property is a Loan Party, the transferee thereof must be a Loan Party,
(d) the abandonment or other disposition of Intellectual Property that is not
material and is no longer used or useful in any material respect in the business
of the Borrower and its Subsidiaries, (e) licenses, sublicenses, leases or
subleases (other than relating to intellectual property) granted to third
parties in the ordinary course of business and not interfering with the business
of the Borrower and its Subsidiaries, (f) any Involuntary Disposition,
(g) dispositions of cash and Cash Equivalents in the ordinary course of
business, (h) dispositions consisting of the sale, transfer, assignment or other
disposition of unpaid and overdue accounts receivable in connection with the
collection, compromise or settlement thereof in the ordinary course of business
and not as part of a financing transaction, (i) Permitted Licenses, (j) the
sale, transfer, issuance or other disposition of a de minimis number of shares
of the Equity Interests of a Foreign Subsidiary in order to qualify members of
the governing body of such Subsidiary if required by applicable Law, (k) any
disposition or other transfer of any Product inventory, without the payment or
provision of consideration to the Borrower or any of its Subsidiaries for such
Product inventory (other than expense reimbursement), reasonably necessary for
the conduct of any then on-going clinical trial or other development or
regulatory activities associated with

 

8

 

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

such Product, (l) to the extent constituting a sale, transfer, license, lease or
other disposition, the granting, existence or creation of a Lien (but not the
sale, transfer, license, lease or other disposition of the property subject to
such Lien) permitted under Section 8.01, Investments permitted under
Section 8.02, fundamental changes permitted under Section 8.04 and Restricted
Payments permitted under Section 8.06 (in each case, other than by reference to
Section 8.05 or this definition (or any sub-clause of either thereof)), (m) the
termination of Swap Contracts permitted hereunder in the ordinary course of
business, and (n) a disposition of property to the extent that (A) such property
is exchanged for credit against the purchase price of similar replacement
property or (B) the proceeds (determined on an after-tax basis) of such
disposition are applied to the purchase price of such replacement.

“Disqualified Capital Stock” means any Equity Interest which, by its terms (or
by the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is redeemable at the option of the holder thereof, in whole or in part, prior to
the ninety-first (91st) day after the Maturity Date (other than (x) settlements,
conversions, redemptions and payments solely in the form of Qualified Capital
Stock and (y) cash in lieu of fractional shares), (b) requires the payment of
any cash dividends at any time prior to the ninety-first (91st) day after the
Maturity Date (other than the payment of cash in lieu of fractional shares), (c)
contains any repurchase obligation at the option of the holder thereof, in whole
or in part, which may come into effect prior to the ninety-first (91st) day
following the Maturity Date (other than (x) any obligation for repurchases
solely made with Qualified Capital Stock and (y) cash in lieu of fractional
shares) or (d) is convertible into or exchangeable (unless at the sole option of
the issuer thereof) for (i) debt securities or (ii) any Equity Interests
referred to in clause (a), (b) or (c) above, in each case at any time prior to
the ninety-first (91st) day after the Maturity Date; provided, that, any Equity
Interests that would not constitute Disqualified Capital Stock but for
provisions thereof giving holders thereof (or the holders of any security into
or for which such Equity Interests are convertible, exchangeable or exercisable)
the right to require the issuer thereof to redeem or repurchase such Equity
Interests upon the occurrence of a change in control occurring prior to the
ninety-first (91st) day after the Maturity Date shall not constitute
Disqualified Capital Stock if such Equity Interests provide that the issuer
thereof will not redeem or repurchase any such Equity Interests pursuant to such
provisions prior to the termination of all unused Commitments and payment in
full of all Obligations (other than contingent indemnification obligations for
which no claim has been asserted) under the Loan Documents; provided, further,
that, if such Equity Interests are issued pursuant to a plan for the benefit of
employees or other service providers of the Borrower or any Subsidiary or by any
such plan to such employees or other service providers, such Equity Interests
shall not constitute Disqualified Capital Stock solely because they may be
required to be repurchased by the Borrower or a Subsidiary in order to satisfy
applicable statutory or regulatory obligations or in connection with such
employee’s or other services provider’s termination, death or disability.

“Dollar” and “$” mean lawful money of the United States.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any state of the United States or the District of Columbia.

“Earn Out Obligations” means, with respect to an Acquisition, all obligations of
the Borrower or any Subsidiary to make earn out or other contingency payments
(including purchase price adjustments, non-competition and consulting
agreements, or other indemnity obligations) pursuant to the documentation
relating to such Acquisition. For purposes of determining the aggregate
consideration paid for an Acquisition at the time of such Acquisition, the
amount of any Earn Out Obligations shall be deemed to be the maximum amount of
the earn out payments in respect thereof as specified in the documents relating
to such Acquisition. For purposes of determining the amount of any Earn Out
Obligations to be included in the definition of Funded Indebtedness, the amount
of Earn Out Obligations shall be deemed to be the aggregate liability in respect
thereof, as determined in accordance with GAAP.

 

9

 

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assets” means assets (other than current assets) that are used or
useful in the same or a similar line of business as the Borrower and its
Subsidiaries were engaged in on the Closing Date (or any reasonable extension or
expansions thereof).

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06 (subject to such consents, if any, as may be
required under Section 11.06(b)(iii)).

“EMA” means the European Medicines Agency or any successor entity.

“Environmental Laws” means any and all federal, state, local, foreign and other
applicable statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to pollution and the protection of the
environment or the release of any materials into the environment, including
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member, membership or trust
interests therein), whether voting or nonvoting, and whether or not such shares,
warrants, options, rights or other interests are outstanding on any date of
determination.

 

10

 

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Internal Revenue Code (and Sections 414(m) and (o) of the Internal
Revenue Code for purposes of provisions relating to Section 412 of the Internal
Revenue Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan,
(b) the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA, (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan, (d) the filing of a notice of intent to
terminate, the treatment of a Pension Plan amendment as a termination under
Sections 4041 or 4041A of ERISA, (e) the institution by the PBGC of proceedings
to terminate a Pension Plan, (f) any event or condition which constitutes
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan, (g) the determination that any
Pension Plan is considered an at-risk plan or a plan in endangered or critical
status within the meaning of Sections 430, 431 and 432 of the Internal Revenue
Code or Sections 303, 304 and 305 of ERISA, or (h) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon the Borrower or any ERISA
Affiliate.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Event of Default” has the meaning set forth in Section 9.01.

“Excluded Accounts” means Deposit Accounts (a) used exclusively for trust,
payroll, payroll taxes and other employee wage or employee benefit payments to
or for the benefit of any Loan Party’s employees, (b) that are zero balance
accounts, (c) over which the grant of a Deposit Account Control Agreement is
legally prohibited or which constitute cash collateral in respect of a Permitted
Lien and (d) in which the amount on deposit that constitute “Excluded Accounts”
in reliance of this clause (d) does not exceed $150,000 in the aggregate for all
such accounts at any time.

“Excluded Property” means, with respect to any Loan Party, including any Person
that becomes a Loan Party after the Closing Date as contemplated by
Section 7.12, (a) any owned or leased real or personal property which is located
outside of the United States (other than, for the avoidance of doubt, any Equity
Interests of a Foreign Subsidiary required to be pledged pursuant to
Section 7.14), (b) any personal property (including, without limitation, motor
vehicles) in respect of which perfection of a Lien is not either (x) governed by
the Uniform Commercial Code or (y) effected by appropriate evidence of the Lien
being filed in either the United States Copyright Office or the United States
Patent and Trademark Office, unless requested by the Administrative Agent or the
Required Lenders, (c) the Equity Interests of any Foreign Subsidiary or Foreign
Subsidiary Holding Company, in each case, to the extent not required to be
pledged to secure the Obligations pursuant to Section 7.14(a), (d) any property
which, subject to the terms of Section 8.09, is subject to a Lien of the type
described in Section 8.01(i) pursuant to documents which prohibit such Loan
Party from granting any other Liens in such property, (e) (i) any leasehold
interest of any Loan Party in real property and (ii) any fee owned real property
of any Loan Party with a fair market value of less than $1,000,000, (f) any
general intangible, permit, lease, license, contract or other instrument of a
Loan Party if the grant of a security interest in such general intangible,
permit, lease, license, contract or other instrument in the manner contemplated
by the Collateral Documents, under the terms thereof or under applicable Law, is
prohibited and would result in the termination thereof or give the other parties
thereto the right to terminate, accelerate or otherwise alter such Loan Party’s
rights, titles

 

11

 

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

and interests thereunder (including upon the giving of notice or lapse of time
or both); provided, that, (x) any such limitation described in this clause
(f) on the security interests granted under the Collateral Documents shall only
apply to the extent that any such prohibition would not be rendered ineffective
pursuant to the Uniform Commercial Code or any other applicable Law or
principles of equity and (y) in the event of the termination or elimination of
any such prohibition or the requirement for any consent contained in any
applicable Law, general intangible, permit, lease, license, contract or other
instrument, to the extent sufficient to permit any such item to become
Collateral, a security interest in such general intangible, permit, lease,
license, contract or other instrument shall be automatically and simultaneously
granted under the applicable Collateral Document and such general intangible,
permit, lease, license, contract or other instrument shall no longer constitute
“Excluded Property” and shall be considered Collateral, (g) those assets with
respect to which the granting of security interests in such assets would be
prohibited by applicable Law or regulation (other than to the extent that any
such Law, regulation or prohibition would be rendered ineffective pursuant to
the Uniform Commercial Code or any other applicable Law or principles of
equity), or would require governmental consent (after giving effect to the
applicable anti-assignment provisions of the Uniform Commercial Code or other
applicable Law or principles of equity); provided, that, immediately upon the
ineffectiveness, lapse or termination of any such Law, regulation, prohibition
or requirement for consent or the obtaining of any such consent, a security
interest in such assets shall be automatically and simultaneously granted under
the applicable Collateral Document and such assets shall no longer constitute
“Excluded Property” and shall be considered Collateral, (h)any United States
intent-to-use trademark applications to the extent that, and solely during the
period in which, the grant of a security interest therein would impair the
validity or enforceability of such intent-to-use trademark applications under
applicable federal law; provided, that, upon submission and acceptance by the
United States Patent and Trademark Office of an amendment to allege use pursuant
to 15 U.S.C. Section 1060(a) (or any successor provision), such intent-to-use
trademark application shall no longer constitute “Excluded Property” and shall
be considered Collateral, (i) “margin stock” (within the meaning of Regulation U
issued by the FRB), (j) any real or personal property as to which the
Administrative Agent and the Borrower agree in writing that the costs or other
consequences of obtaining a security interest or perfection thereof are
excessive in view of the benefits to be obtained by the Secured Parties
therefrom, (k) Equity Interests in any Person (other than Wholly Owned
Subsidiaries) to the extent the pledge thereof is not permitted by the terms of
such Person’s Organization Documents, (l) any Excluded Accounts described in
clauses (a) or (c) (solely to the extent constituting cash collateral in respect
of a Permitted Lien of the type described in any of Sections 8.01(e), (f), (p),
(r), (u), (v) and (w)) of the definition thereof and (m) the Assigned Reversion
IP Assets (as such term is defined in Exhibit E to the Meloxicam Acquisition
Agreement as in effect on the Closing Date); provided, that, the Assigned
Reversion IP Assets (as such term is defined in Exhibit E to the Meloxicam
Acquisition Agreement as in effect on the Closing Date) shall cease to
constitute “Excluded Property” on the date that all prohibitions and material
restrictions on the provision of a Lien with respect thereto under the Meloxicam
Acquisition Agreement cease to exist or are waived in accordance with the terms
of the Meloxicam Acquisition Agreement.

“Excluded Taxes” has the meaning set forth in Section 3.01(a).

“Existing Credit Agreement” means that certain Credit Agreement, dated as of
March 7, 2015, by and between Recro Gainesville LLC, a Massachusetts limited
liability company (as successor in interest to Recro Pharma LLC, a Delaware
limited liability company) and OrbiMed Royalty Opportunities, LP, a Delaware
limited partnership, as amended or otherwise modified.

“Existing Holders” means, collectively, SCP Vitalife Partners, II, L.P., SCP
Vitalife Partners (Israel) II, L.P. and their respective Controlled Investment
Affiliates; “Existing Holder” means any one of them.

 

12

 

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

“Extraordinary Receipts” means any cash received by or paid to or for the
account of any Person not in the ordinary course of business, including tax
refunds, pension plan reversions, proceeds of insurance (other than proceeds of
business interruption insurance to the extent such proceeds constitute
compensation for lost earnings), condemnation awards (and payments in lieu
thereof), indemnity payments and any purchase price adjustments; provided, that,
Extraordinary Receipts shall exclude (w) working capital adjustments in
connection with any Acquisition, (x) indemnification payments to the extent
constituting reimbursement for cash expenses incurred by any Loan Party with
respect to the event giving rise to the related indemnity claims, (y) fees
received from any out-licensing agreements permitted hereunder and (z) proceeds
from the issuance or sale of Qualified Capital Stock of the Borrower.

“Facility” means the Term A Facility, the Term B Facility or the Term C
Facility, as the context may require.

“Facilities” means, at any time, a collective reference to the facilities and
real properties owned, leased or operated by any Loan Party or any Subsidiary.

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code as of the
Closing Date (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with) and any current or
future regulations thereunder, official interpretations thereof, any agreement
entered into pursuant to Section 1471(b)(1) of the Internal Revenue Code and any
intergovernmental agreements entered into thereunder.

“FDA” means the United States Food and Drug Administration and any successor
entity.

“FDCA” means the U.S. Food, Drug and Cosmetic Act (or any successor thereto) and
the rules, regulations, guidelines, guidance documents and compliance policy
guides issued or promulgated thereunder.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided, that, if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day.

“Fee Letter” means that certain letter agreement dated as of the Closing Date by
and among the Borrower and the Administrative Agent.

“Flood Hazard Property” means any real property subject to a Mortgage that is in
an area designated by the Federal Emergency Management Agency as having special
flood or mudslide hazards.

“Focalin Agreements” means, collectively, (a) the License and Supply Agreement
by and between Novartis Pharma AG and Elan Corporation, plc, as predecessor in
interest to Recro Gainesville LLC, dated as of December 17, 2004 and (b) the
Preliminary Development Agreement by and between Novartis Pharma AG and Elan
Corporation, plc, as predecessor in interest to Recro Gainesville LLC, dated as
of September 21, 2001.

“Foreign Lender” has the meaning set forth in Section 3.01.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

13

 

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

“Foreign Subsidiary Holding Company” means any Domestic Subsidiary all or
substantially all of the assets of which consist of Equity Interests in one or
more CFCs.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“Funded Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations, whether current or long-term, for borrowed money (including
the Obligations) and all obligations of such Person evidenced by bonds,
debentures, notes, loan agreements or other similar instruments;

(b) all purchase money Indebtedness;

(c) the principal portion of all obligations under conditional sale or other
title retention agreements relating to property purchased by such Person or any
Subsidiary thereof (other than customary reservations or retentions of title
under agreements with suppliers entered into in the ordinary course of
business);

(d) all obligations arising under letters of credit (including standby and
commercial), bankers’ acceptances, bank guaranties, surety bonds and similar
instruments;

(e) all obligations in respect of the deferred purchase price of property or
services (other than trade accounts payable in the ordinary course of business
and any Earn Out Obligations unless such Earn Out Obligations have not been paid
after becoming due and payable);

(f) the Attributable Indebtedness of Capital Leases, Securitization Transactions
and Synthetic Leases;

(g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Disqualified Capital Stock in such
Person or any other Person, valued, in the case of a redeemable preferred
interest, at the greater of its voluntary or involuntary liquidation preference
plus accrued and unpaid dividends;

(h) all Funded Indebtedness of others secured by (or for which the holder of
such Funded Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien on, or payable out of the proceeds of production from,
property owned or acquired by such Person, whether or not the obligations
secured thereby have been assumed;

(i) all Guarantees with respect to Funded Indebtedness of the types specified in
clauses (a) through (h) above of another Person; and

(j) all Funded Indebtedness of the types referred to in clauses (a) through (i)
above of any partnership or joint venture (other than a joint venture that is
itself a corporation or limited liability company) in which such Person is a
general partner or joint venturer, except to the extent that Funded Indebtedness
is expressly made non-recourse to such Person.

 

14

 

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

For purposes hereof, the amount of any direct obligation arising under letters
of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments shall be the maximum amount
available to be drawn thereunder.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board, consistently applied
and as in effect from time to time.

“Governmental Authority” means any national, supranational, federal, state,
county, provincial, local, municipal or other government or political
subdivision thereof (including any Regulatory Agency), whether domestic or
foreign, and any agency, authority, commission, ministry, instrumentality,
regulatory body, court, tribunal, arbitrator, central bank or other Person
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to any such government.

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

“Guarantors” means (a) each Wholly Owned Domestic Subsidiary identified as a
“Guarantor” on the signature pages hereto and (b) each other Person that joins
as a Guarantor pursuant to Section 7.12, together with their successors and
permitted assigns.

“Guaranty” means the Guaranty made by the Guarantors in favor of the Secured
Parties pursuant to Article IV.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“IND” means (a) (i) an investigational new drug application (as defined in the
FDCA) that is required to be filed with the FDA before beginning clinical
testing in human subjects, or any successor application or procedure; and
(ii) any similar application or functional equivalent relating to any
investigational new drug application applicable to or required by any country,
jurisdiction or Governmental Authority other than the United States; and (b) all
supplements and amendments that may be filed with respect to the foregoing.

 

15

 

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all Funded Indebtedness;

(b) the Swap Termination Value of any Swap Contract;

(c) all Guarantees with respect to outstanding Indebtedness of the types
specified in clauses (a) and (b) above of any other Person; and

(d) all Indebtedness of the types referred to in clauses (a) through (c) above
of any partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which such Person or a Subsidiary
thereof is a general partner or joint venturer, unless such Indebtedness is
expressly made non-recourse to such Person or such Subsidiary.

“Indemnified Taxes” has the meaning set forth in Section 3.01(b).

“Indemnitee” has the meaning set forth in Section 11.04(b).

“Information” has the meaning set forth in Section 11.07.

“Infringement” and “Infringes” mean the misappropriation or other violation of
know-how, trade secrets, confidential information, and/or other Intellectual
Property.

“Intellectual Property” means all (a) Patents; (b) Trademarks and all
applications, registrations and renewals thereof; (c) Copyrights and other works
of authorship (registered or unregistered), and all applications, registrations
and renewals thereof; (d) Regulatory Authorizations; (e) Product Agreements;
(f) computer software, databases, websites and domain registrations, data and
documentation; (g) (i) trade secrets and confidential information, whether
patentable or unpatentable and whether or not reduced to practice,
(ii) know-how, (iii) inventions, (iv) manufacturing processes and techniques,
(v) research and development information, and (vi) data and other information
included in or supporting Regulatory Authorizations; (h) other intellectual
property or similar proprietary rights; (i) copies and tangible embodiments of
any of the foregoing (in whatever form or medium); (j) any and all improvements
to any of the foregoing; and (k) all exclusive and nonexclusive licenses from
third parties to use any of the foregoing intellectual property or rights to use
any intellectual property owned or licensed by such third parties.

“Intercompany Irish Credit Facility” means the up to $200,000,000 credit
facility made available to Recro Ireland by the Borrower pursuant to the terms
of that certain Term Loan Agreement, dated as of May 23, 2017, by and between
the Borrower, as lender, and Recro Ireland, as borrower.

“Interest Payment Date” means (a) the last Business Day of each March, June,
September and December and (b) the Maturity Date.

“Interest Period” means, with respect to any Loan, (a) the period commencing on
(and including) the applicable borrowing date of such Loan and ending on (and
including) the last day of the fiscal quarter in which such borrowing date
occurs; provided, that, if any such last day is not a Business Day, the

 

16

 

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

applicable Interest Period shall end on the first Business Day immediately
preceding such last day of such fiscal quarter, and (b) thereafter, the period
beginning on (and including) the first day following the end of the preceding
Interest Period and ending on the earlier of (and including) (x) the last day of
the fiscal quarter following the fiscal quarter in which the preceding Interest
Period ended; provided, that, if any such last day is not a Business Day, the
applicable Interest Period shall end on the first Business Day immediately
preceding such last day of such fiscal quarter, and (y) the Maturity Date.

“Interest Rate” means, for any Interest Period, a rate per annum equal to the
sum of (a) nine and three-quarters percent (9.75%) plus (b) the Three-Month
LIBOR Reference Rate for such Interest Period.

“Interim Financial Statements” means the unaudited consolidated financial
statements of the Borrower and its Subsidiaries for the fiscal quarter ended
September 30, 2017, including balance sheets and statements of operations,
shareholders’ equity and cash flows.

“Internal Revenue Code” means the United States Internal Revenue Code of 1986.

“Internal Revenue Service” means the United States Internal Revenue Service.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or equity participation or interest in,
another Person, including any partnership or joint venture interest in such
other Person and any arrangement pursuant to which the investor Guarantees
Indebtedness of such other Person, or (c) an Acquisition. For purposes of
covenant compliance, the amount of any Investment shall be the amount actually
invested (which, in the case of any Investment constituting the contribution of
an asset or property, shall be based on such Person’s good faith estimate of the
fair market value of such asset or property at the time such Investment is
made), without adjustment for subsequent increases or decreases in the value of
such Investment. For the avoidance of doubt, it is understood and agreed that to
the extent that in the ordinary course of business the Borrower pays any bona
fide trade payable on behalf of a Subsidiary and such Subsidiary reimburses the
Borrower in cash in the amount of such bona fide trade payable paid by the
Borrower within 30 days of such payment by the Borrower, such transaction shall
not constitute an “Investment”.

“Investment Documents” means, collectively, the Loan Documents and the Warrants.

“Involuntary Disposition” means any loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any property of any Loan Party
or any of its Subsidiaries.

“Irish Share Charge” means that certain charge of shares dated as of the Closing
Date executed in favor of the Administrative Agent, for the benefit of the
Secured Parties, by Recro Enterprises, Inc., a Delaware corporation, with
respect to a charge over certain shares issued by Recro Ireland.

“Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit C executed and delivered by a Domestic Subsidiary in accordance with the
provisions of Section 7.12.

“Junior Debt” means (a) any Indebtedness that is subordinated in right of
payment to the Obligations, (b) any Indebtedness secured by Liens on any
Collateral contractually junior to those created under the Collateral Documents,
(c) any unsecured Indebtedness for borrowed money and (d) any Permitted
Refinancing of any of the foregoing.

 

17

 

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

“Key Permits” means all Permits relating to the Products, including all
Regulatory Authorizations, the loss of which could reasonably be expected to
result in a material adverse effect on any Product Development and
Commercialization Activities associated with any Product.

“Key Persons” means Gerri Henwood, Chief Executive Officer.

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“Lenders” means each of the Persons identified as a “Lender” on the signature
pages hereto and their successors and assigns.

“Lending Office” means, as to any Lender, the office address of such Lender and,
as appropriate, account of such Lender set forth on Schedule 11.02 or such other
address or account as such Lender may from time to time notify the Borrower and
the Administrative Agent.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Term A Loan, a Term B Loan or a Term C Loan.

“Loan Documents” means this Agreement, each Note, the Fee Letter, the Disclosure
Letter, each Joinder Agreement, each Collateral Document and any other
agreement, instrument or document designated by its terms as a “Loan Document”,
excluding, for the avoidance of doubt, the Warrants.

“Loan Notice” means a notice of a Borrowing of Loans pursuant to
Section 2.02(a), which shall be substantially in the form of Exhibit A.

“Loan Parties” means, collectively, the Borrower and each Guarantor.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the business, assets, properties, liabilities (actual or
contingent) or financial condition of the Borrower and its Subsidiaries taken as
a whole, (b) a material impairment of the rights and remedies of the
Administrative Agent or any Lender under any Loan Document to which it is a
party or a material impairment in the perfection or priority of the
Administrative Agent’s security interests in the Collateral, (c) a material
impairment of the ability of the Loan Parties, taken as a whole, to perform
their material obligations under any Loan Document, or (d) a material adverse
effect upon the legality, validity, binding effect or enforceability against any
Loan Party of any Loan Document to which it is a party.

“Material Contracts” means (a) the Material Covered Agreements and (b) all other
contracts or agreements to which the Borrower or any Subsidiary is a party and
the breach, nonperformance or cancellation of which, or the failure to renew
could, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

18

 

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

“Material Covered Agreement” means [***].

“Material Intellectual Property” means Intellectual Property (and/or the
economics afforded by the licensing thereof) of the Borrower or any Subsidiary
(a) that is material to the operations, business, property or financial
condition of the Borrower or any Subsidiary or (b) the loss of which could
reasonably be expected, either individually or in the aggregate, to have a
Material Adverse Effect.

“Material Regulatory Authorizations” means any Regulatory Authorizations where
the failure to possess or maintain such Regulatory Authorization, or
restrictions placed thereon, in either case, could reasonably be expected,
either individually or in the aggregate, to result in either (a) a material
adverse effect on any Product Development and Commercialization Activities
associated with any Product or (b) a Material Adverse Effect.

“Maturity Date” means November 17, 2022.

“Maximum Rate” has the meaning set forth in Section 11.09.

“Meloxicam Acquisition Agreement” means that certain Purchase and Sale
Agreement, dated as of March 7, 2015, by and among the Borrower, APIL, Daravita
and Eagle Holdings USA, Inc., a Delaware corporation, as amended.

“Meloxicam IV/IM” means an aqueous extended-release formulation of the selective
COX-2 inhibitor non-steroidal anti-inflammatory drug meloxicam using nanocrystal
technology, in intravenous or intramuscular form.

“Meloxicam IV/IM Assets and Liabilities” has the meaning set forth in
Section 6.29.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgage” or “Mortgages” means, individually or collectively, as the context
requires, each of the mortgages, deeds of trust or deeds to secure debt executed
by a Loan Party that purport to grant to the Administrative Agent, for the
benefit of the Secured Parties, a security interest in the fee interest of any
Loan Party in real property (other than Excluded Property).

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions or, during the preceding five plan years,
has made or been obligated to make contributions.

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

 

19

 

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

“NDA” means a new drug application filed with the FDA pursuant to Section 505(b)
of the FDCA, along with all supplements and amendments thereto, and any similar
application for marketing authorization required by any country, jurisdiction or
Governmental Authority other than the United States.

“Net Cash Proceeds” means the aggregate cash or Cash Equivalents proceeds
received by any Loan Party or any Subsidiary in respect of any Disposition, Debt
Issuance, Involuntary Disposition or Extraordinary Receipt, net of (a) direct
costs incurred in connection therewith (including, without limitation,
reasonable legal, accounting and investment banking fees, and sales
commissions), (b) taxes paid or payable as a result thereof, (c) in the case of
any Disposition or Involuntary Disposition or any Extraordinary Receipt to the
extent resulting from a Disposition or an Involuntary Disposition, the amount
necessary to retire any Indebtedness secured by a Permitted Lien (ranking senior
to any Lien of the Administrative Agent) on the related property and (d) in the
case of any Extraordinary Receipt, direct costs incurred in connection with the
collection of such proceeds, awards or other payments; it being understood that
“Net Cash Proceeds” shall include, without limitation, any cash or Cash
Equivalents received upon the sale or other disposition of any non-cash
consideration received by any Loan Party or any Subsidiary in any Disposition,
Debt Issuance, Involuntary Disposition or Extraordinary Receipt.

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 11.01 and (b) has been
approved by the Required Lenders.

“Note” or “Notes” means the Term A Notes, the Term B Notes and the Term C Notes,
individually or collectively, as appropriate.

“Obligations” means (a) all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan and (b) all costs and expenses incurred in
connection with enforcement and collection of the foregoing, including the fees,
charges and disbursements of counsel, in each case, whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against any Loan Party or any Affiliate
thereof of any proceeding under any Debtor Relief Laws naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding. For the avoidance of doubt, the term
“Obligations” shall not include the obligations of the Loan Parties under the
Warrants or, solely to the extent relating to the Warrants, the indemnification
and expense reimbursement obligations of the Loan Parties set forth in
Section 11.04.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction),
(b) with respect to any limited liability company, the certificate or articles
of incorporation, formation or organization and operating agreement or limited
liability company agreement (or equivalent or comparable documents with respect
to any non-U.S. jurisdiction), and (c) with respect to any partnership, joint
venture, trust or other form of business entity, the partnership, joint venture
or other applicable agreement of formation or organization and any agreement,
instrument, filing or notice with respect thereto filed in connection with its
formation or organization with the applicable Governmental Authority in the
jurisdiction of its formation or organization and, if applicable, any
certificate or articles of formation or organization of such entity.

 

20

 

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

“Other Administrative Proceeding” means any administrative proceeding relating
to a dispute involving a patent office or other relevant intellectual property
registry which relates to validity, opposition, revocation, ownership or
enforceability of the relevant Intellectual Property.

“Outstanding Amount” means with respect to any Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of any Loans occurring on such date.

“Participant” has the meaning set forth in Section 11.06(d).

“Patents” means any patent rights of any kind, including any and all: patents,
patent applications or invention disclosures, as well as all divisions,
continuations, continuations in-part, provisionals, continued prosecution
applications, substitutions, reissues, reexaminations, inter partes review,
renewals, extensions, adjustments, restorations, supplemental protection
certificates and other additions in connection therewith, whether in or related
to the United States or any foreign country or other jurisdiction, together with
the right to claim the priority thereto and the right to sue for past
infringement of any of the foregoing.

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

“Pension Funding Rules” means the rules of the Internal Revenue Code and ERISA
regarding minimum required contributions (including any installment payment
thereof) to Pension Plans and set forth in Section 412, 430, 431, 432 and 436 of
the Internal Revenue Code and Sections 302, 303, 304 and 305 of ERISA.

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Borrower and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to minimum funding standards under Section 412 of the
Internal Revenue Code.

“Permits” means all Regulatory Authorizations, permits, licenses, registrations,
certificates, accreditations, orders, approvals, authorizations, consents,
waivers, franchises, variances and similar rights issued by or obtained from any
Governmental Authority or any other Person, including, without limitation, those
relating to Environmental Laws.

“Permitted Acquisition” means an Investment consisting of an Acquisition by a
Loan Party; provided, that, (a) the property acquired (or the property of the
Person acquired) in such Acquisition is used or useful in the same or a related
line of business as the Borrower and its Subsidiaries were engaged in on the
Closing Date (or any reasonable extensions or expansions thereof), (b) no
Default or Event of Default shall have occurred and be continuing or would
result from such Acquisition, (c) the Administrative Agent shall have received
all items in respect of the Equity Interests or property acquired in such
Acquisition as and when required to be delivered by the terms of Section 7.12
and/or Section 7.14, (d) such Acquisition shall not be a “hostile” acquisition
and shall have been approved by the Board of Directors and/or the shareholders
(or equivalent) of the applicable Loan Party and the target of such Acquisition,
(e) the Borrower shall have delivered to the Administrative Agent pro forma
financial statements for the Borrower and its Subsidiaries after giving effect
to such Acquisition for the twelve month period ending as of the most recent
fiscal quarter end in a form reasonably satisfactory to the Administrative
Agent, (f) the Borrower shall have demonstrated to the reasonable satisfaction
of the Administrative Agent that, after giving effect to such Acquisition on a
Pro Forma Basis, the Loan Parties are in compliance with the covenants set forth
in Section 8.16, (g) the representations and warranties made by the Loan Parties
in each Loan Document shall be true and correct in all material respects (and in

 

21

 

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

all respects if any such representation or warranty is already qualified by
materiality or reference to Material Adverse Effect) at and as if made as of the
date of such Acquisition (assuming for such purposes that such Acquisition has
been consummated), except to the extent any such representation and warranty
expressly relates to an earlier date, in which case it shall be true and correct
in all material respects (and in all respects if any such representation or
warranty is already qualified by materiality or reference to Material Adverse
Effect) as of such earlier date and (h) the aggregate consideration (including
any Earn Out Obligations) paid by the Borrower and its Subsidiaries for all such
Acquisitions during the term of this Agreement shall not exceed $5,000,000 in
the aggregate.

“Permitted Licenses” means, collectively, (a) licenses of over-the-counter
software that is commercially available to the public, (b) non-exclusive or
exclusive (as to geography other than the United States) licenses of
Intellectual Property to Third Parties for the use of (or covenant not to sue
with respect to) Intellectual Property for manufacture, commercialization,
distribution, and/or co-promotion of Products, (c) intercompany licenses or
other similar arrangements among the Loan Parties, (d) intercompany licenses
between a Loan Party and a Subsidiary that is not a Loan Party; provided, that,
any licenses of Intellectual Property may only be exclusive as to geography
other than the United States and are solely for the use of Intellectual Property
for manufacture, commercialization, distribution, development and/or
co-promotion of Products, and (e) licenses of Intellectual Property existing as
of the Closing Date and previously disclosed to the Administrative Agent.
Notwithstanding the foregoing, any licenses or similar arrangements described in
clauses (b) and (d) above shall not constitute a Permitted License hereunder
unless: (i) no Event of Default has occurred or is continuing at the time of
such license, (ii) the license constitutes an arms-length transaction, the terms
of which, on their face, do not provide for a sale or assignment of any
intellectual property and do not restrict the ability of the Borrower or any of
its Subsidiaries, as applicable, to pledge, grant a Lien on, or assign or
otherwise transfer any intellectual property to the Administrative Agent or the
Lenders pursuant to the Loan Documents, (iii) in connection with an exclusive
license, (A) the Borrower delivers ten (10) days’ prior written notice and a
brief summary of the terms of the proposed license to the Administrative Agent
and delivers to the Administrative Agent copies of the final executed licensing
documents promptly upon consummation thereof, and (B) any such license could not
result in a legal transfer of title of the licensed property, and (iv) all
upfront payments, royalties, milestone payments or other proceeds arising from
the licensing agreement that are payable to the Borrower or any of its
Subsidiaries are paid to a Deposit Account that is governed by a Deposit Account
Control Agreement.

“Permitted Liens” means, at any time, Liens in respect of property of any Loan
Party or any of its Subsidiaries permitted to exist at such time pursuant to the
terms of Section 8.01.

“Permitted Refinancing” means, with respect to any Indebtedness or other
obligations, any extensions, refinancings, renewals and replacements of such
Indebtedness or other obligations; provided, that, such extension, refinancing,
renewal or replacement (a) shall not increase the outstanding principal amount
of such Indebtedness or other obligations (other than by an amount equal to
unpaid interest and premium thereon, including tender premium, and any
underwriting discounts, fees, commissions and expenses associated with such
extension, refinancing, renewal or replacement), (b) contains terms relating to
outstanding principal amount, amortization, maturity, collateral (if any) and
subordination (if any), and other material terms taken as a whole no less
favorable in any material respect to the Loan Parties and their respective
Subsidiaries or the Secured Parties than the terms of any agreement or
instrument governing such existing Indebtedness, (c) shall have an applicable
interest rate or equivalent yield which does not exceed the interest rate or
equivalent yield of the Indebtedness being extended, renewed or replaced,
(d) shall not contain any new requirement to grant any Lien or to give any
Guarantee that was not an existing requirement of the Indebtedness being
extended, refinanced, renewed or replaced and (e) after giving effect to such
extension, refinancing, renewal or replacement, no Default or Event of Default
shall have occurred (or would reasonably be expected to occur) as a result
thereof.

 

22

 

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

“Permitted Successor” means any natural Person that (a) has not committed a
felony offense or entered a plea of “guilty” or “no contest” to a felony offense
or any crime involving moral turpitude, (b) has not committed a material act of
dishonesty, fraud, embezzlement, misappropriation or financial dishonesty in
such Person’s past employment or service to any organization and (c) has
significant management and relevant industry experience.

“Permitted Transfers” has the meaning set forth in the definition of
“Disposition”.

“Person” means any natural person, corporation, limited liability company,
trust, unincorporated organization, joint venture, association, company,
partnership, Governmental Authority or any other legal entity, whether acting in
an individual, fiduciary or other capacity.

“PHSA” means the Public Health Service Act (or any successor thereto), as
amended from time to time, and the rules, regulations, guidelines, guidance
documents and compliance policy guides issued or promulgated thereunder.

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Borrower or
any ERISA Affiliate or any such Plan to which the Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.

“Pledge Agreements” means the U.S. Pledge Agreement and the Irish Share Charge.

“Pro Forma Basis” means, in respect of a Specified Transaction, that such
Specified Transaction and the following transactions in connection therewith (to
the extent applicable) shall be deemed to have occurred as of the first day of
the applicable period of measurement for the applicable covenant or requirement:
(a) (i) with respect to any Disposition, Involuntary Disposition or sale,
transfer or other disposition that results in a Person ceasing to be a
Subsidiary, income statement and cash flow statement items (whether positive or
negative) attributable to the Person or property disposed of shall be excluded
and (ii) with respect to any Acquisition or Investment, income statement and
cash flow statement items (whether positive or negative) attributable to the
Person or property acquired shall be included to the extent relating to any
period applicable in such calculations to the extent (A) such items are not
otherwise included in such income statement items for the Borrower and its
Subsidiaries in accordance with GAAP or in accordance with any defined terms set
forth in Section 1.01 and (B) such items are supported by financial statements
or other information reasonably satisfactory to the Administrative Agent,
(b) any retirement of Indebtedness and (c) any incurrence or assumption of
Indebtedness by the Borrower or any Subsidiary (and if such Indebtedness has a
floating or formula rate, such Indebtedness shall have an implied rate of
interest for the applicable period for purposes of this definition determined by
utilizing the rate which is or would be in effect with respect to such
Indebtedness as at the relevant date of determination); provided, that, Pro
Forma Basis in respect of any Specified Transaction shall be calculated in a
reasonable and factually supportable manner and certified by a Responsible
Financial Officer of the Borrower.

“Product” means any current or future service or product researched, designed,
developed, manufactured, licensed, marketed, advertised, sold, offered for sale,
performed, distributed, tested, provided or commercialized by the Borrower or
any Subsidiary, including any such product in development or which may be
developed, including without limitation (x) those products set forth on Schedule
1.01 to the Disclosure Letter (as updated from time to time in accordance with
the terms of Section 6.25(o)) and (y) Meloxicam IV/IM.

 

23

 

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

“Product Agreement” means each agreement, license, document, instrument,
interest (equity or otherwise) or the like under which one or more parties
grants or receives any right, title or interest with respect to any Product
Development and Commercialization Activities in respect of one or more Products
specified therein or to exclude third parties from engaging in, or otherwise
restricting any right, title or interest as to any Product Development and
Commercialization Activities with respect thereto, including each contract or
agreement with suppliers, manufacturers, pharmaceutical companies, distributors,
clinical research organizations, hospitals, group purchasing organizations,
wholesalers, pharmacies or any other Person related to any such entity.

“Product Authorizations” means any and all approvals, licenses, notifications,
registrations or authorizations of any Governmental Authority for the testing,
manufacture, development, distribution, use, storage, import, export, transport,
promotion, marketing, sale or commercialization of a Product in any country or
jurisdiction, including, without limitation, registration and listing, INDs,
NDAs and similar applications.

“Product Development and Commercialization Activities” means, with respect to
any Product, any combination of research, development, manufacture, import, use,
sale, importation, storage, labeling, marketing, promotion, supply,
distribution, testing, packaging, purchasing or other commercialization
activities, receipt of payment in respect of any of the foregoing, or like
activities the purpose of which is to develop or commercially exploit such
Product.

“Qualified Capital Stock” of any Person means any Equity Interests of such
Person that are not Disqualified Capital Stock.

“Real Property Security Documents” means with respect to the fee interest of any
Loan Party in any real property (other than Excluded Property):

(a) a fully executed and notarized Mortgage encumbering the fee interest of such
Loan Party in such real property;

(b) if requested by the Administrative Agent in its sole discretion, maps or
plats of an as-built survey of the sites of such real property certified to the
Administrative Agent and the title insurance company issuing the policies
referred to in clause (c) of this definition in a manner reasonably satisfactory
to each of the Administrative Agent and such title insurance company, dated a
date satisfactory to each of the Administrative Agent and such title insurance
company by an independent professional licensed land surveyor, which maps or
plats and the surveys on which they are based shall be sufficient to delete any
standard printed survey exception contained in the applicable title policy and
be made in accordance with the Minimum Standard Detail Requirements for Land
Title Surveys jointly established and adopted by the American Land Title
Association and the National Society of Professional Surveyors, Inc. in 2016;

(c) ALTA mortgagee title insurance policies issued by a title insurance company
reasonably acceptable to the Administrative Agent with respect to such real
property, assuring the Administrative Agent that the Mortgage covering such real
property creates a valid and enforceable first priority mortgage lien on such
real property, free and clear of all defects and encumbrances except Permitted
Liens, which title insurance policies shall otherwise be in form and substance
reasonably satisfactory to the Administrative Agent and shall include such
endorsements as are reasonably requested by the Administrative Agent;

(d) (i) a completed “Life-of-Loan” Federal Emergency Management Agency Standard
Flood Hazard Determination with respect to such real property (together with a
notice about special flood hazard area status and flood disaster assistance duly
executed by each Loan Party relating thereto) and (ii) if such real property is
a Flood Hazard Property, (A) notices to

 

24

 

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

(and confirmations of receipt by) such Loan Party as to the existence of a
special flood hazard and, if applicable, the unavailability of flood hazard
insurance under the National Flood Insurance Program and (B) evidence of
applicable flood insurance, if available, in each case in such form, on such
terms and in such amounts as required by The National Flood Insurance Reform Act
of 1994 or as otherwise reasonably required by the Administrative Agent;

(e) if requested by the Administrative Agent in its reasonable discretion, a
Phase I environmental assessment report as to such real property, in form and
substance and from professional firms reasonably acceptable to the
Administrative Agent;

(f) if requested by the Administrative Agent in its reasonable discretion,
evidence reasonably satisfactory to the Administrative Agent that such real
property, and the uses of such real property, are in compliance in all material
respects with all applicable zoning laws; and

(g) if requested by the Administrative Agent in its sole discretion, an opinion
of legal counsel to the Loan Party granting the Mortgage on such real property,
addressed to the Administrative Agent and each Lender, in form and substance
reasonably acceptable to the Administrative Agent, as to enforceability of such
Mortgage in the jurisdiction where the real property is located.

“Recipient” means the Administrative Agent, any Lender, and any other recipient
of any payment by or on account of any obligation of any Loan Party under any
Loan Document.

“Recro Ireland” means Recro Ireland Limited, a private company limited by shares
incorporated under the laws of Ireland with number 562027.

“Register” has the meaning set forth in Section 11.06(c).

“Regulatory Agencies” means any Governmental Authority that is concerned with
the use, control, safety, efficacy, reliability, manufacturing, marketing,
distribution, sale or other Product Development and Commercialization Activities
relating to any Product, including CMS, FDA, DEA, and all similar agencies in
other jurisdictions, and includes Standards Bodies.

“Regulatory Authorizations” means all approvals, clearances, notifications,
authorizations, orders, exemptions, registrations, certifications, licenses and
permits granted by, submitted to, required by, or filed with any Regulatory
Agencies related to the Products or Product Development and Commercialization
Activities, including all Product Authorizations.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors, sub-advisors and representatives of such
Person and of such Person’s Affiliates.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty-day notice period has been waived.

“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than fifty percent (50%) of the Total Credit Exposures of all
Lenders. The Total Credit Exposure of any Defaulting Lender shall be disregarded
in determining Required Lenders at any time.

 

25

 

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

“Responsible Financial Officer” means the chief executive officer, president,
chief financial officer, treasurer or chief accounting officer of a Loan Party
and, solely for purposes of the delivery of certificates pursuant to Sections
5.01 or 7.12(b), the secretary or any assistant secretary of a Loan Party. Any
document delivered hereunder that is signed by a Responsible Financial Officer
of a Loan Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such Loan
Party and such Responsible Financial Officer shall be conclusively presumed to
have acted on behalf of such Loan Party.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, chief medical officer, senior vice president
(development), senior vice president (regulatory affairs and quality assurance)
or chief accounting officer of a Loan Party and, solely for purposes of the
delivery of certificates pursuant to Sections 5.01 or 7.12(b), the secretary or
any assistant secretary of a Loan Party. Any document delivered hereunder that
is signed by a Responsible Officer of a Loan Party shall be conclusively
presumed to have been authorized by all necessary corporate, partnership and/or
other action on the part of such Loan Party and such Responsible Officer shall
be conclusively presumed to have acted on behalf of such Loan Party.

“Restricted” means, when referring to cash or Cash Equivalents of any Person,
that such cash or Cash Equivalents (a) appear (or would be required to appear)
as “restricted” on a consolidated balance sheet of such Person as determined in
accordance with GAAP, or (b) are subject to any Lien in favor of any Person
(other than bankers’ liens, rights of setoff or any non-consensual Lien
permitted under Section 8.01) other than the Administrative Agent, for the
benefit of the Secured Parties.

“Restricted Payment” means (a) any dividend or other distribution, direct or
indirect, on account of any shares (or equivalent) of any class of Equity
Interests of any Loan Party or any of its Subsidiaries, now or hereafter
outstanding, (b) any redemption, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any shares (or
equivalent) of any class of Equity Interests of any Loan Party or any of its
Subsidiaries, now or hereafter outstanding, and (c) any payment made to retire,
or to obtain the surrender of, any outstanding warrants, options or other rights
to acquire shares of any class of Equity Interests of any Loan Party or any of
its Subsidiaries, now or hereafter outstanding.

“Ritalin Agreement” means the Development, License and Supply Agreement by and
between Novartis Pharmaceuticals Corporation and Elan Corporation plc, as
predecessor in interest to Recro Gainesville LLC, dated as of December 17, 1997.

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of
McGraw-Hill Financial, Inc., and any successor thereto.

“Safety Notices” means any recalls, field notifications, safety alerts,
corrections, withdrawals, warnings, “dear doctor” letters, investigator notices,
“serious adverse event” reports, clinical holds, marketing suspensions,
removals, label change requests, or the like conducted, undertaken or issued by
any Person, whether or not at the request, demand or order of any Regulatory
Agency or otherwise, with respect to any Product.

“Sale and Leaseback Transaction” means, with respect to any Loan Party or any
Subsidiary, any arrangement, directly or indirectly, with any Person whereby the
Loan Party or such Subsidiary shall sell or transfer any property used or useful
in its business, whether now owned or hereafter acquired, and thereafter rent or
lease such property or other property that it intends to use for substantially
the same purpose or purposes as the property being sold or transferred.

 

26

 

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

“Sanction(s)” means any sanction administered or enforced by the United States
government (including, without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury (“HMT”) or other relevant
sanctions authority.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the Indemnitees and each co-agent or sub-agent appointed by the Administrative
Agent from time to time pursuant to Section 10.05.

“Securities Act” means the Securities Act of 1933.

“Securitization Transaction” means, with respect to any Person, any financing
transaction or series of financing transactions (including factoring
arrangements) pursuant to which such Person or any Subsidiary of such Person may
sell, convey or otherwise transfer, or grant a security interest in, accounts,
payments, receivables, rights to future lease payments or residuals or similar
rights to payment to a special purpose subsidiary or affiliate of such Person.

“Security Agreement” means the security agreement dated as of the Closing Date
executed in favor of the Administrative Agent, for the benefit of the Secured
Parties, by each of the Loan Parties, as amended or modified from time to time
in accordance with the terms hereof.

“Solvent” or “Solvency” means, with respect to any Person as of a particular
date, that on such date (a) such Person is able to pay its debts and other
liabilities as they become absolute and matured in the ordinary course of
business, (b) such Person does not intend to incur debts or liabilities beyond
such Person’s ability to pay as such debts and liabilities become absolute and
matured in the ordinary course of business, (c) such Person is not engaged in a
business or a transaction, and is not about to engage in a business or a
transaction, for which such Person’s property would constitute unreasonably
small capital after giving due consideration to the prevailing practice in the
industry in which such Person is engaged or is planning to engage and the
transactions contemplated hereby and the Indebtedness related thereto, (d) the
fair value of the property of such Person is greater than the total amount of
liabilities of such Person and (e) the present fair salable value of the assets
of such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured in the ordinary course of business.

“Specified Transaction” means any Acquisition, any Disposition, any sale,
transfer or other disposition that results in a Person ceasing to be a
Subsidiary, any Involuntary Disposition or any Investment that results in a
Person becoming a Subsidiary, in each case, whether by merger, consolidation or
otherwise.

“Standards Bodies” means any of the organizations that create, sponsor or
maintain safety, quality or other standards, including ISO, ANSI, CEN and SCC
and the like.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Voting Stock is at the time beneficially owned, or the management of
which is otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower.

 

27

 

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s) and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing arrangement
whereby the arrangement is considered borrowed money indebtedness for tax
purposes but is classified as an operating lease or does not otherwise appear on
a balance sheet under GAAP.

“Taxes” has the meaning set forth in Section 3.01(a).

“Term A Borrowing” means a borrowing consisting of simultaneous Term A Loans
made by each of the Term A Lenders pursuant to Section 2.01(a).

“Term A Commitment” means, as to each Term A Lender, its obligation to make a
Term A Loan to the Borrower pursuant to Section 2.01(a), in the principal amount
set forth opposite such Lender’s name on Schedule 2.01. The aggregate principal
amount of the Term A Commitments of all of the Term A Lenders as in effect on
the Closing Date is SIXTY MILLION DOLLARS ($60,000,000).

“Term A Facility” means, at any time, (a) on or prior to the Closing Date, the
aggregate amount of the Term A Commitments at such time and (b) thereafter, the
aggregate principal amount of the Term A Loans of all Term A Lenders outstanding
at such time.

“Term A Lender” means (a) at any time on or prior to the Closing Date, any
Lender that has a Term A Commitment at such time and (b) at any time after the
Closing Date, any Lender that holds one or more Term A Loans at such time.

“Term A Loan” means an advance made by any Term A Lender under the Term A
Facility.

“Term A Note” has the meaning set forth in Section 2.09.

 

28

 

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

“Term B Borrowing” means a borrowing consisting of simultaneous Term B Loans
made by each of the Term B Lenders pursuant to Section 2.01(b).

“Term B Commitment” means, as to each Lender, its obligation to make a Term B
Loan to the Borrower pursuant to Section 2.01(b), in the principal amount set
forth opposite such Lender’s name on Schedule 2.01. The aggregate principal
amount of the Term B Commitments of all of the Lenders as in effect on the
Closing Date is TWENTY MILLION DOLLARS ($20,000,000).

“Term B Facility” means, at any time, (a) during the Availability Period in
respect of the Term B Facility, the aggregate amount of the Term B Commitments
at such time and (b) thereafter, the aggregate principal amount of the Term B
Loans of all Term B Lenders outstanding at such time.

“Term B Funding Date” means the date on which the Term B Lenders make one or
more Term B Loans hereunder.

“Term B Lender” means (a) at any time during the Availability Period in respect
of the Term B Facility, any Lender that has a Term B Commitment at such time and
(b) at any time thereafter, any Lender that holds one or more Term B Loans at
such time.

“Term B Loan” means an advance made by any Term B Lender under the Term B
Facility.

“Term B Note” has the meaning set forth in Section 2.09.

“Term C Borrowing” means a borrowing consisting of simultaneous Term C Loans
made by each of the Term C Lenders pursuant to Section 2.01(c).

“Term C Commitment” means, as to each Lender, its obligation to make a Term C
Loan to the Borrower pursuant to Section 2.01(c), in the principal amount set
forth opposite such Lender’s name on Schedule 2.01. The aggregate principal
amount of the Term C Commitments of all of the Lenders as in effect on the
Closing Date is TWENTY MILLION DOLLARS ($20,000,000).

“Term C Facility” means, at any time, (a) during the Availability Period in
respect of the Term C Facility, the aggregate amount of the Term C Commitments
at such time and (b) thereafter, the aggregate principal amount of the Term C
Loans of all Term C Lenders outstanding at such time.

“Term C Funding Date” means the date on which the Term C Lenders make one or
more Term C Loans hereunder.

“Term C Lender” means (a) at any time during the Availability Period in respect
of the Term C Facility, any Lender that has a Term C Commitment at such time and
(b) at any time thereafter, any Lender that holds one or more Term C Loans at
such time.

“Term C Loan” means an advance made by any Term C Lender under the Term C
Facility.

“Term C Note” has the meaning set forth in Section 2.09.

“Third Party” means any entity other than the Borrower or any Subsidiary or
Affiliate thereof.

“Three-Month LIBOR Reference Rate” means, with respect to any Interest Period, a
rate per annum equal to the greater of (x) one percent (1%) per annum and
(y) the three-month London Interbank Offered Rate (or a comparable or successor
rate which rate is approved by the Administrative Agent) for

 

29

 

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

deposits in Dollars at approximately 11:00 a.m. (London, England time), as
determined by the Administrative Agent from the appropriate Bloomberg screen
page selected by the Administrative Agent (or any successor thereto or similar
source reasonably determined by the Administrative Agent from time to time), two
(2) Business Days prior to the first Business Day of such Interest Period and
rounded up to the nearest one-sixteenth (1/16th) of one percent (1%). The
Administrative Agent’s determination of interest rates shall be determinative in
the absence of manifest error.

“Threshold Amount” means $[***].

“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments of such Lender and the Outstanding Amount of all Loans of such
Lender at such time.

“Trademarks” means any statutory or common law trademark, service mark, trade
name, logo, symbol, trade dress, domain name, corporate name or other indicator
of source or origin that identifies the goods and services of one provider from
another, and all applications and registrations therefor, together with all of
the goodwill associated therewith.

“Treasury Regulations” means the regulations, including temporary regulations,
promulgated by the United States Treasury Department under the Internal Revenue
Code, as such regulations may be amended from time to time (including the
corresponding provisions of any future regulations).

“U.S. Pledge Agreement” means that certain U.S. pledge agreement dated as of the
Closing Date executed in favor of the Administrative Agent, for the benefit of
the Secured Parties, by each of the Loan Parties, as amended or modified from
time to time in accordance with the terms hereof.

“Unrestricted Cash” means, at any time, cash and Cash Equivalents that are not
Restricted at such time.

“Uniform Commercial Code” means the Uniform Commercial Code as in effect in the
State of New York; provided, that, if perfection or the effect of perfection or
non-perfection or the priority of any security interest in any Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of New York, “Uniform Commercial Code” means the Uniform
Commercial Code as in effect from time to time in such other jurisdiction for
purposes of the provisions hereof or of the other Loan Documents relating to
such perfection, effect of perfection or non-perfection or priority.

“United States” and “U.S.” mean the United States of America.

“Verapamil Agreement” means the Amended and Restated License and Supply
Agreement by and between Watson Laboratories, Inc. and Elan Corporation plc, as
predecessor in interest to Recro Gainesville LLC, dated as of June 26, 2003.

“Verelan Agreement” means the License and Supply Agreement by and between
Kremers Urban Pharmaceuticals, Inc. and APIL, as predecessor in interest to
Recro Gainesville LLC, dated as of January 1, 2014.

“Voting Stock” means, with respect to any Person, Equity Interests issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right so to vote
has been suspended by the happening of such a contingency.

 

30

 

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

“Warrants” means those certain common stock purchase warrants of the Borrower
purchased by the Lenders, substantially in the form of Exhibit B-4. The Warrants
shall have the rights set forth therein and shall be in the respective amounts
set forth on Schedule 2.01.

“Wholly Owned Domestic Subsidiary” means each Wholly Owned Subsidiary that is a
Domestic Subsidiary. Unless otherwise specified, all references herein to a
“Wholly Owned Domestic Subsidiary” or to “Wholly Owned Domestic Subsidiaries”
shall refer to a Wholly Owned Domestic Subsidiary or Wholly Owned Domestic
Subsidiaries of the Borrower.

“Wholly Owned Subsidiary” means any Person 100% of whose Equity Interests are at
the time owned by the Borrower directly or indirectly through other Persons 100%
of whose Equity Interests are at the time owned, directly or indirectly, by the
Borrower. Unless otherwise specified, all references herein to a “Wholly Owned
Subsidiary” or to “Wholly Owned Subsidiaries” shall refer to a Wholly Owned
Subsidiary or Wholly Owned Subsidiaries of the Borrower.

“Withholding Agent” means any Loan Party, the Administrative Agent and any other
Person required by applicable Law to withhold or deduct amounts from a payment
made by or on account of any obligation of any Loan Party under any Loan
Document.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

“Zohydro Agreements” means, collectively, (a) the License Agreement by and
between Zogenix, Inc. and Elan Pharma International Limited, as predecessor in
interest to Recro Gainesville LLC, dated as of November 27, 2007, (b) the
Commercial Manufacture and Supply Agreement by and between Zogenix, Inc. and
APIL, as predecessor in interest to Recro Gainesville LLC, dated as of
November 2, 2012, and (c) the Second Generation (ZX004) Commercial Manufacture
and Supply Agreement by and between Zogenix, Inc. and Daravita, as predecessor
in interest to Recro Gainesville LLC, dated as of March 5, 2015.

1.02 Other Interpretive Provisions.

With reference to this Agreement and each other Investment Document, unless
otherwise specified herein or in such other Investment Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including the Investment Documents and any Organization Document)
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, modified, extended, restated, replaced or
supplemented from time to time (subject to any restrictions set forth herein or
in any other Investment Document), (ii) any reference herein to any Person shall
be construed to include such Person’s successors and assigns, (iii) the words
“hereto”, “herein,” “hereof” and “hereunder,” and words of similar import when
used in any Investment Document, shall be construed to refer to such Investment
Document in its entirety and not to any particular provision thereof, (iv) all
references in an Investment Document to Articles,

 

31

 

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

Sections, Preliminary Statements, Exhibits and Schedules shall be construed to
refer to Articles and Sections of, and Preliminary Statements, Exhibits and
Schedules to, the Investment Document in which such references appear, (v) any
reference to any law shall include all statutory and regulatory provisions
consolidating, amending, replacing or interpreting such law and any reference to
any law or regulation shall, unless otherwise specified, refer to such law or
regulation as amended, modified, extended, restated, replaced or supplemented
from time to time, and (vi) the words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all real and
personal property and tangible and intangible assets and properties, including
cash, securities, accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Investment Documents are included
for convenience of reference only and shall not affect the interpretation of
this Agreement or any other Investment Document.

1.03 Accounting Terms.

(a) Generally. Except as otherwise specifically prescribed herein, all
accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP applied on a consistent
basis, as in effect from time to time, applied in a manner consistent with that
used in preparing the Audited Financial Statements, except as otherwise
specifically prescribed herein; provided, however, that, calculations of
Attributable Indebtedness under any Synthetic Lease or the implied interest
component of any Synthetic Lease shall be made by the Borrower in accordance
with accepted financial practice and consistent with the terms of such Synthetic
Lease. Notwithstanding the foregoing, for purposes of determining compliance
with any covenant contained herein, Indebtedness of the Borrower and its
Subsidiaries shall be deemed to be carried at 100% of the outstanding principal
amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities shall be disregarded.

(b) Changes in GAAP. The Borrower will provide a written summary of material
changes in GAAP and in the consistent application thereof with each annual and
quarterly financial statement delivered in accordance with Section 7.01. If at
any time any change in GAAP would affect the computation of any financial
requirement set forth in any Loan Document, and either the Borrower or the
Required Lenders shall so request, the Administrative Agent, the Lenders and the
Borrower shall negotiate in good faith to amend such requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders); provided, that, until so amended, (i) such requirement
shall continue to be computed in accordance with GAAP prior to such change
therein and (ii) the Borrower shall provide to the Administrative Agent and the
Lenders financial statements and other documents required under this Agreement
or as requested hereunder setting forth a reconciliation between calculations of
such requirement made before and after giving effect to such change in GAAP.
Without limiting the foregoing, leases shall continue to be classified and
accounted for on a basis consistent with that reflected in the Audited Financial
Statements for all purposes of this Agreement, notwithstanding any change in
GAAP relating thereto or the application thereof, unless the parties hereto
shall enter into a mutually acceptable amendment addressing such changes, as
provided for above.

 

32

 

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

(c) Pro Forma Calculations. Notwithstanding anything to the contrary contained
herein, all calculations of the Consolidated Debt to Revenues Ratio shall be
made on a Pro Forma Basis with respect to all Specified Transactions occurring
during the applicable four quarter period to which such calculation relates.

(d) Consolidation of Variable Interest Rate Entities. All references herein to
consolidated financial statements of the Borrower and its Subsidiaries or to the
determination of any amount for the Borrower and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Borrower is required to
consolidate pursuant to FASB ASC 810 as if such variable interest entity was a
Subsidiary as defined herein.

1.04 Times of Day.

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

1.05 Currency Generally.

For purposes of determining compliance with Article VIII with respect to the
amount of any Indebtedness or Investment in a currency other than Dollars, no
Default or Event of Default shall be deemed to have occurred solely as a result
of changes in rates of currency exchange occurring after the time such
Indebtedness or Investment is incurred, made or acquired (so long as such
Indebtedness or Investment, at the time incurred, made or acquired, was
permitted hereunder).

ARTICLE II

THE COMMITMENTS

2.01 Commitments and Warrants.

(a) Term A Borrowing. Subject to the terms and conditions set forth herein, each
Term A Lender severally agrees to make a single loan to the Borrower, in
Dollars, on the Closing Date in an aggregate amount equal to such Term A
Lender’s Term A Commitment. The Term A Borrowing shall consist of Term A Loans
made simultaneously by the Term A Lenders in accordance with their respective
Term A Commitments. Term A Borrowings repaid or prepaid may not be reborrowed.

(b) Term B Borrowing. Subject to the terms and conditions set forth herein, each
Term B Lender severally agrees to make a single loan to the Borrower, in
Dollars, on any Business Day during the Availability Period for the Term B
Facility, in an aggregate amount equal to such Term B Lender’s Term B
Commitment, subject to satisfaction of the conditions set forth in Section 5.03;
provided, that, for the avoidance of doubt, it is understood and agreed that
there shall be no more than one (1) Term B Borrowing during the term of this
Agreement. The Term B Borrowing shall consist of Term B Loans made
simultaneously by the Term B Lenders in accordance with their respective Term B
Commitments. Term B Borrowings repaid or prepaid may not be reborrowed.

 

 

33

 

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

(c) Term C Borrowing. Subject to the terms and conditions set forth herein, each
Term C Lender severally agrees to make a single loan to the Borrower, in
Dollars, on any Business Day during the Availability Period for the Term C
Facility, in an aggregate amount equal to such Term C Lender’s Term C
Commitment, subject to satisfaction of the conditions set forth in Section 5.04;
provided, that, for the avoidance of doubt, it is understood and agreed that
there shall be no more than one (1) Term C Borrowing during the term of this
Agreement. The Term C Borrowing shall consist of Term C Loans made
simultaneously by the Term C Lenders in accordance with their respective Term C
Commitments. Term C Borrowings repaid or prepaid may not be reborrowed.

(d) Treasury Regulations. The Borrower and Lenders hereby acknowledge and agree
that, for United States income tax purposes, for an aggregate purchase price of
$60,000,000, (i) the Lenders shall make the Term A Loans to the Borrower and
(ii) the Borrower shall sell to, and the Lenders shall purchase from the
Borrower, the Warrants, in each case, in the respective amounts and purchase
prices set forth opposite each Lender’s name on Schedule 2.01. Furthermore, the
Borrower and the Lenders hereby acknowledge and agree that (i) the issue price
(within the meaning of Section 1273(b) of the Internal Revenue Code) of the Term
A Loans is determined pursuant to Section 1272-1275 of the Code and the Treasury
Regulations thereunder and (ii) for United States federal income tax purposes,
the issue price of the Warrants within the meaning of Section 1273(b) of the
Internal Revenue Code, which issue price was determined pursuant to
Section 1.1273-2(h)(1) of the Treasury Regulations, is equal to $1,655,559.61.
The parties hereto agree to report all income tax matters with respect to the
Warrants consistent with the provisions of this Section 2.01(d) unless otherwise
required due to a change in applicable Law.

2.02 Borrowings.

(a) Each Borrowing shall be made upon the Borrower’s irrevocable notice (in the
form of a written Loan Notice, appropriately completed and signed by a
Responsible Financial Officer of the Borrower) to the Administrative Agent,
which must be given not later than 11:00 a.m. at least three (3) Business Days
in advance of the requested date of the applicable Borrowing (or, in the case of
the Term A Borrowing, such period of fewer than three (3) Business Days as the
Administrative Agent shall agree in its sole discretion). Each Loan Notice shall
specify (i) the requested date of the Borrowing (which shall be a Business Day)
and (ii) the principal amount of Loans to be borrowed. For the avoidance of
doubt, the Term A Borrowing shall be in a principal amount of $60,000,000, the
Term B Borrowing shall be in a principal amount of $20,000,000 and the Term C
Borrowing shall be in a principal amount of $20,000,000.

(b) Following receipt of a Loan Notice for a Facility, the Administrative Agent
shall promptly notify each Appropriate Lender of the amount of its Applicable
Percentage under such Facility of the applicable Loans. Each Appropriate Lender
shall make the amount of its Loan available to the Administrative Agent in
immediately available funds at the Administrative Agent’s Office not later than
1:00 p.m. on the Business Day specified in the applicable Loan Notice. Upon
satisfaction of the applicable conditions set forth in Section 5.02,
Section 5.03 and Section 5.04 (and, if such Borrowing is the initial Borrowing,
Section 5.01), the Administrative Agent shall make all funds so received
available to the Borrower in like funds as received by the Administrative Agent
by wire transfer of such funds in accordance with instructions provided to (and
acceptable to) the Administrative Agent by the Borrower.

 

34

 

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

2.03 Prepayments.

(a) Voluntary Prepayments. Subject to the payment of any prepayment premium as
required under Section 2.03(d), the exit fee required under Section 2.07(b) and
any other fees or amounts payable hereunder at such time, the Borrower may, upon
written notice from the Borrower to the Administrative Agent, voluntarily prepay
the Loans, in whole or in part; provided, that, (i) such notice must be received
not later than 11:00 a.m. three (3) Business Days prior to the date of
prepayment and (ii) any such prepayment shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof (or, if less, the
entire principal amount thereof then outstanding). Each such notice shall
specify the date and amount of such prepayment. If such notice is given by the
Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein;
provided, that, if such a notice expressly states that it is conditioned upon
the effectiveness of other credit facilities or the closing of a specified
transaction, such notice may be revoked by the Borrower (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any prepayment pursuant to this Section 2.03(a)
shall be accompanied by (x) all accrued interest on the principal amount of the
Loans prepaid, (y) the prepayment premium required under Section 2.03(d) and the
exit fee required under Section 2.07(b) and (z) all fees, costs, expenses,
indemnities and other amounts due and payable hereunder at the time of
prepayment. All amounts paid pursuant to this Section 2.03(a) shall be applied
first, to outstanding Term A Loans, second, to outstanding Term B Loans (if any)
and third, to outstanding Term C Loans (if any). Each such prepayment shall be
applied to the Loans of the Lenders in accordance with their respective
Applicable Percentages in respect of each of the relevant Facilities.

(b) Mandatory Prepayments of Loans.

(i) Dispositions and Involuntary Dispositions. The Borrower shall promptly (and,
in any event, within three (3) Business Days) upon the receipt by any Loan Party
or any Subsidiary of the Net Cash Proceeds of any Disposition or Involuntary
Disposition, prepay the Loans in an aggregate amount equal to 100% of such Net
Cash Proceeds, in each case other than (A) so long as no Default or Event of
Default exists at the time prepayment would otherwise be required pursuant to
this Section 2.03(b)(i), Net Cash Proceeds of Dispositions and Involuntary
Dispositions not exceeding $1,000,000 in the aggregate during any fiscal year,
and (B) Net Cash Proceeds of Dispositions and Involuntary Dispositions that are
reinvested in Eligible Assets within 180 days of the date of such Disposition or
Involuntary Disposition (or such longer period as the Administrative Agent shall
agree in its sole discretion). Any prepayment pursuant to this clause (i) shall
be applied as set forth in clause (iv) below.

(ii) Extraordinary Receipts.    The Borrower shall promptly (and, in any event,
within three (3) Business Days) upon the receipt by any Loan Party or any
Subsidiary of the Net Cash Proceeds of any Extraordinary Receipt, prepay the
Loans in an aggregate amount equal to 100% of such Net Cash Proceeds, in each
case other than (A) so long as no Default or Event of Default exists at the time
prepayment would otherwise be required pursuant to this Section 2.03(b)(ii), Net
Cash Proceeds of Extraordinary Receipts not exceeding $1,000,000 in the
aggregate during any fiscal year, and (B) Net Cash Proceeds of any Extraordinary
Receipt that are reinvested in Eligible Assets within 180 days of the date of
the receipt of such Net Cash Proceeds (or such longer period as the
Administrative Agent shall agree in its sole discretion). Any prepayment
pursuant to this clause (ii) shall be applied as set forth in clause (iv) below.
For the avoidance of doubt, if the Borrower shall have made the prepayment
required by, or reinvestment permitted by, clause (i) above with the Net Cash
Proceeds of any Disposition or Involuntary Disposition that also constitute the
Net Cash Proceeds of an Extraordinary Receipt, the Borrower shall not be
required to also make the prepayment required under this clause (ii) with
respect to such Net Cash Proceeds.

 

35

 

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

(iii) Debt Issuance. The Borrower shall promptly (and, in any event, within
three (3) Business Days) upon the receipt by any Loan Party or any Subsidiary of
the Net Cash Proceeds of any Debt Issuance, prepay the Loans in an aggregate
amount equal to 100% of such Net Cash Proceeds. Any prepayment pursuant to this
clause (iii) shall be applied as set forth in clause (iv) below.

(iv) Application of Mandatory Prepayments. All payments under this
Section 2.03(b) shall be applied first to all fees (other than, for the
avoidance of doubt, exit fees required by Section 2.07(b)), costs, expenses,
indemnities and other amounts due and payable hereunder, then proportionately
(based on the relation of such amounts to the total amount of the relevant
payment under this Section 2.03(b)) to the payment or prepayment (as applicable)
of the following amounts of the Obligations: default interest, if any,
prepayment premium required by Section 2.03(d) and exit fee required by
Section 2.07(b), accrued interest and principal. Each such prepayment shall be
applied first, to outstanding Term A Loans, second, to outstanding Term B Loans
(if any) and third, to outstanding Term C Loans (if any). Each such prepayment
shall be applied to the Loans of the Lenders in accordance with the respective
Applicable Percentages in respect of each of the relevant Facilities.

(c) Change of Control. Upon the occurrence of a Change of Control, the Borrower
shall, at the direction of the Required Lenders, and may, at its option upon
three (3) Business Days prior written notice from the Borrower to the
Administrative Agent, prepay the Outstanding Amount of the Loans together with
all accrued and unpaid interest thereon plus the prepayment premium required by
Section 2.03(d) and the exit fee required by Section 2.07(b) plus all other
Obligations. Each such direction or notice shall specify the date and amount of
such prepayment. If such direction or notice is given, the Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein. All amounts paid or required to be paid
pursuant to this Section 2.03(c) shall be applied first, to outstanding Term A
Loans, second, to outstanding Term B Loans (if any) and third, to outstanding
Term C Loans (if any). Each prepayment under this Section 2.03(c) shall be
applied to the Loans of the Lenders in accordance with their respective
Applicable Percentages.

(d) Prepayment Premiums. If all or any portion of the Loans are prepaid, or
required to be prepaid, pursuant to this Section 2.03, Article IX or otherwise,
then, in all cases, the Borrower shall pay to the Lenders, for their respective
ratable accounts, on the date on which such prepayment is paid or required to be
paid, in addition to the other Obligations so prepaid or required to be prepaid,
a prepayment premium equal to: (i) with respect to any prepayment paid or
required to be paid on or prior to the second (2nd) anniversary of the date of
the Borrowing of such Loan, an amount equal to the sum of (A) ten percent (10%)
of the principal amount of such Loan that is prepaid or required to be prepaid
plus (B) all interest that would have accrued on such Loan to and including the
second (2nd) anniversary of the date of the Borrowing of such Loan, but for such
prepayment or requirement to prepay (and, for the avoidance of doubt, assuming
that such Loans remained outstanding until such second (2nd) anniversary), as
determined by the Administrative Agent (which determination shall be accepted by
the Borrower in the absence of manifest error), (ii) with respect to any
prepayment paid or required to be paid after the second (2nd) anniversary of the
date of the Borrowing of such Loan but on or prior to the third (3rd)
anniversary of the date of the Borrowing of such Loan, seven and one-half
percent (7.50%) of the principal amount of such Loan that is prepaid or required
to be prepaid, (iii) with respect to any prepayment paid or required to be paid
after the third (3rd) anniversary of the date of the Borrowing of such Loan but
on or prior to the fourth (4th) anniversary of the date of the Borrowing of such
Loan, five percent (5%) of the principal amount of such Loan that is prepaid

 

36

 

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

or required to be prepaid and (iv) with respect to any prepayment paid or
required to be paid after the fourth (4th) anniversary of the date of the
Borrowing of such Loan but prior to the fifth (5th) anniversary of the date of
the Borrowing of such Loan, two and one-half percent (2.50%) of the principal
amount of such Loan that is prepaid or required to be prepaid.

2.04 Termination of Commitments.

(a) Voluntary. The Borrower may, upon written notice to the Administrative Agent
during the Availability Period applicable thereto, terminate in full the
Commitments under any Facility; provided, that: any such notice shall be
received by the Administrative Agent not later than 11:00 a.m. three
(3) Business Days prior to the date of such termination; provided, further,
that, the effectiveness of such notice may be expressly conditioned upon the
effectiveness of other credit facilities or the closing of a specified
transaction, and such notice may be revoked by the Borrower (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Upon any termination of the Commitments under a
Facility, the Commitments of each Appropriate Lender under such Facility shall
be reduced by such Lender’s Applicable Percentage of such reduction amount.

(b) Mandatory. The Commitments under any Facility will be automatically and
permanently reduced to zero upon the occurrence of any Borrowing under such
Facility pursuant to Section 2.01.

2.05 Repayment of Loans.

The Borrower shall repay the outstanding principal amount of all Loans, together
with all accrued and unpaid interest thereon and all other outstanding
Obligations, on the Maturity Date.

2.06 Interest.

(a) Pre-Default Rate. Subject to the provisions of subsection (b) below, each
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period from the applicable borrowing date thereof at a rate per annum
equal to the Interest Rate for such Interest Period.

(b) Default Rate. (i) Upon the occurrence of any Event of Default under
Section 9.01(a) (without regard to any applicable grace periods) or
Section 9.01(f), all outstanding Obligations shall thereafter bear interest at
an interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Laws.

(ii) Upon the request of the Required Lenders to the Administrative Agent, while
any Event of Default exists, the Borrower shall pay interest on all outstanding
Obligations at an interest rate per annum at all times equal to the Default Rate
to the fullest extent permitted by applicable Laws. The Administrative Agent
shall give the Borrower written notice of any such request by the Required
Lenders; provided, that, any failure by the Administrative Agent to provide such
notice shall not relieve the Borrower of its obligation to pay interest at the
Default Rate.

(iii) Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable in cash on demand.

 

37

 

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

(c) Interest Generally. Interest on each Loan shall be due and payable in
arrears on each Interest Payment Date and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

2.07 Fees.

(a) Closing Fees. The Borrower shall pay to the Administrative Agent fees in the
amounts and at the times specified in the Fee Letter. Such fees shall be fully
earned when paid and shall be non-refundable for any reason whatsoever. It is
understood and agreed that the Administrative Agent reserves the right to
allocate, in whole or in part, to its Affiliates, the fees payable thereunder in
such manner as the Administrative Agent and such Affiliates shall agree in their
sole discretion.

(b) Exit Fee. Upon the prepayment or repayment of all or any portion of the
Loans (or upon the date any such prepayment or repayment is required to be
paid), whether pursuant to Section 2.03, Section 2.05 or Section 9.02, or
otherwise, the Borrower shall pay to the Lenders, for their respective ratable
accounts, on the date on which such prepayment or repayment is paid or required
to be paid, as the case may be, in addition to the other Obligations so prepaid,
repaid or required to be prepaid or repaid, an exit fee in an amount equal to
one percent (1%) of the principal amount of the Loans prepaid, repaid or
required to be prepaid or repaid, as the case may be, on such date.

2.08 Computation of Interest.

All computations of interest shall be made on the basis of a 360-day year and
actual days elapsed. Interest shall accrue on each Loan for the day on which
such Loan is made, and shall not accrue on a Loan, or any portion thereof, for
the day on which such Loan or such portion is paid.

2.09 Evidence of Debt.

The Loans made by each Lender shall be evidenced by one or more accounts or
records maintained by such Lender in the ordinary course of business. The
accounts or records maintained by each Lender shall be conclusive absent
manifest error of the amount of Loans made by the Lenders to the Borrower and
the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations. Upon
the request of any Lender made through the Administrative Agent, the Borrower
shall execute and deliver to such Lender a promissory note, which shall evidence
such Lender’s Loans in addition to such accounts or records. Each such
promissory note shall (a) in the case of the Term A Loans, be in the form of
Exhibit B-1 (a “Term A Note”), (b) in the case of the Term B Loans, be in the
form of Exhibit B-2 (a “Term B Note”) and (c) in the case of the Term C Loans,
be in the form of Exhibit B-3 (a “Term C Note”). Each Lender may attach
schedules to its Note and endorse thereon the date, amount and maturity of its
Loans and payments with respect thereto.

2.10 Payments Generally.

(a) General. All payments to be made by the Borrower shall be made free and
clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff. Subject to Section 9.03, all payments of principal,
interest, prepayment premiums and fees on the Loans and all other Obligations
payable by any Loan Party under the Loan Documents shall be

 

38

 

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

due, without any presentment thereof, to the Administrative Agent, for the
account of the respective Lenders to which such payment is owed, at the
Administrative Agent’s Office. The Loan Parties will make such payments in
Dollars, in immediately available funds not later than 2:00 p.m. on the date
due, marked for attention as indicated, or in such other manner or to such other
account in any United States bank as the Administrative Agent may from time to
time direct in writing. All payments received by the Administrative Agent after
2:00 p.m. shall be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue. If any payment to be made
by the Borrower shall come due on a day other than a Business Day, payment shall
be made on the next following Business Day, and such extension of time shall be
reflected in computing interest.

(b) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Loans and to make payments pursuant to Section 11.04(c) are several and not
joint. The failure of any Lender to make any Loan or to make any payment under
Section 11.04(c) on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall be responsible for the failure of any other Lender to so make its Loan or
to make its payment under Section 11.04(c).

(c) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

2.11 Sharing of Payments by Lenders.

If any Lender shall, by exercising any right of setoff or otherwise, obtain
payment in respect of any principal of or interest on its portion of any of the
Loans or prepayment premium or exit fee in connection therewith resulting in
such Lender’s receiving payment of a proportion of the aggregate amount of the
Loans and accrued interest thereon and prepayment premium or exit fees in
connection therewith greater than its pro rata share thereof as provided herein,
then the Lender shall (a) notify the Administrative Agent of such fact and
(b) purchase (for cash at face value) participations in the portions of the
Loans of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of, accrued
interest on and prepayment premium or exit fees in connection with their
respective portions of the Loans and other amounts owing them; provided, that:

(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

(ii) the provisions of this Section 2.11 shall not be construed to apply to
(x) any payment made by or on behalf of the Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender) or (y) any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its portion of the Loans to any assignee or participant,
other than an assignment to the Borrower or any Subsidiary (as to which the
provisions of this Section shall apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

 

39

 

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

2.12 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendment. The Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 11.01.

(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amount received by the Administrative Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article IX or
otherwise, and including any amounts made available to the Administrative Agent
by that Defaulting Lender pursuant to Section 11.08), shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by that Defaulting Lender to the
Administrative Agent hereunder; second, as the Borrower may request (so long as
no Default or Event of Default exists), to the funding of any Loan in respect of
which that Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Administrative Agent; third, if so
determined by the Administrative Agent and the Borrower, to be held in a
non-interest bearing deposit account and released in order to satisfy
obligations of that Defaulting Lender to fund Loans under this Agreement;
fourth, to the payment of any amounts owing to the Lenders as a result of any
judgment of a court of competent jurisdiction obtained by any Lender against
that Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; fifth, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against that Defaulting Lender as a result of that Defaulting Lender’s breach of
its obligations under this Agreement; and sixth, to that Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided, that, if
(x) such payment is a payment of the principal amount of any Loans in respect of
which that Defaulting Lender has not fully funded its appropriate share and
(y) such Loans were made at a time when the conditions set forth in Section 5.02
were satisfied or waived, such payment shall be applied solely to pay the Loans
of all non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of that Defaulting Lender. Any payments, prepayments or
other amounts paid or payable to a Defaulting Lender that are applied (or held)
to pay amounts owed by a Defaulting Lender pursuant to this Section 2.12(a)(ii)
shall be deemed paid to and redirected by that Defaulting Lender, and each
Lender irrevocably consents hereto.

(b) Defaulting Lender Cure. If the Borrower and the Administrative Agent agree
in writing in their sole discretion that a Defaulting Lender should no longer be
deemed to be a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein, that Lender will cease to be a
Defaulting Lender; provided, that, no adjustments will be made retroactively
with respect to fees accrued or payments made by or on behalf of the Borrower
while that Lender was a Defaulting Lender; provided, further, that, except to
the extent otherwise expressly agreed by the affected parties, no change
hereunder from Defaulting Lender to Lender will constitute a waiver or release
of any claim of any party hereunder arising from that Lender having been a
Defaulting Lender.

 

40

 

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

ARTICLE III

TAXES, INCREASED COSTS AND YIELD PROTECTION

3.01 Taxes.

(a) All payments of principal and interest on the Loans and all other amounts
payable hereunder shall be made free and clear of and without deduction for any
present or future income, excise, stamp, documentary, property or franchise
taxes and other taxes, fees, duties, levies, assessments, withholdings or other
charges of any nature whatsoever (including interest and penalties thereon)
imposed by any Governmental Authority (“Taxes”), except as required by
applicable law. If any withholding or deduction of any Taxes from any payment by
or on account of any obligation of any Loan Party hereunder is required in
respect of any Taxes pursuant to any applicable Law (as determined in the good
faith discretion of an applicable Withholding Agent), then (i) the applicable
Withholding Agent shall be entitled to make such withholding or deduction and
shall pay directly to the relevant Governmental Authority the full amount
required to be so withheld or deducted, (ii) the applicable Withholding Agent
shall promptly forward to the Administrative Agent an official receipt or other
documentation satisfactory to the Administrative Agent evidencing such payment
to such Governmental Authority. If such withheld or deducted Taxes are other
than (x) Taxes imposed on or measured by net income imposed by the jurisdiction
under which a Recipient is organized or conducts business or as a result of a
present or former connection between such Recipient and the jurisdiction
imposing such Tax (other than connections arising solely as the result of
entering into any of the Loan Documents or taking any action thereunder), (y)
U.S. federal withholding Taxes imposed on amounts payable to or for the account
of a Recipient with respect to an applicable interest in a Loan or Commitment
pursuant to a Law in effect on the date on which (i) such Recipient acquires
such interest in the Loan or Commitment (other than pursuant to an assignment
request by the Borrower pursuant to Section 11.13) or (ii) such Recipient
changes its Lending Office, except in each case to the extent that, pursuant to
this Section 3.01, amounts with respect to such Taxes were payable either to
such Recipient’s assignor immediately before such Recipient became a party
hereto or to such Recipient immediately before it changed its Lending Office and
(z) U.S. federal withholding Taxes imposed under FATCA (such Taxes described in
the foregoing clauses (x), (y) and (z), “Excluded Taxes”), then the sum payable
by the applicable Loan Party shall be increased by such additional amount or
amounts as is necessary to ensure that the net amount actually received by the
applicable Recipient will equal the full amount such Recipient would have
received had no such withholding or deduction been required.

(b) The Borrower shall indemnify each Recipient, within ten (10) days after
demand therefor, for the full amount of any Taxes with respect to any Loan
Document or any payment thereunder, other than Excluded Taxes, (“Indemnified
Taxes”) (including Indemnified Taxes imposed on or attributable to amounts
payable under this Section) payable or paid by such Recipient or required to be
withheld or deducted from a payment by such Recipient and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.

 

41

 

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

(c) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Without limiting the
generality of the foregoing, each Lender that is not a “United States person” as
defined in Section 7701(a)(30) of the Internal Revenue Code (each such Lender a
“Foreign Lender”) shall execute and deliver to each of the Borrower and the
Administrative Agent on or prior to the date that such Lender becomes a party
hereto (and from time to time thereafter upon the reasonable request of the
Borrower or the Administrative Agent), one or more (as the Borrower or the
Administrative Agent may reasonably request) duly completed and executed copies
of Internal Revenue Service Forms W-8ECI, W-8BEN, W-8BEN-E, W-8IMY (as
applicable) and other applicable forms, certificates or documents prescribed by
the Internal Revenue Service or reasonably requested by the Borrower or the
Administrative Agent certifying as to such Lender’s entitlement to any available
exemption from or reduction of withholding or deduction of taxes. Each Lender
that is a “United States person” as defined in Section 7701(a)(30) of the
Internal Revenue Code shall execute and deliver to the Borrower and the
Administrative Agent on or prior to the date such Lender becomes a party hereto
(and from time to time thereafter upon the reasonable request of the Borrower or
the Administrative Agent), one or more (as the Borrower or the Administrative
Agent may reasonably request) duly completed and executed copies of Internal
Revenue Service Form W-9 certifying that such Lender is not subject to United
States backup withholding. If a payment made to a Lender under any Loan Document
would be subject to U.S. federal withholding Tax imposed by FATCA if such Lender
were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (c), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement. The
Borrower shall not be required to pay additional amounts to any Foreign Lender
pursuant to this Section 3.01 with respect to taxes attributable to the failure
of such Foreign Lender to comply with this paragraph.

(d) Each Lender agrees that if any form or certification it previously delivered
pursuant to this Section 3.01 expires or becomes obsolete or inaccurate in any
respect, it shall promptly update such form or certification or promptly notify
the Administrative Agent and the Borrower of its inability to do so.

 

42

 

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

3.02 Increased Costs.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender;

(ii) subject any Recipient to any taxes (other than (A) Indemnified Taxes
covered by Section 3.01(b) and (B) Excluded Taxes) on its loans, loan principal,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto; or

(iii) impose on any Lender or the London interbank market any other condition,
cost or expense (other than taxes) affecting this Agreement;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan (or of maintaining its obligation to
make any such Loan), then, the Borrower will pay (in accordance with clause
(c) below) to such Lender, as the case may be, such additional amount or amounts
as will compensate such Lender, as the case may be, for such additional costs
incurred or reduction suffered.

(b) Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by such Lender
to a level below that which such Lender or such Lender’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy), then from time to time the Borrower will pay (in
accordance with clause (c) below) to such Lender, as the case may be, such
additional amount or amounts as will compensate such Lender or such Lender’s
holding company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in subsection (a) or (b) of this Section and
delivered to the Borrower shall be conclusive absent manifest error. The
Borrower shall pay such Lender the amount shown as due on any such certificate
within ten (10) Business Days after receipt thereof.

(d) Reserves on Loans. The Borrower shall pay to each Lender, (i) as long as
such Lender shall be required to maintain reserves with respect to liabilities
or assets consisting of or including eurocurrency funds or deposits (currently
known as “Eurocurrency liabilities”), additional interest on the unpaid
principal amount of each Loan equal to the actual costs of such reserves
allocated to such Loan by such Lender (as determined by such Lender in good
faith, which determination shall be conclusive), and (ii) as long as such Lender
shall be required to comply with any reserve ratio requirement or analogous
requirement of any central banking or financial regulatory authority imposed in
respect of the maintenance of the Commitments or the funding of the Loans, such
additional costs (expressed as a percentage per annum and rounded upwards, if
necessary, to the nearest five decimal places) equal to the actual costs
allocated to such Commitment or Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which in each
case shall be due and payable on each date on which interest is payable on such
Loan; provided, that, the Borrower shall have received at least ten
(10) Business Days’ prior notice (with a copy to the Administrative Agent) of
such additional interest or costs from such Lender. If a Lender fails to give
notice ten (10) Business Days prior to the relevant Interest Payment Date, such
additional interest shall be due and payable ten (10) Business Days from receipt
of such notice.

 

43

 

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

(e) Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section shall not
constitute a waiver of such Lender’s right to demand such compensation,
provided, that, the Borrower shall not be required to compensate a Lender
pursuant to the foregoing provisions of this Section for any increased costs
incurred or reductions suffered more than nine (9) months prior to the date that
such Lender notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

3.03 Illegality.

If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
Lending Office to make, maintain or fund any Borrowing whose interest is
determined by reference to the Three-Month LIBOR Reference Rate, or to determine
or charge interest rates based upon the Three-Month LIBOR Reference Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, (a) any obligation of such Lender to issue, make,
maintain, fund or charge interest with respect to any such Borrowing or to make
Loans whose interest is determined by reference to the Three-Month LIBOR
Reference Rate shall be suspended, and (b) the interest rate on Loans of such
Lender issued, made, maintained or funded hereunder shall, if necessary to avoid
such illegality, be determined by the Administrative Agent without reference to
clause (y) in the definition of “Three-Month LIBOR Reference Rate”, in each case
until such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice by the Administrative Agent and the Borrower, all Loans of such
Lender the interest rate on which is determined by reference to clause (y) in
the definition of “Three-Month LIBOR Reference Rate” shall be determined by the
Administrative Agent without reference to clause (y) in the definition of
“Three-Month LIBOR Reference Rate”, until such Lender notifies the
Administrative Agent and the Borrower that the circumstance giving rise to such
determination no longer exist.

3.04 Inability to Determine Rates.

(a) If prior to the commencement of any Interest Period:

(i) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Three-Month LIBOR Reference Rate for such Interest Period; or

(ii) the Administrative Agent is advised by the Required Lenders that the
Three-Month LIBOR Reference Rate for such Interest Period will not adequately
and fairly reflect the cost to such Lenders of making or maintaining their Loans
for such Interest Period;

 

44

 

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter. In the
event of any such determination, until the Administrative Agent has advised the
Borrower that the circumstances giving rise to such notice no longer exist, the
“Three-Month LIBOR Reference Rate” shall be determined by the Administrative
Agent without reference to clause (y) of the definition of “Three-Month LIBOR
Reference Rate”.

(b) If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (i) the circumstances set forth
in clause (a)(i) have arisen and such circumstances are unlikely to be temporary
or (ii) the circumstances set forth in clause (a)(i) have not arisen but the
supervisor for the administrator of the three-month London Interbank Offered
Rate or a Governmental Authority having jurisdiction over the Administrative
Agent has made a public statement identifying a specific date after which the
three-month London Interbank Offered Rate shall no longer be used for
determining interest rates for loans, then the Administrative Agent and the
Borrower shall endeavor to establish an alternate rate of interest to the
three-month London Interbank Offered Rate that gives due consideration to the
then prevailing market convention for determining a rate of interest for loans
in the United States at such time, and shall enter into an amendment to this
Agreement to reflect such alternate rate of interest and such other related
changes to this Agreement as may be applicable. Notwithstanding anything to the
contrary in Section 11.01, such amendment shall become effective without any
further action or consent of any other party to this Agreement so long as the
Administrative Agent shall not have received, within five (5) Business Days of
the date notice of such alternate rate of interest is provided to the Lenders, a
written notice from the Required Lenders stating that such Required Lenders
object to such amendment.

3.05 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.02, or the Borrower is required to pay any
Indemnified Taxes or additional amounts to any Lender, or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, or if any
Lender gives a notice pursuant to Section 3.03, then at the request of the
Borrower such Lender shall use reasonable efforts to designate a different
Lending Office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.02,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.03, as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
and documented out-of-pocket costs and expenses incurred by any in connection
with any such designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.02, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant
to Section 3.03, and, in each case, such Lender has declined or is unable to
designate a different Lending Office in accordance with Section 3.05(a), the
Borrower may replace such Lender in accordance with Section 11.13.

3.06 Survival.

All of the Loan Parties’ obligations under this Article III shall survive
termination of the Commitments, repayment of all other Obligations hereunder and
resignation of the Administrative Agent.

 

45

 

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

ARTICLE IV

GUARANTY

4.01 The Guaranty.

Each of the Guarantors hereby jointly and severally guarantees to each Secured
Party and the Administrative Agent as hereinafter provided, as primary obligor
and not as surety, the prompt payment of the Obligations in full when due
(whether at stated maturity, as a mandatory prepayment, by acceleration or
otherwise) strictly in accordance with the terms thereof. The Guarantors hereby
further agree that if any of the Obligations are not paid in full when due
(whether at stated maturity, as a mandatory prepayment, by acceleration or
otherwise), the Guarantors will, jointly and severally, promptly pay the same,
without any demand or notice whatsoever, and that in the case of any extension
of time of payment or renewal of any of the Obligations, the same will be
promptly paid in full when due (whether at extended maturity, as a mandatory
prepayment, by acceleration or otherwise) in accordance with the terms of such
extension or renewal.

Notwithstanding any provision to the contrary contained herein or in any other
of the Loan Documents, the obligations of each Guarantor under this Agreement
and the other Loan Documents shall be limited to an aggregate amount equal to
the largest amount that would not render such obligations subject to avoidance
under the Debtor Relief Laws or any comparable provisions of any applicable
state law.

4.02 Obligations Unconditional.

The obligations of the Guarantors under Section 4.01 are joint and several,
absolute and unconditional, irrespective of the value, genuineness, validity,
regularity or enforceability of any of the Loan Documents, or any other
agreement or instrument referred to therein, or any substitution, release,
impairment or exchange of any other guarantee of or security for any of the
Obligations, and, to the fullest extent permitted by applicable law,
irrespective of any law or regulation or other circumstance whatsoever which
might otherwise constitute a legal or equitable discharge or defense of a surety
or guarantor, it being the intent of this Section 4.02 that the obligations of
the Guarantors hereunder shall be absolute and unconditional under any and all
circumstances. Each Guarantor agrees that such Guarantor shall have no right of
subrogation, indemnity, reimbursement or contribution against the Borrower or
any other Guarantor for amounts paid under this Article IV until such time as
the Obligations (other than contingent indemnification obligations for which no
claim has been asserted) have been paid in full and the Commitments have expired
or terminated. Without limiting the generality of the foregoing, it is agreed
that, to the fullest extent permitted by law, the occurrence of any one or more
of the following shall not alter or impair the liability of any Guarantor
hereunder, which shall remain absolute and unconditional as described above:

(a) at any time or from time to time, without notice to any Guarantor, the time
for any performance of or compliance with any of the Obligations shall be
extended, or such performance or compliance shall be waived;

(b) any of the acts mentioned in any of the provisions of any of the Loan
Documents, or any other agreement or instrument referred to in the Loan
Documents shall be done or omitted;

(c) the maturity of any of the Obligations shall be accelerated, or any of the
Obligations shall be modified, supplemented or amended in any respect, or any
right under any of the Loan Documents, or any other agreement or instrument
referred to in the Loan Documents shall be waived or any other guarantee of any
of the Obligations or any security therefor shall be released, impaired or
exchanged in whole or in part or otherwise dealt with;

 

46

 

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

(d) any Lien granted to, or in favor of, any Secured Party as security for any
of the Obligations shall fail to attach or be perfected; or

(e) any of the Obligations shall be determined to be void or voidable
(including, without limitation, for the benefit of any creditor of any
Guarantor) or shall be subordinated to the claims of any Person (including,
without limitation, any creditor of any Guarantor).

With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever, and any requirement that the Secured Parties exhaust any right,
power or remedy or proceed against any Person under any of the Loan Documents,
or any other agreement or instrument referred to in the Loan Documents, or
against any other Person under any other guarantee of, or security for, any of
the Obligations.

4.03 Reinstatement.

The obligations of the Guarantors under this Article IV shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of any Person in respect of the Obligations is rescinded or must be otherwise
restored by any Secured Party, whether as a result of any proceedings in
bankruptcy or reorganization or otherwise, and each Guarantor agrees that it
will indemnify the Secured Parties on demand for all reasonable and documented
out-of-pocket costs and expenses (but limited, in the case of legal counsel, to
the reasonable and documented out-of-pocket fees, charges and disbursements of
one primary counsel for the Secured Parties (taken as a whole), and, of a single
local counsel to the Secured Parties (taken as a whole) in each relevant
material jurisdiction (and, in the case of an actual or perceived conflict of
interest where the party affected by such conflict informs the Borrower of such
conflict and thereafter retains its own counsel, of one additional firm of
counsel for all such affected parties (taken as a whole))) incurred by the
Secured Parties in connection with such rescission or restoration, including any
such costs and expenses incurred in defending against any claim alleging that
such payment constituted a preference, fraudulent transfer or similar payment
under any bankruptcy, insolvency or similar law.

4.04 Certain Additional Waivers.

Each Guarantor agrees that such Guarantor shall have no right of recourse to
security for the Obligations, except through the exercise of rights of
subrogation pursuant to Section 4.02 and through the exercise of rights of
contribution pursuant to Section 4.06.

4.05 Remedies.

The Guarantors agree that, to the fullest extent permitted by law, as between
the Guarantors, on the one hand, and the Secured Parties, on the other hand, the
Obligations may be declared to be forthwith due and payable as provided in
Section 9.02 (and shall be deemed to have become automatically due and payable
in the circumstances provided in said Section 9.02) for purposes of Section 4.01
notwithstanding any stay, injunction or other prohibition preventing such
declaration (or preventing the Obligations from becoming automatically due and
payable) as against any other Person and that, in the event of such declaration
(or the Obligations being deemed to have become automatically due and payable),
the Obligations (whether or not due and payable by any other Person) shall
forthwith become due and payable by the Guarantors for purposes of Section 4.01.
The Guarantors acknowledge and agree that their obligations hereunder are
secured in accordance with the terms of the Collateral Documents and that the
Secured Parties may exercise their remedies thereunder in accordance with the
terms thereof.

 

47

 

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

4.06 Rights of Contribution.

The Guarantors agree among themselves that, in connection with payments made
hereunder, each Guarantor shall have contribution rights against the other
Guarantors as permitted under applicable law. Such contribution rights shall be
subordinate and subject in right of payment to the obligations of such
Guarantors under the Loan Documents and no Guarantor shall exercise such rights
of contribution until all Obligations (other than contingent indemnification
obligations for which no claim has been asserted) have been paid in full and the
Commitments have terminated.

4.07 Guarantee of Payment; Continuing Guarantee.

The guarantee in this Article IV is a guaranty of payment and not of collection,
is a continuing guarantee, and shall apply to all Obligations whenever arising.

ARTICLE V

CONDITIONS PRECEDENT TO BORROWINGS

5.01 Conditions of Initial Borrowing and Purchase of Warrants.

This Agreement shall become effective upon and the obligation of each Lender to
make its portion of the Loans to be advanced on the Closing Date hereunder and
to purchase the Warrants is subject to satisfaction of the following conditions
precedent:

(a) Investment Documents. Receipt by the Administrative Agent of executed
counterparts of this Agreement and the other Investment Documents, each properly
executed by a Responsible Financial Officer of the signing Loan Party and each
other party to such Investment Documents, including, without limitation, the
Warrants duly executed and issued by the Borrower, in each case in form and
substance satisfactory to the Administrative Agent and the Lenders.

(b) Opinions of Counsel. Receipt by the Administrative Agent of favorable
opinions of legal counsel to the Loan Parties, addressed to the Administrative
Agent and each Lender, dated as of the Closing Date, and in form and substance
reasonably satisfactory to the Administrative Agent.

(c) Financial Statements; Due Diligence. The Administrative Agent shall have
received the Audited Financial Statements, the Interim Financial Statements and
such other reports, statements and due diligence items as the Administrative
Agent or any Lender shall request.

(d) No Material Adverse Change. There shall not have occurred since December 31,
2016 any event or condition that has had or could reasonably be expected to
have, either individually or in the aggregate, a Material Adverse Effect.

(e) Litigation. There shall not exist any action, suit, investigation or
proceeding pending or, to the knowledge of any Responsible Officer of any Loan
Party, threatened in any court or before an arbitrator or Governmental Authority
that could reasonably be expected, either individually or in the aggregate, to
have a Material Adverse Effect.

 

48

 

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

(f) Organization Documents, Resolutions, Etc. Receipt by the Administrative
Agent of the following, each of which shall be originals or facsimiles (followed
promptly by originals), in form and substance satisfactory to the Administrative
Agent and its legal counsel:

(i) copies of the Organization Documents of each Loan Party certified to be true
and complete as of a recent date by the appropriate Governmental Authority of
the state or other jurisdiction of its incorporation or organization, where
applicable, and certified by a secretary, assistant secretary or treasurer of
such Loan Party to be true and correct as of the Closing Date;

(ii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Financial Officers of each Loan Party
as the Administrative Agent may reasonably require evidencing the identity,
authority and capacity of each Responsible Financial Officer thereof authorized
to act as a Responsible Financial Officer in connection with this Agreement and
the other Investment Documents to which such Loan Party is a party; and

(iii) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly incorporated,
organized or formed, and is validly existing, in good standing and qualified to
engage in business in its state of incorporation, organization or formation.

(g) Perfection and Priority of Liens. Receipt by the Administrative Agent of the
following, all in form and substance reasonably satisfactory to the
Administrative Agent:

(i) searches of Uniform Commercial Code filings in the jurisdiction of formation
of each Loan Party or where a filing would need to be made in order to perfect
the Administrative Agent’s security interest in the Collateral, copies of the
financing statements on file in such jurisdictions and evidence that no Liens
exist other than Permitted Liens;

(ii) UCC financing statements for each appropriate jurisdiction as is necessary,
in the Administrative Agent’s sole discretion, to perfect the Administrative
Agent’s security interest in the Collateral;

(iii) all certificates evidencing any certificated Equity Interests pledged to
the Administrative Agent pursuant to the Pledge Agreements, together with duly
executed in blank and undated stock powers (or equivalent documents in any
applicable jurisdiction) and other customary deliverables in connection with
security over Equity Interests attached thereto;

(iv) evidence (in a form and substance satisfactory to the Administrative Agent)
that no restrictions on the transfer of any shares which are charged pursuant to
the Pledge Agreements exist in the Organization Documents of the issuer of such
shares save as otherwise agreed by the Administrative Agent;

(v) searches of ownership of, and Liens on, the Intellectual Property of each
Loan Party in the appropriate governmental offices;

 

49

 

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

(vi) duly executed notices of grant of security interest in the form required by
the Security Agreement as are necessary, in the Administrative Agent’s sole
discretion, to perfect the Administrative Agent’s security interest in the
Intellectual Property of the Loan Parties;

(vii) subject to Section 7.21, in the case of any personal property Collateral
located at a premises leased by a Loan Party, such Collateral Access Agreements
as may be reasonably required by the Administrative Agent;

(viii) such Deposit Account Control Agreements as shall be necessary to cause
the Loan Parties to be in compliance with Section 7.16; and

(ix) a duly executed promissory note with respect to the obligations under the
Intercompany Irish Credit Facility, together with a duly executed in blank
allonge.

(h) Real Property Collateral. Receipt by the Administrative Agent of Real
Property Security Documents with respect to the fee interest of any Loan Party
in each real property identified on Schedule 6.20(a) to the Disclosure Letter
(other than Excluded Property).

(i) Evidence of Insurance. Receipt by the Administrative Agent of copies of
certificates of insurance of the Loan Parties evidencing liability and casualty
insurance meeting the requirements set forth in the Loan Documents, including,
but not limited to, naming the Administrative Agent as additional insured (in
the case of liability insurance) or Lender’s loss payee (in the case of property
insurance) on behalf of the Secured Parties.

(j) Closing Certificate. Receipt by the Administrative Agent of a certificate
signed by a Responsible Financial Officer of the Borrower certifying (i) that
the conditions specified in Sections 5.01(d), (e) and (l) and Sections 5.02(a)
and (b) have been satisfied, (ii) that the Borrower and its Subsidiaries (after
giving effect to the transactions contemplated hereby and the incurrence of
Indebtedness related thereto) are Solvent on a consolidated basis, (iii) that as
of the Closing Date, the Borrower and its Subsidiaries have no Indebtedness for
borrowed money, other than Indebtedness permitted by Section 8.03 and (iv) that
attached thereto are true and correct copies of each document and agreement
entered into in connection with the Intercompany Irish Credit Facility,
including amendments thereto dated as of the Closing Date in form and substance
reasonably satisfactory to the Administrative Agent.

(k) Existing Indebtedness. All of the existing Indebtedness for the borrowed
money of the Loan Parties and their respective Subsidiaries (including all
Indebtedness under the Existing Credit Agreement but, for the avoidance of
doubt, excluding Indebtedness permitted to exist under Section 8.03) shall be
repaid in full and all security interests related thereto shall be terminated on
or prior to the Closing Date.

(l) Governmental and Third Party Approvals. The Borrower and its Subsidiaries
shall have received all material governmental, shareholder and third party
consents and approvals necessary in connection with the transactions
contemplated by this Agreement and the other Investment Documents and the other
transactions contemplated hereby and all applicable waiting periods shall have
expired without any action being taken by any Person that could reasonably be
expected to restrain, prevent or impose any material adverse conditions on the
Borrower or any of its Subsidiaries or such other transactions or that could
seek to threaten any of the foregoing, and no law or regulation shall be
applicable which could reasonably be expected to have such effect.

 

50

 

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

(m) Corporate Structure and Capitalization. The capital and ownership structure
and the equity holder arrangements of the Borrower on the Closing Date, on a pro
forma basis after giving effect to the transactions contemplated by the
Investment Documents shall be reasonably satisfactory to the Lenders.

(n) Letter of Direction. Receipt by the Administrative Agent of a satisfactory
letter of direction containing funds flow information with respect to the
proceeds of the Loans to be made on the Closing Date.

(o) Fees. Receipt by Athyrium, the Administrative Agent and the Lenders of any
fees required to be paid on or before the Closing Date.

(p) Attorney Costs; Due Diligence Expenses. The Borrower shall have paid all
reasonable and documented out-of-pocket fees, charges and disbursements of
counsel to the Administrative Agent and all reasonable and documented
out-of-pocket due diligence expenses of Athyrium and the Lenders, in each case,
incurred to the Closing Date, plus such additional amounts of such reasonable
and documented out-of-pocket fees, charges and disbursements as shall constitute
its reasonable estimate of such fees, charges and disbursements incurred or to
be incurred by it through the closing proceedings (provided, that, such estimate
shall not thereafter preclude a final settling of accounts between the Borrower
and the Administrative Agent).

(q) Other. Receipt by the Administrative Agent and the Lenders of such other
documents, instruments, agreements and information as reasonably requested by
the Administrative Agent or any Lender, including, but not limited to,
information regarding litigation, tax, accounting, labor, insurance, pension
liabilities (actual or contingent), real estate leases, material contracts, debt
agreements, property ownership, environmental matters, contingent liabilities
and management of the Borrower and its Subsidiaries.

Without limiting the generality of the provisions of the last paragraph of
Section 10.03, for purposes of determining compliance with the conditions
specified in this Section 5.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

5.02 Conditions to all Borrowings.

The obligation of each Lender to honor any Loan Notice is subject to the
following conditions precedent:

(a) The representations and warranties of the Borrower and each other Loan Party
contained in Article VI or any other Loan Document, or which are contained in
any document furnished at any time under or in connection herewith or therewith,
shall be true and correct in all material respects (and in all respects if any
such representation or warranty is already qualified by materiality or reference
to Material Adverse Effect) on and as of the date of such Borrowing, except to
the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct in all material
respects (and in all respects if any such representation or warranty is already
qualified by materiality or reference to Material Adverse Effect) as of such
earlier date, and except that for purposes of this Section 5.02, the
representations and warranties contained in subsections (a) and (b) of
Section 6.05 shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 7.01.

 

51

 

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

(b) No Default or Event of Default shall exist, or would result from such
proposed Borrowing or from the application of the proceeds thereof.

(c) The Administrative Agent shall have received a Loan Notice in accordance
with the requirements hereof.

Each Loan Notice submitted by the Borrower shall be deemed to be a
representation and warranty that the conditions specified in Sections 5.02(a)
and (b) have been satisfied on and as of the date of the applicable Borrowing.

5.03 Additional Conditions to Term B Borrowings.

The obligation of each Lender to honor any Loan Notice requesting a Borrowing of
Term B Loans is subject to the additional conditions precedent:

(a) The requested Borrowing shall occur during the Availability Period with
respect to the Term B Facility.

(b) The Administrative Agent shall have received reasonably satisfactory
evidence from the Borrower that the FDA has approved a Loan Party’s NDA for
Meloxicam IV/IM.

(c) The Administrative Agent shall have received satisfactory evidence (which
shall include, for the avoidance of doubt, such supporting documentation as the
Administrative Agent shall reasonably require) from the Borrower that, as of the
date of such Borrowing of Term B Loans (and immediately prior to such Borrowing
of Term B Loans), Unrestricted Cash of the Loan Parties held in Deposit Accounts
for which the Administrative Agent has received a Deposit Account Control
Agreement is not less than $20,000,000; provided, that, if as of the date of
such Borrowing of Term B Loans, the Alkermes Milestone Payment has not yet been
made by the Borrower, the reference to $20,000,000 preceding the proviso in this
clause (c) shall be deemed to be $65,000,000.

Each Loan Notice submitted by the Borrower requesting a Borrowing of Term B
Loans shall be deemed to be a representation and warranty that the conditions
specified in this Section 5.03 have been satisfied on and as of the date of the
applicable Borrowing.

5.04 Additional Conditions to Term C Borrowings.

The obligation of each Lender to honor any Loan Notice requesting a Borrowing of
Term C Loans is subject to the additional conditions precedent:

(a) (i) The requested Borrowing shall occur during the Availability Period with
respect to the Term C Facility and (ii) all Term B Loans shall have been
advanced pursuant to Section 2.01(b) prior to such Borrowing of Term C Loans.

(b) The Administrative Agent shall have received a certificate of a Responsible
Financial Officer of the Borrower (together with such supporting documentation
(including, for the avoidance of doubt, financial statements) as the
Administrative Agent shall reasonably require) demonstrating that Consolidated
Meloxicam Sales for the trailing twelve month period most recently ended on or
prior to the date of such Borrowing were at least $20,000,000.

 

52

 

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

(c) Athyrium, the Administrative Agent and the Lenders shall have received all
fees required to be paid by the Borrower and its Subsidiaries under the Loan
Documents on or before the Term C Funding Date, including for the avoidance of
doubt those fees required to be paid pursuant to Section 2.07.

Each Loan Notice submitted by the Borrower requesting a Borrowing of Term C
Loans shall be deemed to be a representation and warranty that the conditions
specified in this Section 5.04 have been satisfied on and as of the date of the
applicable Borrowing.

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

The Loan Parties represent and warrant to the Administrative Agent and the
Lenders that:

6.01 Existence, Qualification and Power.

Each Loan Party and each of its Subsidiaries (a) is duly organized, incorporated
or formed, validly existing and (to the extent applicable under any such Laws)
in good standing under the Laws of the jurisdiction of its incorporation or
organization, (b) has all requisite power and authority and all requisite
governmental licenses, authorizations, consents and approvals to (i) own or
lease its assets and carry on its business and (ii) execute, deliver and perform
its obligations under the Investment Documents to which it is a party, and
(c) is duly qualified and is licensed and in good standing under the Laws of
each jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license; except in each
case referred to in clause (b)(i) or (c), to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect.

6.02 Authorization; No Contravention.

The execution, delivery and performance by each Loan Party of each Investment
Document to which such Person is party have been duly authorized by all
necessary corporate or other organizational action, and do not (a) contravene
the terms of any of such Person’s Organization Documents, (b) conflict with or
result in any breach or contravention of, or the creation of any Lien under, or
require any payment to be made under (i) any Contractual Obligation to which
such Person is a party or affecting such Person or the properties of such Person
or any of its Subsidiaries or (ii) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject, or (c) violate any Law (including, without limitation,
Regulation U or Regulation X issued by the FRB) except with respect to any
conflict, breach, contravention or payment (but not creation of Liens)
referenced in clause (b) to the extent that such conflict, breach, contravention
or payment could not reasonably be expected, individually or in the aggregate,
to have a Material Adverse Effect.

6.03 Governmental Authorization; Other Consents.

No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Investment
Document other than (a) those that have already been obtained and are in full
force and effect, (b) filings to perfect the Liens created by the Collateral
Documents and (c) the filing of any applicable notices under securities laws.

 

53

 

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

6.04 Binding Effect.

Each Investment Document has been duly executed and delivered by each Loan Party
that is party thereto. Each Investment Document constitutes a legal, valid and
binding obligation of each Loan Party that is party thereto, enforceable against
each such Loan Party in accordance with its terms, subject to applicable Debtor
Relief Laws or other Laws affecting creditors’ rights generally and subject to
general principles of equity.

6.05 Financial Statements; No Material Adverse Effect.

(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, (ii) fairly present in all material respects the
financial condition of the Borrower and its Subsidiaries as of the date thereof
and their results of operations for the period covered thereby in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein, and (iii) show all material indebtedness and
other liabilities, direct or contingent, of the Borrower and its Subsidiaries as
of the date thereof, including material liabilities for taxes, material
commitments and Indebtedness.

(b) The Interim Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, (ii) fairly present in all material respects the
financial condition of the Borrower and its Subsidiaries as of the date thereof
and their results of operations for the period covered thereby, subject, in the
case of clauses (i) and (ii), to the absence of footnotes and to normal year-end
audit adjustments, and (iii) show all material indebtedness and other
liabilities, direct or contingent, of the Borrower and its Subsidiaries as of
the date thereof, including material liabilities for taxes, material commitments
and Indebtedness.

(c) From the date of the Audited Financial Statements to and including the
Closing Date, there has been no Disposition by any Loan Party or any Subsidiary
of any material party of the business or property of the Loan Parties and their
respective Subsidiaries, taken as a whole, and no purchase or other acquisition
by any of them of any business or property (including any Equity Interests of
any other Person) material to the Loan Parties and their respective
Subsidiaries, taken as a whole, in each case, which is not reflected in the
foregoing financial statements or in the notes thereto and has not otherwise
been disclosed in writing to the Lenders on or prior to the Closing Date or
publicly filed under applicable securities laws.

(d) The financial statements delivered pursuant to Section 7.01(a) and (b) have
been prepared in accordance with GAAP (except as may otherwise be permitted
under Section 7.01(a) or (b), as applicable) and present fairly in all material
respects (on the basis disclosed in the footnotes to such financial statements)
the consolidated financial condition, results of operations and cash flows of
the Borrower and its Subsidiaries as of the dates thereof and for the periods
covered thereby.

(e) Since the date of the Audited Financial Statements, there has been no event
or circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.

 

54

 

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

6.06 Litigation.

There are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of any Responsible Officer of any Loan Party after due and diligent
investigation, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against any Loan Party or any of its
Subsidiaries or against any of their properties or revenues that (a) purport to
affect or pertain to the legality, validity or enforceability of this Agreement
or any other Investment Document, or the consummation of any of the transactions
contemplated hereby or (b) either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

6.07 No Default.

(a) Neither any Loan Party nor any Subsidiary is in default under or with
respect to any Contractual Obligation that could reasonably be expected to have
a Material Adverse Effect.

(b) No Default has occurred and is continuing.

6.08 Ownership of Property; Liens.

Each Loan Party and its Subsidiaries has good record and marketable title in fee
simple to, or valid leasehold interests in, all real property necessary or used
in the ordinary conduct of its business, except for such defects in title as
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. The property of each Loan Party and its Subsidiaries is
subject to no Liens, other than Permitted Liens.

6.09 Environmental Compliance.

Except as could not reasonably be expected to have a Material Adverse Effect:

(a) Each of the Facilities and all operations at the Facilities are in
compliance with all applicable Environmental Laws, and there is no violation of
any Environmental Law with respect to the Facilities or the Businesses, and, to
the knowledge of any Responsible Officer of any Loan Party, there are no
conditions relating to the Facilities or the Businesses that could give rise to
liability under any applicable Environmental Laws.

(b) None of the Facilities contains, or, to the knowledge of any Responsible
Officer of any Loan Party, has previously contained, any Hazardous Materials at,
on or under the Facilities in amounts or concentrations that constitute or
constituted a violation of, or could give rise to liability under, Environmental
Laws.

(c) Neither any Loan Party nor any Subsidiary has received any written or verbal
notice of, or inquiry from any Governmental Authority regarding, any violation,
alleged violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to any
of the Facilities or the Businesses, nor does any Responsible Officer of any
Loan Party have knowledge or reason to believe that any such notice will be
received or is being threatened.

(d) Hazardous Materials have not been transported or disposed of from the
Facilities, or generated, treated, stored or disposed of at, on or under any of
the Facilities or any other location, in each case by or on behalf of any Loan
Party or any Subsidiary in violation of, or in a manner that would be reasonably
likely to give rise to liability under, any applicable Environmental Law.

 

55

 

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

(e) No judicial proceeding or governmental or administrative action is pending
or, to the knowledge of any Responsible Officer of any Loan Party, threatened,
under any Environmental Law to which any Loan Party or any Subsidiary is or will
be named as a party, nor are there any consent decrees or other decrees, consent
orders, administrative orders or other orders, or other administrative or
judicial requirements outstanding under any Environmental Law with respect to
any Loan Party, any Subsidiary, the Facilities or the Businesses.

(f) There has been no release or, to the knowledge of any Responsible Officer of
any Loan Party, threat of release of Hazardous Materials at or from the
Facilities, or arising from or related to the operations (including, without
limitation, disposal) of any Loan Party or any Subsidiary in connection with the
Facilities or otherwise in connection with the Businesses, in violation of or in
amounts or in a manner that could give rise to liability under Environmental
Laws.

6.10 Insurance.

(a) The properties of the Loan Parties and their Subsidiaries are insured with
financially sound and reputable insurance companies not Affiliates of such
Persons, in such amounts, with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the applicable Loan Party or the
applicable Subsidiary operates. The insurance coverage of the Loan Parties and
their Subsidiaries as in effect on the Closing Date is outlined as to carrier,
policy number, expiration date, type, amount and deductibles on Schedule 6.10 to
the Disclosure Letter.

(b) Each Loan Party and each of their respective Subsidiaries maintains, if
available, fully paid flood hazard insurance on all real property that is
located in a special flood hazard area and that constitutes Collateral, on such
terms and in such amounts as required by The National Flood Insurance Reform Act
of 1994 or as otherwise required by the Administrative Agent.

6.11 Taxes.

The Loan Parties and their Subsidiaries have filed all federal, state and other
material tax returns and reports required to be filed, and have paid all
federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP. There is no proposed tax
assessment against any Loan Party or any Subsidiary that would, if made, have a
Material Adverse Effect. Neither any Loan Party nor any Subsidiary thereof is
party to any tax sharing agreement with any Person that is not a Loan Party.

6.12 ERISA Compliance.

(a) Except as could not reasonably be expected to have a Material Adverse
Effect, each Plan is in compliance with the applicable provisions of ERISA, the
Internal Revenue Code and other federal or state laws.

 

56

 

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

(b) There are no pending or, to the knowledge of any Responsible Officer of a
Loan Party, threatened claims, actions or lawsuits, or action by any
Governmental Authority, with respect to any Plan that could reasonably be
expected to have a Material Adverse Effect. There has been no prohibited
transaction or violation of the fiduciary responsibility rules with respect to
any Plan that has resulted or could reasonably be expected to result in a
Material Adverse Effect.

(c) (i) No ERISA Event has occurred for which there remains any outstanding
liability and neither the Borrower nor any ERISA Affiliate is aware of any fact,
event or circumstance that could reasonably be expected to constitute or result
in an ERISA Event with respect to any Pension Plan, (ii) the Borrower and each
ERISA Affiliate has met all applicable requirements under the Pension Funding
Rules in respect of each Pension Plan, and no waiver of the minimum funding
standards under the Pension Funding Rules has been applied for or obtained,
(iii) as of the most recent valuation date for any Pension Plan, the funding
target attainment percentage (as defined in Section 430(d)(2) of the Internal
Revenue Code) is sixty percent (60%) or higher and neither the Borrower nor any
ERISA Affiliate knows of any facts or circumstances that could reasonably be
expected to cause the funding target attainment percentage for any such plan to
drop below sixty percent (60%) as of the most recent valuation date,
(iv) neither the Borrower nor any ERISA Affiliate has incurred any liability to
the PBGC other than for the payment of premiums, and there are no premium
payments which have become due that are unpaid, (v) neither the Borrower nor any
ERISA Affiliate has engaged in a transaction that could be subject to
Section 4069 or Section 4212(c) of ERISA, and (vi) no Pension Plan has been
terminated by the PBGC, and no event or circumstance has occurred or exists that
could reasonably be expected to cause the PBGC to institute proceedings under
Title IV of ERISA to terminate any Pension Plan.

6.13 Subsidiaries and Capitalization.

(a) Set forth on Schedule 6.13(a) to the Disclosure Letter is a complete and
accurate list as of the Closing Date of each Subsidiary of any Loan Party,
together with (i) jurisdiction of organization or incorporation, (ii) number of
shares of each class of Equity Interests outstanding, (iii) number and
percentage of outstanding shares of each class owned (directly or indirectly) by
any Loan Party or any Subsidiary and (iv) number and effect, if exercised, of
all outstanding options, warrants, rights of conversion or purchase and all
other similar rights with respect thereto. The outstanding Equity Interests of
each Subsidiary of any Loan Party are validly issued, fully paid and
non-assessable.

(b) As of the Closing Date, except as described on Schedule 6.13(b) to the
Disclosure Letter, there are no outstanding commitments or other obligations of
the Borrower or any Subsidiary to issue, and no rights of any Person to acquire,
any shares of any Equity Interests of the Borrower or any of its Subsidiaries.
As of the Closing Date, except as set forth on Schedule 6.13(b) to the
Disclosure Letter and as contained in the Warrants, there are no statutory or
contractual preemptive rights, rights of first refusal, anti-dilution rights or
any similar rights held by equity holders or option holders of the Borrower with
respect to the issuance of the Warrants and all such rights have been
effectively waived with regard to the issuance of the Warrants. As of the
Closing Date, there are no agreements (voting or otherwise) among the Borrower’s
equity holders with respect to any other aspect of the Borrower’s affairs,
except as set forth on Schedule 6.13(b) to the Disclosure Letter.

6.14 Margin Regulations; Investment Company Act.

(a) The Borrower is not engaged and will not engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying

 

57

 

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

margin stock. Following the application of the proceeds of each Borrowing, not
more than 25% of the value of the assets (either of the Borrower only or of the
Borrower and its Subsidiaries on a consolidated basis) subject to the provisions
of Section 8.01 or Section 8.05 or subject to any restriction contained in any
agreement or instrument between the Borrower and any Lender or any Affiliate of
any Lender relating to Indebtedness and within the scope of Section 9.01(e) will
be margin stock.

(b) None of any Loan Party or any Subsidiary is or is required to be registered
as an “investment company” under the Investment Company Act of 1940.

6.15 Disclosure.

Each Loan Party has disclosed to the Administrative Agent and the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that, in each
case of the foregoing, either individually or in the aggregate, could reasonably
be expected to result in a Material Adverse Effect. No report, financial
statement, certificate or other written information (other than information of a
general economic or industry specific nature) furnished by or on behalf of any
Loan Party to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document (in each case, as modified
or supplemented by other information so furnished, and when taken as a whole)
contains, when furnished, any material misstatement of fact or omits to state
any fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided, that, with
respect to financial projections, estimates, budgets or other forward-looking
information, the Loan Parties represent only that such information was prepared
in good faith based upon assumptions believed by the Borrower to be reasonable
at the time such information was prepared (it being understood that such
information is as to future events and is not to be viewed as facts, is subject
to significant uncertainties and contingencies, many of which are beyond the
control of the Borrower and its Subsidiaries, that no assurance can be given
that any particular projection, estimate or forecast will be realized and that
actual results during the period or periods covered by any such projections,
estimate, budgets or forecasts may differ significantly from the projected
results and such differences may be material).

6.16 Compliance with Laws.

Each Loan Party and each Subsidiary is in compliance with the requirements of
all Laws and all orders, writs, injunctions and decrees applicable to it or to
its properties, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.

6.17 Intellectual Property; Licenses, Etc.

(a) Schedule 6.17(a) to the Disclosure Letter sets forth a complete and accurate
list as of the Closing Date of the following Intellectual Property: (i) all
Patents of any Loan Party or any Subsidiary that are issued, or in respect of
which an application has been filed or recorded, with the United States Patent
and Trademark Office or with any other Governmental Authority (or comparable
organization or office established in any country or pursuant to an
international treaty or similar international agreement for the filing,
recordation or registration of interests in intellectual property), together
with relevant identifying information with respect to such Patents, (ii) all
Trademarks of any Loan Party or any Subsidiary that are issued, or in respect of
which an application has been filed or recorded, with the United States Patent
and Trademark Office or

 

58

 

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

with any other Governmental Authority (or comparable organization or office
established in any country or pursuant to an international treaty or similar
international agreement for the filing, recordation or registration of interests
in intellectual property), together with relevant identifying information with
respect to such Trademarks, (iii) all Copyrights of any Loan Party or any
Subsidiary that are registered, or in respect of which an application for
registration has been filed or recorded, with the United States Copyright Office
or with any other Governmental Authority (or comparable organization or office
established pursuant to an international treaty or similar international
agreement for the filing, recordation or registration of interests in
intellectual property), together with relevant identifying information with
respect to such Copyrights, and (iv) each other item of Material Intellectual
Property, owned or licensed by any Loan Party or any Subsidiary. Schedule
6.17(a) to the Disclosure Letter also sets forth a complete and accurate list as
of the Closing Date of all license agreements (inbound or outbound) of any
Material Intellectual Property. No settlements or consents, covenants not to
sue, nonassertion assurances, or releases have been entered into by any Loan
Party or any Subsidiary or to which such Loan Party or Subsidiary is bound that
adversely affects its rights to own or use any Material Intellectual Property.

(b) With respect to all Material Intellectual Property:

(i) each Loan Party and its respective Subsidiaries, as applicable, owns or has
a valid license to such Material Intellectual Property free and clear of any and
all Liens other than Permitted Liens;

(ii) each Loan Party and its respective Subsidiaries, as applicable, has taken
commercially reasonable actions to maintain and protect such Material
Intellectual Property;

(iii) except as set forth on Schedule 6.17(b)(iii) to the Disclosure Letter, or
for rejections issued by a Governmental Authority in the ordinary course of
prosecuting Patent or Trademark applications, (A) there is no proceeding
challenging the validity or enforceability of any such Material Intellectual
Property, (B) none of the Loan Parties nor any of their respective Subsidiaries
is involved in any such proceeding with any Person, and (C) none of the Material
Intellectual Property is the subject of any Other Administrative Proceeding;

(iv) (A) such Material Intellectual Property is subsisting, (B) to the knowledge
of any Responsible Officer of any Loan Party, such Material Intellectual
Property is valid and enforceable and (C) no event has occurred, and nothing has
been done or omitted to have been done, including payment of maintenance,
renewal or other fees payable or owing by the applicable Loan Party or
Subsidiary for any such Material Intellectual Property, that would affect the
validity or enforceability of such Material Intellectual Property and all such
Material Intellectual Property is in full force and effect and has not lapsed,
or been forfeited or cancelled or abandoned and there are no unpaid maintenance,
renewal or other fees payable or owing by such Loan Party or Subsidiary for any
such Material Intellectual Property;

(v) each Loan Party and its respective Subsidiaries, as applicable, is the sole
and exclusive owner of all right, title and interest in and to all such Material
Intellectual Property that is owned by it, subject only to Permitted Liens;

 

59

 

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

(vi) to the extent any such Material Intellectual Property was authored,
developed, conceived or created, in whole or in part, for or on behalf of any
Loan Party or any Subsidiary by any Person, then such Loan Party or Subsidiary
has entered into a written agreement with such Person in which such Person has
assigned all right, title and interest in and to such Material Intellectual
Property to such Loan Party or Subsidiary, except as could not reasonably be
expected to have a material adverse effect on such Loan Party’s or such
Subsidiary’s ownership of such Material Intellectual Property; and

(vii) as of the Closing Date, no such Material Intellectual Property is subject
to any license grant by any Loan Party or Subsidiary or similar arrangement,
except for (x) license grants between the Loan Parties and (y) those license
grants disclosed on Schedule 6.17(a) to the Disclosure Letter.

(c) Except as otherwise disclosed on Schedule 6.17(c) to the Disclosure Letter,
to the knowledge of any Responsible Officer of any Loan Party, no Third Party is
committing any act of Infringement of any Material Intellectual Property which
could reasonably be expected to materially impair any Loan Party’s or any
Subsidiary’s ability to generate revenue from such Material Intellectual
Property.

(d) With respect to each license agreement listed on Schedule 6.17(a) to the
Disclosure Letter, such license agreement (i) is in full force and effect and is
binding upon and enforceable against each Loan Party (or each Loan Party’s
respective Subsidiaries, as applicable) party thereto and, to the knowledge of
any Responsible Officer of any Loan Party, all other parties thereto in
accordance with its terms, (ii) except for amendments and modifications provided
to the Administrative Agent, has not been amended or otherwise modified, and
(iii) is not currently subject to any material default or breach by the Borrower
or any Subsidiary thereunder or, to the knowledge of any Responsible Officer of
any Loan Party, by any other party thereto. None of the Loan Parties nor any of
their respective Subsidiaries has taken or omitted to take any action that would
permit any other Person party to any such license agreement to have, and to the
knowledge of any Responsible Officer of any Loan Party, no such Person otherwise
has, any defenses, counterclaims or rights of setoff thereunder.

(e) Except as could not reasonably be expected, either alone or in the
aggregate, to have a Material Adverse Effect or a material adverse effect on any
Product Development and Commercialization Activities, (i) none of the Loan
Parties nor any of their respective Subsidiaries has received written notice
from any Third Party alleging that the conduct of its business (including the
development, manufacture, use, sale or other commercialization of any Product)
Infringes any Intellectual Property of that Third Party, and (ii) the conduct of
the business of the Loan Parties and their respective Subsidiaries (including
the development, manufacture, use, sale or other commercialization of any
Product) does not Infringe any Intellectual Property of any Third Party.

(f) No Loan Party nor any Subsidiary has made any assignment or agreement in
conflict with the security interest in the Intellectual Property of the Borrower
or any Guarantor hereunder and no license agreement with respect to any such
Intellectual Property conflicts in any material respect with the security
interest granted to the Administrative Agent, on behalf of the Lenders, pursuant
to the terms of the Loan Documents. Except as set forth on Schedule 6.17(f) to
the Disclosure Letter, no Material Intellectual Property constitutes Excluded
Property (other than Material Intellectual Property subject to any inbound
license entered into after the Closing Date in accordance with Section 7.18).
The consummation of the transactions contemplated hereby and the exercise by the
Administrative Agent or the Lenders of any right or protection set forth in the
Loan Documents will not constitute a breach or violation of, or otherwise affect
the enforceability or approval of, (i) any licenses of any Material Intellectual
Property owned or licensed by any Loan Party or Subsidiary or (ii) any
Regulatory Authorizations.

 

60

 

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

6.18 Solvency.

The Borrower and its Subsidiaries, on a consolidated basis, are Solvent (after
giving effect to the transactions contemplated hereby and the incurrence of
Indebtedness related thereto).

6.19 Perfection of Security Interests in the Collateral.

Subject to Section 7.21, the Collateral Documents create valid security
interests in, and Liens on, the Collateral purported to be covered thereby,
which security interests and Liens will be, upon the timely and proper filings,
deliveries, notations and other actions contemplated in the Collateral
Documents, perfected security interests and Liens (to the extent that such
security interests and Liens can be perfected by such filings, deliveries,
notations and other actions), prior to all other Liens other than Permitted
Liens.

6.20 Business Locations.

Set forth on Schedule 6.20(a) to the Disclosure Letter is a list of all real
property located in the United States that is owned or leased by the Loan
Parties as of the Closing Date (with (x) a description of each real property
that is Excluded Property and (y) a designation of whether such real property is
owned or leased). Set forth on Schedule 6.20(b) to the Disclosure Letter is the
taxpayer identification number and organizational identification number of each
Loan Party as of the Closing Date. The exact legal name and state of
organization of (a) the Borrower (i) is as set forth on the signature pages
hereto or (ii) as may be otherwise disclosed by the Loan Parties to the
Administrative Agent in accordance with Section 8.12(c) and (b) each Guarantor
is (i) as set forth on the signature pages hereto, (ii) as set forth on the
signature pages to the Joinder Agreement pursuant to which such Guarantor became
a party hereto or (iii) as may be otherwise disclosed by the Loan Parties to the
Administrative Agent in accordance with Section 8.12(c). Except as set forth on
Schedule 6.20(c) to the Disclosure Letter, no Loan Party has during the five
years preceding the Closing Date (i) changed its legal name, (ii) changed its
state of organization, or (iii) been party to a merger, consolidation or other
change in structure.

6.21 Sanctions Concerns; Anti-Corruption Laws; PATRIOT Act.

(a) Sanctions Concerns. No Loan Party, nor any Subsidiary, nor, to the knowledge
of any Responsible Officer of any Loan Party, any director, officer, employee,
agent, affiliate or representative thereof, is an individual or entity that is,
or is owned or controlled by, any individual or entity that is (i) currently the
subject or target of any Sanctions, (ii) included on OFAC’s List of Specially
Designated Nationals, HMT’s Consolidated List of Financial Sanctions Targets and
the Investment Ban List, or any similar list enforced by any other relevant
sanctions authority or (iii) located, organized or resident in a Designated
Jurisdiction.

(b) Anti-Corruption Laws. The Loan Parties and their Subsidiaries have conducted
their business in compliance with the United States Foreign Corrupt Practices
Act of 1977, the UK Bribery Act 2010 and other similar anti-corruption
legislation in other jurisdictions applicable to any Loan Party, and have
instituted and maintained policies and procedures designed to promote and
achieve compliance with such laws.

 

61

 

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

(c) PATRIOT Act. To the extent applicable, each Loan Party and each Subsidiary
is in compliance, in all material respects, with (i) the Trading with the Enemy
Act, as amended, and each of the foreign assets control regulations of the
United States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended)
and any other enabling legislation or executive order relating thereto and
(ii) the PATRIOT Act.

6.22 Limited Offering of Warrants.

The offer and sale of the Warrants are not required to be registered pursuant to
the provisions of Section 5 of the Securities Act or the registration or
qualification provisions of the blue sky laws of any state. Neither the Borrower
nor any agent on the Borrower’s behalf, has solicited or will solicit any offers
to sell all or any part of the Warrants, to any Person other than the Lenders so
as to bring the sale of the Warrants, by Borrower within the registration
provisions of the Securities Act or any state securities laws.

6.23 Registration Rights; Issuance Taxes.

(a) Except as described in the Warrants, the Borrower is under no requirement to
register under the Securities Act, or the Trust Indenture Act of 1939, as
amended, any of its presently outstanding securities or any of its securities
that may subsequently be issued.

(b) All taxes imposed on the Borrower in connection with the issuance, sale and
delivery of the Warrants have been or will be fully paid, and all laws imposing
such taxes have been or will be fully satisfied by the Borrower.

6.24 Material Contracts.

Set forth on Schedule 6.24 to the Disclosure Letter is a complete and accurate
list of all Material Contracts of the Borrower and its Subsidiaries as of the
Closing Date, with an adequate description of the parties thereto, and
amendments and modifications thereto. Each such Material Contract (a) is in full
force and effect and is binding upon and enforceable against the Borrower and
its Subsidiaries party thereto and, to the knowledge of any Responsible Officer
of the Borrower, all other parties thereto in accordance with its terms (except
for expirations of such Material Contracts in accordance with their terms), and
(b) is not currently subject to any material breach or default by the Borrower
or any Subsidiary or, to the knowledge of any Responsible Officer of the
Borrower, any other party thereto. None of the Borrower nor any of its
Subsidiaries has taken or failed to take any action that would permit any other
Person party to any Material Contract to have, and, to the knowledge of any
Responsible Officer of the Borrower, no such Person otherwise has, any defenses,
counterclaims or rights of setoff thereunder. Other than those agreements
entered into after the Closing Date (but, in the case of such agreements,
subject to Section 7.18), none of the Material Contracts are non-assignable by
their terms (other than those certain agreements separately noted in Schedule
6.24 to the Disclosure Letter as being non-assignable) or as a matter of law, or
prevent the granting of a security interest therein. The consummation of the
transactions contemplated by the Loan Documents and the exercise by the
Administrative Agent or the Lenders of any right or protection set forth in the
Loan Documents will not constitute a breach or violation of, or otherwise affect
the enforceability of, or give rise to a right of termination in favor of any
party to any Material Contract.

6.25 Compliance of Products.

(a) The Borrower and its Subsidiaries have obtained all Material Regulatory
Authorizations required for the conduct of their business as currently
conducted, and all such Material Regulatory Authorizations are in full force and
effect, without restriction, and all such Regulatory Authorizations held by the
Loan Parties and their respective Subsidiaries or their licensees are
(i) legally and beneficially owned exclusively by one of the Loan Parties and
their

 

62

 

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

respective Subsidiaries or licensees, free and clear of all Liens other than
Liens permitted pursuant to Section 8.01, and (ii) validly registered and on
file with the applicable Regulatory Agency, in compliance in all material
respects with all filing and maintenance requirements (including any fee
requirements) thereof, and are in good standing (to the extent applicable),
valid and enforceable with the applicable Regulatory Agency. All required
notices, registrations and listings, supplemental applications or notifications,
reports (including reports of adverse experiences) and other required filings
with respect to all material Products have been filed with the FDA, the DEA, and
all other applicable Regulatory Agencies when due, except where the failure to
do so could not reasonably be expected to result in a material adverse effect on
any Product Development and Commercialization Activities.

(b) Except where the failure to do so could not reasonably be expect to result
in the termination or restriction of a Material Regulatory Authorization, all
applications, notifications, submissions, information, claims, reports and
statistics and other data and conclusions derived therefrom, utilized as the
basis for or submitted by any Loan Party or any of its Subsidiaries in
connection with any and all requests for a Regulatory Authorization from the FDA
or other Regulatory Agency relating to the Borrower or any Subsidiary, their
business operations and to the Products, when submitted to the FDA or other
Regulatory Agency were, to the knowledge of any Responsible Officer of any Loan
Party, true, complete and correct in all material respects as of the date of
submission (including any necessary or required updates, changes, corrections or
modifications to such applications, submissions, information and data that have
been submitted to the FDA or other Regulatory Agency). To the knowledge of any
Responsible Officer of any Loan Party, the Material Regulatory Authorizations
are valid and supported by proper research, design, testing, analysis and
disclosure. To the knowledge of any Responsible Officer of any Loan Party, there
has been no (i) material untrue statement of fact and/or no fraudulent statement
made by the Loan Parties or their respective Subsidiaries, or any of their
respective agents or representatives to the FDA or any other Governmental
Authority, and (ii) none of the Loan Parties and their Subsidiaries has failed
to disclose any fact required to be disclosed, committed an act, made a
statement, or failed to make a statement to the FDA or any other Governmental
Authority that could reasonably be expected to provide a basis for the FDA to
invoke its policy respecting “Fraud, Untrue Statements of Material Facts,
Bribery, and Illegal Gratuities,” set forth in 56 Fed. Regulation 46191
(September 10, 1991).

(c) Except as could not reasonably be expected to result in a material adverse
effect on any Product Development and Commercialization Activities:

(i) the Products, as well as the business of the Loan Parties and their
respective Subsidiaries, comply with (A) all applicable Laws, rules,
regulations, orders, injunctions and decrees of the FDA, the DEA, and any other
applicable Regulatory Agency, including, without limitation, all applicable
requirements of the FDCA, the PHSA, the Controlled Substances Act, and similar
state Laws, and (B) all Product Authorizations, Regulatory Authorizations, and
all other Permits;

(ii) none of the Loan Parties or their respective Subsidiaries have received,
and no Responsible Officer of any Loan Party has knowledge of, any inspection
reports, warning letters, untitled letters, Safety Notices or similar documents
with respect to any Product or any Product Development and Commercialization
Activities, from any Regulatory Agency that assert lack of compliance with any
applicable Laws, rules, regulations, orders, injunctions, or decrees;

 

63

 

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

(iii) none of the Loan Parties, or their respective Subsidiaries have received
any written notice of, and no Responsible Officer of any Loan Party has
knowledge of, any pending regulatory enforcement action, investigation or
inquiry (other than non-material routine or periodic inspections or reviews)
with respect to the Products, and to the knowledge of any Responsible Officer of
any Loan Party, there is no basis for any adverse regulatory action with respect
to the Products or any Product Development and Commercialization Activities; and

(iv) (A) there have been no Safety Notices, (B) to the knowledge of any
Responsible Officer of any Loan Party, there are no facts that could reasonably
result in issuance of a Safety Notice, (C) the Loan Parties and/or their
Subsidiaries have not received any written notice of, and no Responsible Officer
of any Loan Party has knowledge of, any criminal, injunctive, seizure, detention
or civil penalty actions that have at any time been commenced or threatened in
writing by any Regulatory Agency with respect to or in connection with any
Products, or any consent decrees (including plea agreements) which relate to any
Products, and (D) to the knowledge of any Responsible Officer of any Loan Party,
there is no basis for the commencement for any criminal injunctive, seizure,
detention or civil penalty actions by any Regulatory Agency relating to the
Products or for the issuance of any consent decrees. None of the Loan Parties or
their respective Subsidiaries nor, to the knowledge of any Responsible Officer
of any Loan Party, any of their respective suppliers is employing or utilizing
the services of any individual who has been convicted of any crime or engaged in
any conduct for which debarment or temporary suspension under any applicable
Law, rule or regulation is warranted.

(d) Except as set forth on Schedule 6.25(d) to the Disclosure Letter, the
Borrower and its Subsidiaries have not received any written communication from
any Regulatory Agency regarding, and, to the knowledge of any Responsible
Officer of any Loan Party, there are no facts or circumstances that are
reasonably likely to give rise to (A) any material adverse change in any
Material Regulatory Authorization, or any failure to materially comply with any
applicable Laws or any term or requirement of any Regulatory Authorization or
(B) any revocation, withdrawal, suspension, cancellation, material limitation,
termination or material adverse modification of any Material Regulatory
Authorization.

(e) Except as could not reasonably be expected, either alone or in the
aggregate, to result in a Material Adverse Effect, all studies, tests,
preclinical trials and clinical trials conducted by or on behalf of any Loan
Party or any of its respective Subsidiaries with respect to any Product have
been conducted in compliance with applicable Laws, including cGCPs. Except as
set forth on Schedule 6.25(e) to the Disclosure Letter, none of the Loan Parties
or their respective Subsidiaries has received from the FDA or other applicable
Regulatory Agency any notices or correspondence alleging any material
non-compliance with applicable Laws or requiring the termination, suspension,
material adverse modification or clinical hold of any studies, tests or clinical
trials in any material respect with respect to or in connection with the
Products.

(f) With respect to Products, except as could not reasonably be expected, either
alone or in the aggregate, to result in a Material Adverse Effect, (i) all
activities by the Loan Parties and their respective Subsidiaries relating to the
Products have been conducted, and are currently being conducted, in compliance
with applicable Laws and the requirements of all applicable Regulatory Agencies,
including, without limitation, cGMPs, adverse event reporting requirements, and
state and federal requirements relating to the handling of controlled substances
and (ii) none of the Loan Parties or their respective Subsidiaries has received
written notice or are

 

64

 

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

aware of a threat of commencement of action by any Governmental Authority to
initiate any action against the Borrower or a Subsidiary, any action to enjoin
the Borrower or a Subsidiary, its officers, directors, employees, or its agents
and Affiliates, from conducting its business at any facility owned or used by
the Borrower or a Subsidiary or for any civil penalty, injunction, seizure or
criminal action. No Product in the inventory of the Loan Parties or their
respective Subsidiaries is adulterated or misbranded. All labels and labeling
(including package inserts) and product information are in material compliance
with applicable FDA and other Regulatory Agency requirements, and the Products
are in material compliance with all classification, registration, listing,
marking, tracking, reporting, recordkeeping and audit requirements of the FDA,
the DEA, and any other Regulatory Agency. No Product is an article prohibited
from introduction into interstate commerce under the provisions of Sections 404,
505 or 512 of the FDCA.

(g) Except as could not reasonably be expected, either alone or in the
aggregate, to result in a Material Adverse Effect, all manufacturing facilities
owned or operated by the Loan Parties and their respective Subsidiaries are and
have been operated in compliance with cGMPs and all other applicable. Except as
set forth on Schedule 6.25(g) to the Disclosure Letter, the FDA has not issued
any Form 483, warning letter, or untitled letter with respect to any such
facility or any Product manufactured in any such facility, or otherwise alleged
any material non-compliance with cGMPs or other applicable Laws.

(h) The Borrower has made available to the Administrative Agent all material
adverse event reports and communications to or from the FDA (if any) and other
relevant Regulatory Agencies, including material inspection reports, warning
letters, Safety Notices, untitled letters, and material reports, studies and
other correspondence, other than opinions of counsel that are attorney-client
privileged, with respect to regulatory matters relating to the Loan Parties and
their respective Subsidiaries, the conduct of their business, the operation of
any manufacturing facilities owned or operated by the Loan Parties and their
respective Subsidiaries, and the Products.

(i) Neither the Borrower nor any Subsidiary has experienced any significant
failures in the manufacturing of any Product that either resulted in a Material
Adverse Effect or, if such failure occurred again, could reasonably be expected
to have a Material Adverse Effect.

(j) Except as set forth on Schedule 6.25(j) to the Disclosure Letter, none of
the Products has been since April 10, 2015 or is currently the subject of any
legal proceeding that could reasonably be expected to result in a judgment in
excess of the Threshold Amount, and which claims that any Product, or its use,
is defective or has resulted in or proximately caused any injury to any Person
or property.

(k) No Loan Party nor any of its Subsidiaries has received any notice from the
United States Department of Justice, any U.S. Attorney, any State Attorney
General, or other similar federal, state, or foreign Governmental Authority
alleging any violation of the Federal Anti-kickback Statute, the Federal False
Claims Act, the Foreign Corrupt Practices Act, any federal Law, or state or
foreign Law. No Loan Party nor any of its respective Subsidiaries is aware of
any conduct that reasonably could be interpreted as a violation of any such law.

(l) The transactions contemplated by the Loan Documents (or contemplated by the
conditions to effectiveness of any Loan Document) will not impair the Loan
Parties’ ownership of or rights under (or the license or other right to use, as
the case may be) any Material Regulatory Authorizations relating to the Products
in any material manner.

 

65

 

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

(m) No Loan Party nor any of its Subsidiaries is enrolled in or currently
receives payments from any federal or state government or private healthcare
reimbursement program or has ever been terminated from any federal or state
government or private healthcare reimbursement program (including Medicare or
Medicaid) or otherwise had its rights to receive payments from any government or
private healthcare reimbursement program adversely affected as a result of any
investigation or enforcement action, whether by any Government Agency or other
Third Party.

(n) Except as set forth on Schedule 6.25(n) to the Disclosure Letter, no Loan
Party nor any of its Subsidiaries nor, to the knowledge of any Responsible
Officer of any Loan Party, any individual who is currently, or has been since
April 10, 2015, an officer, director, manager, or employee of any Loan Party or
any of its respective Subsidiaries, has been convicted of, charged with, or, to
the knowledge of any Responsible Officer of any Loan Party, investigated for any
federal or state health program-related offense or any other offense related to
healthcare or been terminated, excluded or suspended from participation in any
such program, or has been convicted of, charged with or, to the knowledge of any
Loan Party or Subsidiary, investigated for a violation of Laws related to fraud,
theft, embezzlement, breach of fiduciary responsibility, financial misconduct,
obstruction of an investigation or controlled substances, or has been subject to
any judgment, stipulation, order or decree of, or criminal or civil fine or
penalty imposed by, any Regulatory Agency related to fraud, theft, embezzlement,
breach of fiduciary responsibility, financial misconduct, obstruction of an
investigation or controlled substances. None of the Loan Parties nor any of
their respective Subsidiaries nor, to the knowledge of any Responsible Officer
of any Loan Party, any individual who is an officer, director or employee of any
Loan Party or any of its respective Subsidiaries has been convicted or charged
with any crime or engaged in any conduct that has resulted or would reasonably
be expected to result in a debarment or exclusion under 21 U.S.C. Section 335a
or any other applicable Law, including without limitation exclusion from any
government healthcare program, and no debarment or exclusion proceedings or, the
knowledge of any Responsible Officer of any Loan Party, investigations in
respect of the business of any Loan Party or any of its respective Subsidiaries
are pending or, the knowledge of any Responsible Officer of any Loan Party,
threatened against any Loan Party or any of its respective Subsidiaries, or, to
the knowledge of any Responsible Officer of any Loan Party, any individual who
is an officer, director, manager or employee of any Loan Party or any of its
respective Subsidiaries.

(o) All material Products as of the Closing Date are listed on Schedule 1.01 to
the Disclosure Letter. The Borrower has delivered to the Administrative Agent on
or prior to the Closing Date copies of all Material Regulatory Authorizations
relating to such Products issued or outstanding as of the Closing Date;
provided, that, if after the Closing Date, the Borrower or any Subsidiary wishes
to manufacture, sell, develop, test or market any new Product, the Borrower
shall promptly provide to the Administrative Agent an updated copy of Schedule
1.01 to the Disclosure Letter and copies of all Material Regulatory
Authorizations relating to such new Product and/or the Borrower’s or such
Subsidiary’s manufacture, sale, development, testing or marketing thereof issued
or outstanding; and provided, further, that, if the Borrower and/or any
Subsidiary shall at any time obtain any new or additional Material Regulatory
Authorizations from the FDA or foreign counterparts of the FDA, with respect to
any material Product which has previously been disclosed to Administrative
Agent, the Borrower shall promptly give written notice to Administrative Agent
of such new or additional Material Regulatory Authorizations, along with a copy
thereof.

 

66

 

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

6.26 Labor Matters.

There are no existing or threatened strikes, lockouts or other labor disputes
involving the Borrower or any Subsidiary that, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.
Except as could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, hours worked by and payment made to
employees of the Borrower and its Subsidiaries are not in violation of the Fair
Labor Standards Act or any other applicable law, rule or regulation dealing with
such matters.

6.27 EEA Financial Institution.

Neither any Loan Party nor any Subsidiary is an EEA Financial Institution.

6.28 Regulation H.

No real property subject to a Mortgage is a Flood Hazard Property unless the
Administrative Agent shall have received the following: (a) the applicable Loan
Party’s written acknowledgment of receipt of written notification from the
Administrative Agent (i) as to the fact that such real property subject to a
Mortgage is a Flood Hazard Property and (ii) as to whether the community in
which each such Flood Hazard Property is located is participating in the
National Flood Insurance Program, (b) copies of insurance policies or
certificates of insurance of the applicable Loan Party evidencing flood
insurance reasonably satisfactory to the Administrative Agent and naming the
Administrative Agent as loss payee on behalf of the Lenders and (c) such other
flood hazard determination forms, notices and confirmations thereof as
reasonably requested by the Administrative Agent. All flood hazard insurance
policies required hereunder have been obtained and remain in full force and
effect, and the premiums thereon have been paid in full.

6.29 Meloxicam IV/IM Assets and Liabilities.

Schedule 6.29 to the Disclosure Letter sets forth as of the Closing Date all of
the material assets of the Borrower and its Subsidiaries related to Meloxicam
IV/IM and all material liabilities related thereto (collectively, the “Meloxicam
IV/IM Assets and Liabilities”).

ARTICLE VII

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied (other than contingent
indemnification obligations for which no claim has been asserted), the Loan
Parties shall and shall cause each Subsidiary to:

7.01 Financial Statements.

Deliver to the Administrative Agent (for further distribution to each Lender):

(a) as soon as available, and in any event within ninety (90) days after the end
of each fiscal year of the Borrower (or, if earlier, when required to be filed
with the SEC), a consolidated balance sheet of the Borrower and its Subsidiaries
as at the end of such fiscal year, and the related consolidated statements of
operations, changes in shareholders’ equity and cash flows for such fiscal year,
setting forth in each case in comparative form the figures for the

 

67

 

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, audited and accompanied by a report and opinion of KPMG or an independent
certified public accountant of nationally or regionally recognized standing
reasonably acceptable to the Required Lenders, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and shall not
be subject to any “going concern” or like qualification or exception (except to
the extent any such qualification results solely from a current maturity of the
Loans) or any qualification or exception as to the scope of such audit; and

(b) as soon as available, and in any event within forty-five (45) days after the
end of each of the first three fiscal quarters of each fiscal year of the
Borrower (or, if earlier, when required to be filed with the SEC), a
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such fiscal quarter, and the related consolidated statements of operations,
changes in shareholders’ equity and cash flows for such fiscal quarter and for
the portion of the Borrower’s fiscal year then ended, setting forth in each case
in comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail and certified by a Responsible Financial Officer of the
Borrower as fairly presenting in all material respects the financial condition,
results of operations, shareholders’ equity and cash flows of the Borrower and
its Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes.

7.02 Certificates; Other Information.

Deliver to the Administrative Agent (for further distribution to each Lender):

(a) concurrently with the delivery of the financial statements referred to in
Sections 7.01(a) and (b) (commencing with the fiscal period ending December 31,
2017), a duly completed Compliance Certificate signed by the chief executive
officer, chief financial officer, chief accounting officer, treasurer or
controller of the Borrower (in each case, which is a Responsible Financial
Officer of the Borrower), certifying compliance with the covenants set forth in
Section 8.16 and setting forth a calculation of the Consolidated Debt to
Revenues Ratio, in each case, for the four fiscal quarter period covered
thereby;

(b) as soon as practicable, and in any event not later than thirty (30) days
after the commencement of each fiscal year of the Borrower, beginning with the
fiscal year commencing January 1, 2017, an annual business plan and budget of
the Borrower and its Subsidiaries for the then current fiscal year containing,
among other things, projections for each quarter of such fiscal year, in form
and substance reasonably satisfactory to the Administrative Agent;

(c) promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication (other than those that
are administrative or ministerial in nature) sent to the equityholders of any
Loan Party, and copies of all annual, regular, periodic and special reports and
registration statements which a Loan Party may file or be required to file with
the SEC under Section 13 or 15(d) of the Securities Exchange Act of 1934, and
not otherwise required to be delivered to the Administrative Agent pursuant
hereto;

(d) concurrently with the delivery of the financial statements referred to in
Sections 7.01(a) and (b), a certificate of a Responsible Financial Officer of
the Borrower containing information regarding the amount of all Dispositions and
Involuntary Dispositions, in each case, the Net Cash Proceeds of which exceed
$1,000,000, all Debt Issuances, all Extraordinary Receipts the Net Cash Proceeds
of which exceed $1,000,000 and all Acquisitions that occurred during the period
covered by such financial statements;

 

68

 

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

(e) promptly after any request by the Administrative Agent or any Lender, copies
of any detailed audit reports, management letters or recommendations submitted
to the Board of Directors (or the audit committee of the Board of Directors) of
the Borrower by independent accountants in connection with the accounts or books
of the Borrower or any Subsidiary, or any audit of any of them;

(f) promptly after the furnishing thereof, copies of any statement or report
(other than those that are administrative or ministerial in nature) furnished to
any holder of debt securities of any Loan Party or any Subsidiary pursuant to
the terms of any indenture, loan or credit or similar agreement evidencing an
aggregate principal amount outstanding in excess of the Threshold Amount and not
otherwise required to be furnished to the Lenders pursuant to Section 7.01 or
any other clause of this Section 7.02;

(g) promptly, and in any event within five (5) Business Days after receipt
thereof by any Loan Party or any Subsidiary, (i) copies of each notice or other
correspondence received from the SEC (or comparable agency in any applicable
non-U.S. jurisdiction) concerning any investigation or possible investigation or
other inquiry (which could reasonably be expected to lead to an investigation)
by such agency regarding financial or other operational results of any Loan
Party or any Subsidiary and (ii) copies of any material written correspondence
or any other material written communication from the FDA or any other regulatory
body;

(h) promptly, such additional information regarding the business, financial or
corporate affairs of any Loan Party or any Subsidiary, or compliance with the
terms of the Investment Documents, as the Administrative Agent or any Lender may
from time to time reasonably request;

(i) concurrently with the delivery of the financial statements referred to in
Sections 7.01(a) and (b), a certificate of a Responsible Financial Officer of
the Borrower (i) listing (A) all applications with the United States Copyright
Office or the United States Patent and Trademark Office by any Loan Party, if
any, for Copyrights, Patents or Trademarks made since the date of the prior
certificate (or, in the case of the first such certificate, the Closing Date),
(B) all issuances of registrations or letters patent by the United States
Copyright Office or the United States Patent and Trademark Office on existing
applications by any Loan Party for Copyrights, Patents and Trademarks received
since the date of the prior certificate (or, in the case of the first such
certificate, the Closing Date), and (C) any license of Material Intellectual
Property entered into by any Loan Party since the date of the prior certificate
(or, in the case of the first such certificate, the Closing Date), and (ii) with
respect to any insurance coverage of any Loan Party or any Subsidiary that was
renewed, replaced or modified during the period covered by such financial
statements, such information with respect to such insurance coverage as is
required to be included on Schedule 6.10 to the Disclosure Letter; and

(j) promptly, and in any event within five (5) Business Days after receipt
thereof by any Loan Party or any Subsidiary, copies of the findings of any
inspections of any manufacturing facilities of any Loan Party, any Subsidiary or
any Third Party suppliers of any Loan Party or any Subsidiary by any
Governmental Authority (including any Form 483s and warning letters).

 

69

 

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

Documents required to be delivered pursuant to Section 7.01(a) or (b) or
Section 7.02 may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date (i) on which the Borrower posts such
documents, or provides a link thereto on the Borrower’s website on the Internet
at the website address listed on Schedule 11.02, or (ii) on which such documents
are posted on the Borrower’s behalf on an Internet or intranet website, if any,
to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided, that: (x) the Borrower shall deliver paper copies of such
documents to the Administrative Agent or any Lender upon its request to the
Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(y) with respect to documents required to be delivered pursuant to
Section 7.01(a) or (b) or Section 7.02(a), (b), (d) or (i), the Borrower shall
notify the Administrative Agent (by facsimile or electronic mail) of the posting
of any such documents and provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents. The Administrative
Agent shall have no obligation to request the delivery of or to maintain paper
copies of the documents referred to above, and in any event shall have no
responsibility to monitor compliance by the Borrower with any such request for
delivery by a Lender, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.

7.03 Notices.

(a) Promptly (and in any event, within three (3) Business Days after a
Responsible Officer of any Loan Party obtains knowledge thereof) notify the
Administrative Agent of the occurrence of any Default.

(b) Promptly (and in any event, within five (5) Business Days after a
Responsible Officer of any Loan Party obtains knowledge thereof) notify the
Administrative Agent of any matter that has resulted or could reasonably be
expected to result in a Material Adverse Effect.

(c) Promptly (and in any event, within ten (10) Business Days) notify the
Administrative Agent of the occurrence of any ERISA Event.

(d) Promptly (and in any event, not later than the next date on which a
Compliance Certificate is required to be delivered pursuant to Section 7.02(a))
notify the Administrative Agent of any material change in accounting policies or
financial reporting practices by the Borrower or any Subsidiary.

(e) Promptly (and in any event, within seven (7) Business Days after a
Responsible Officer of any Loan Party obtains knowledge thereof) notify the
Administrative Agent of any litigation, arbitration or governmental
investigation or proceeding not previously disclosed by the Borrower which has
been instituted or, to the knowledge of any Responsible Officer of any Loan
Party, is threatened against the Borrower or any Subsidiary or to which any of
the properties of any thereof is subject which could reasonably be expected to
result in losses and/or expenses in excess of the Threshold Amount.

(f) Promptly (and in any event within five (5) Business Days) notify the
Administrative Agent of the payment by the Borrower or any Subsidiary of the
Alkermes Milestone Payment.

(g) Promptly (and in any event within five (5) Business Days) notify the
Administrative Agent after (i) the Borrower enters into a new Material Contract
or (ii) an existing Material Contract is amended or terminated, except to the
extent such entry into, or amendment or termination of, a Material Contract is
disclosed in a public filing made with the SEC.

 

70

 

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

Each notice pursuant to this Section 7.03(a) through (g) shall be accompanied by
a statement of a Responsible Financial Officer of the Borrower setting forth
details of the occurrence referred to therein and stating what action the
applicable Loan Party has taken and proposes to take with respect thereto. Each
notice pursuant to Section 7.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Investment Document that have been
breached.

7.04 Payment of Obligations.

Pay and discharge, as the same shall become due and payable, (a) all its federal
and state income and other material tax liabilities, assessments and
governmental charges or levies upon it or its properties or assets, unless the
same are being contested in good faith by appropriate proceedings diligently
conducted and adequate reserves in accordance with GAAP are being maintained by
the Loan Party or such Subsidiary, and (b) all lawful claims which, if unpaid,
would by law become a Lien upon its property (other than Permitted Liens).

7.05 Preservation of Existence, Etc.

(a) Preserve, renew and maintain in full force and effect its legal existence
under the Laws of the jurisdiction of its organization except in a transaction
permitted by Section 8.04 or Section 8.05.

(b) Preserve, renew and maintain in full force and effect its good standing
under the Laws of the jurisdiction of its organization or incorporation, as the
case may be (to the extent applicable under such Laws), except to the extent the
failure to do so could not reasonably be expected to have a Material Adverse
Effect.

(c) Take all reasonable action to maintain all rights, privileges, permits,
licenses and franchises necessary or desirable in the normal conduct of its
business, except to the extent that the failure to do so could not reasonably be
expected to have a Material Adverse Effect.

7.06 Maintenance of Properties.

(a) Maintain, preserve and protect all of its material properties and equipment
necessary in the operation of its business in good working order and condition
(ordinary wear and tear and casualty and condemnation events excepted), except
where the failure to do so could not, individually or in the aggregate,
reasonably be expected to have (i) a material adverse impact on any Product
Development and Commercialization Activities or (ii) a Material Adverse Effect.

(b) Make all necessary repairs thereto and renewals and replacements thereof,
except where the failure to do so could not reasonably be expected, either
individually or in the aggregate, to have a Material Adverse Effect.

(c) Use the standard of care typical in the industry in the operation and
maintenance of its facilities.

7.07 Maintenance of Insurance.

(a) Maintain with financially sound and reputable insurance companies not
Affiliates of the Borrower, insurance with respect to its properties and
business against loss or damage of the kinds customarily insured against by
Persons engaged in the same or similar business, of such types and in such
amounts as are customarily carried under similar circumstances by such other
Persons.

 

71

 

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

(b) Without limiting the foregoing, (i) maintain, if available, fully paid flood
hazard insurance on all real property that is located in a special flood hazard
area and that constitutes Collateral, on such terms and in such amounts as
required by The National Flood Insurance Reform Act of 1994 or as otherwise
required by the Administrative Agent, (ii) furnish to the Administrative Agent
evidence of the renewal (and payment of renewal premiums therefor) of all such
policies prior to the expiration or lapse thereof, and (iii) furnish to the
Administrative Agent prompt written notice of any redesignation of any such
improved real property into or out of a special flood hazard area.

(c) Subject to Section 7.21, cause the Administrative Agent and its successors
and/or assigns to be named as lender’s loss payee or mortgagee as its interest
may appear, with respect to any such insurance providing property coverage,
and/or additional insured with respect to any such insurance providing liability
coverage, and cause each provider of any such insurance to agree, by endorsement
upon the policy or policies issued by it, that it will give the Administrative
Agent thirty (30) days (or such lesser amount as the Administrative Agent may
agree) prior written notice before any such policy or policies shall be
canceled. So long as no Event of Default shall have occurred and be continuing,
subject to Section 2.03(b), the Borrower and its Subsidiaries may retain all or
any portion of the proceeds of any insurance of the Borrower and its
Subsidiaries (and the Administrative Agent shall promptly remit to the Borrower
any proceeds with respect to such insurance received by it).

(d) Promptly notify the Administrative Agent of any real property subject to a
Mortgage that is, or becomes, a Flood Hazard Property.

7.08 Compliance with Laws.

Comply with the requirements of all Laws and all orders, writs, injunctions and
decrees applicable to it or to its business or property, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted, or (b) the failure to comply therewith could not reasonably be
expected to have a Material Adverse Effect.

7.09 Books and Records.

(a) Maintain proper books of record and account, in which full, true and correct
entries in conformity with GAAP consistently applied shall be made of all
financial transactions and matters involving the assets and business of such
Loan Party or such Subsidiary, as the case may be.

(b) Maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over such Loan Party or such Subsidiary, as the case may be.

7.10 Inspection Rights.

Permit representatives and independent contractors of the Administrative Agent
and each Lender to visit and inspect any of its properties, to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss its affairs, finances and accounts with its

 

72

 

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

directors, officers, and independent public accountants (so long as a
representative of the Borrower is provided a reasonable opportunity to
participate in any such discussion with such accountants), all at the expense of
the Borrower and at such reasonable times during normal business hours and as
often as may be desired, upon reasonable advance notice to the Borrower;
provided, however, so long as no Event of Default exists, only the
Administrative Agent may exercise rights under this Section 7.10 and the
Administrative Agent shall not exercise such rights more often than one (1) time
in any fiscal year (excluding any such visits during the continuance of an Event
of Default); provided, further, however, when an Event of Default exists, the
Administrative Agent or any Lender (or any of their respective representatives
or independent contractors) may do any of the foregoing at the expense of the
Borrower at any time during normal business hours and without advance notice.

7.11 Use of Proceeds.

Use the proceeds of the Loans (a) to refinance existing Indebtedness of the
Borrower and its Subsidiaries, (b) to support the development and
commercialization of Meloxicam IV/IM and other pipeline products and (c) for
other general corporate purposes, provided, that, in no event shall the proceeds
of the Loans be used in contravention of any Investment Document.

7.12 Additional Subsidiaries.

 

Within thirty (30) days (or such longer period as the Administrative Agent shall
agree in it is sole discretion) after the acquisition or formation of any
Subsidiary:

(a) notify the Administrative Agent thereof in writing, together with the
(i) jurisdiction of organization or incorporation, (ii) number of shares of each
class of Equity Interests outstanding, (iii) number and percentage of
outstanding shares of each class owned (directly or indirectly) by the Borrower
or any Subsidiary and (iv) number and effect, if exercised, of all outstanding
options, warrants, rights of conversion or purchase and all other similar rights
with respect thereto; and

(b) if such Subsidiary is a Wholly Owned Domestic Subsidiary (other than a
Foreign Subsidiary Holding Company), cause such Person to (i) become a Guarantor
by executing and delivering to the Administrative Agent a Joinder Agreement or
such other documents as the Administrative Agent shall reasonably request for
such purpose, and (ii) deliver to the Administrative Agent documents of the
types referred to in Sections 5.01(f) and (g) and, if requested by the
Administrative Agent, favorable opinions of counsel to such Person (which shall
cover, among other things, the legality, validity, binding effect and
enforceability of the documentation referred to in clause (i)), all in form,
content and scope reasonably satisfactory to the Administrative Agent.

7.13 ERISA Compliance.

Do, and cause each of its ERISA Affiliates to do, each of the following:
(a) except as could not reasonably be expected to have a Material Adverse
Effect, maintain each Plan in compliance with the applicable provisions of
ERISA, the Internal Revenue Code and other federal or state law, and (b) make
all required contributions to any Plan subject to Section 412, Section 430 or
Section 431 of the Internal Revenue Code, in each case, except as could not
reasonably be expected to have a Material Adverse Effect.

 

73

 

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

7.14 Pledged Assets.

(a) Equity Interests. Subject to Section 7.21, cause (i) 100% of the issued and
outstanding Equity Interests of each Domestic Subsidiary (other than any Foreign
Subsidiary Holding Company) directly owned by a Loan Party and (ii) 65% (or such
greater percentage that, due to a change in an applicable Law after the Closing
Date, (A) could not reasonably be expected to cause the undistributed earnings
of such Foreign Subsidiary or such Foreign Subsidiary Holding Company as
determined for United States federal income tax purposes to be treated as a
deemed dividend to such Foreign Subsidiary’s or such Foreign Subsidiary Holding
Company’s United States parent and (B) could not reasonably be expected to cause
any material adverse tax consequences) of the issued and outstanding Equity
Interests entitled to vote (within the meaning of Treas. Reg.
Section 1.956-2(c)(2)) and 100% of the issued and outstanding Equity Interests
not entitled to vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2))
in each Foreign Subsidiary and each Foreign Subsidiary Holding Company, in each
case, directly owned by a Loan Party, in each case, to be subject at all times
to a first priority (subject to Permitted Liens), perfected Lien in favor of the
Administrative Agent, for the benefit of the Secured Parties, pursuant to the
terms and conditions of the Collateral Documents, together with opinions of
counsel (if requested by the Administrative Agent in connection with the
entering into of a Collateral Document in connection with any such pledge) and
any filings and deliveries necessary in connection therewith to perfect the
security interests therein, all in form and substance reasonably satisfactory to
the Administrative Agent.

(b) Other Property. Subject to Section 7.21, cause all property (other than
Excluded Property) of each Loan Party to be subject at all times to first
priority (subject to Permitted Liens), perfected and, in the case of owned real
property, title insured Liens in favor of the Administrative Agent to secure the
Obligations pursuant to (and subject to the limitations and exceptions set forth
in) the Collateral Documents or, with respect to any such property acquired
subsequent to the Closing Date (with respect to which (x) the Administrative
Agent’s Lien does not automatically attach under then-existing Collateral
Documents or (y) the then-existing Collateral Documents do not automatically
create a Lien in favor of the Administrative Agent), such other additional
security documents as the Administrative Agent shall request and, in connection
with the foregoing, deliver to the Administrative Agent such other documentation
as the Administrative Agent may reasonably request including filings and
deliveries necessary to perfect such Liens, Organization Documents, resolutions,
Real Property Security Documents, and favorable opinions of counsel to such
Person (if requested by the Administrative Agent in connection with the entering
into of a Collateral Document in connection with the granting of any such
security interest), all in form, content and scope reasonably satisfactory to
the Administrative Agent (it being understood that the Loan Parties shall have
sixty (60) days (or such longer period as the Administrative Agent shall agree
in its sole discretion) to comply with this Section 7.14(b) with respect to any
owned real property acquired after the Closing Date (such period to be measured
from the date of acquisition of such real property)).

7.15 Compliance with Material Contracts.

Comply in all material respects with each Material Contract of such Person.

7.16 Deposit Accounts.

(a) Within thirty (30) days (or such longer period as the Administrative Agent
shall agree in its sole discretion) after the acquisition or establishment of
any Deposit Account (other than any Excluded Account) by any Loan Party, provide
written notice thereof to the Administrative Agent.

 

74

 

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

(b) Subject to Section 7.21, cause all Deposit Accounts of the Loan Parties
(other than Excluded Accounts) at all times to be subject to Deposit Account
Control Agreements, in each case in form and substance satisfactory to the
Administrative Agent (it being understood that the Loan Parties shall have sixty
(60) days (or such longer period as the Administrative Agent shall agree in its
sole discretion) to comply with this Section 7.16(b) with respect to any Deposit
Account acquired or established after the Closing Date (such period to be
measured from the date of acquisition or establishment)).

7.17 Products and Key Permits.

(a) With respect to all Products, obtain, maintain and preserve, comply with in
all material respects (except where the failure to so comply could not
reasonably be expected to result in the loss thereof), and take all necessary
action to timely renew, all Key Permits.

(b) (i) Maintain or cause to be maintained each Permit, including each Key
Permit, from, or file any notice or registration in, each jurisdiction in which
any Loan Party or any Subsidiary or licensee is required to obtain any Permit or
Regulatory Authorization or file any notice or registration, in each case, that
is necessary and material for the sale and distribution of the Products, it
being understood that this Section 7.17(b) does not concern Permits required to
be maintained by customers of the Borrower or any of its Affiliates for any
research, development, design, investigation, manufacture, marketing or
distribution conducted or sponsored by such customer of the Borrower or any of
its Affiliates of any finished product that is a combination of any Product with
any drugs of such customers, and (ii) upon request, promptly provide evidence of
same to the Administrative Agent.

7.18 Consent of Licensors.

At the end of each fiscal month after entering into or becoming bound by any
Material Contract or any inbound license or agreement (other than
(i) over-the-counter software that is commercially available to the public and
(ii) any license of or agreement relating to Intellectual Property that is not
Material Intellectual Property) after the Closing Date: (a) provide written
notice to the Administrative Agent of the material terms of such Material
Contract, license or agreement if (x) the actions described in clause (b) below
would need to be taken with respect to such Material Contract, license or
agreement if requested by the Administrative Agent or (y) the entering into or
becoming bound by such Material Contract, license or agreement has not been
previously disclosed in a public filing made with the SEC, in each case with a
description of its anticipated and projected impact on such Person’s business
and financial condition; and (b) take such commercially reasonable actions as
the Administrative Agent may reasonably request to obtain the consent of, or
waiver by, any Person whose consent or waiver is necessary for the
Administrative Agent to be granted and perfect a valid security interest in such
Material Contract, license or agreement and to fully exercise its rights under
any of the Loan Documents in the event of a disposition or liquidation of the
rights, assets or property that is the subject of such Material Contract,
license or agreement.

7.19 Anti-Corruption Laws.

Conduct its business in compliance with the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010 and other similar anti-corruption
legislation in other jurisdictions which are applicable to such Person and
maintain policies and procedures designed to promote and achieve compliance with
such laws.

 

75

 

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

7.20 Maintenance of Regulatory Authorizations, Contracts, Intellectual Property,
Etc.

(a) With respect to the Products, (i) maintain in full force and effect all
Material Regulatory Authorizations, and except where the failure to do so could
not reasonably be expected to have a Material Adverse Effect, all other contract
rights, authorizations or other rights necessary or material for the operations
of its business, and comply with the terms and conditions applicable to the
foregoing; (ii) notify the Administrative Agent, promptly after a Responsible
Officer of any Loan Party has knowledge thereof, of any Safety Notices with
respect to any Product or manufacturing facility owned or operated by any Loan
Party or its respective Subsidiaries, or any basis for undertaking or issuing
any such action or item, in each case, that could reasonably be expected to have
a material effect on any Product Development and Commercialization Activities;
(iii) design, manufacture, store, transport, label, sell, market, and distribute
all Products in compliance with applicable Laws, including without limitation,
cGMPs, the FDCA, the PHSA, the Controlled Substances Act, except where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect; (iv) conduct all studies, tests and clinical trials relating to the
Products in accordance with all cGCPs, and other applicable Laws, except where
the failure to do so could not reasonably be expected to have a material effect
on any Product Development and Commercialization Activities; (v) operate all
manufacturing facilities in material compliance with applicable Laws, including
without limitation, cGMPs, the Controlled Substances Act, except where the
failure to do so could not reasonably be expected to have a material effect on
any Product Development and Commercialization Activities; (vi) maintain in full
force and effect or pursue the prosecution of, as the case may be, and pay all
costs and expenses relating to, all Material Intellectual Property owned or
controlled by such Loan Party or its respective Subsidiaries, excluding the
maintenance of Intellectual Property that in the commercially reasonable
business judgment of the Borrower is not necessary or material for either
(x) the conduct of the business of any Loan Party or its Subsidiaries or (y) any
material Product Development and Commercialization Activities associated with
any Product; (vii) notify the Administrative Agent, promptly after any
Responsible Officer of any Loan Party has knowledge thereof, of any Infringement
or other violation by any Person of its Material Intellectual Property;
(viii) use commercially reasonable efforts to pursue, enforce, and maintain in
full force and effect legal protection (except as Borrower may otherwise
determine in its reasonable business judgment) for all Material Intellectual
Property developed or controlled by such Loan Party or any of its respective
Subsidiaries; and (ix) notify the Administrative Agent, promptly after any
Responsible Officer of any Loan Party has knowledge thereof, of any claim by any
Person that the conduct of such Loan Party’s or such Subsidiary’s business
(including the development, manufacture, use, sale or other commercialization of
any Product) Infringes any Intellectual Property of that Person.

(b) Furnish to the Administrative Agent prompt written notice of the following
after a Responsible Officer of any Loan Party has knowledge thereof:

(i) any notice that the FDA or other Governmental Authority is or is considering
limiting, suspending or revoking any Material Regulatory Authorization, changing
the market classification or labelling of or otherwise materially restricting
the Products of any Loan Party or any of its Subsidiaries;

 

76

 

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

(ii) any Loan Party or any of its respective Subsidiaries being considered or
becoming subject to any administrative or regulatory enforcement action, any
non-routine FDA or EMA inspection or any non-routine inspection by any other
Person, receipt of material inspectional observations (e.g., on FDA Form 483),
warning letter, or notice of violation letter, or any product of any Loan Party
or any of its respective Subsidiaries being seized, withdrawn, recalled,
detained, or subject to a suspension of manufacturing, or the commencement of
any proceedings in the United States or any other jurisdiction seeking the
withdrawal, recall, suspension, import detention, or seizure of any Product; or

(iii) copies of any written recommendation received by a Loan Party or
Subsidiary from any Governmental Authority that any Loan Party or any of its
respective Subsidiaries, or any obligor to which any Loan Party or any of its
respective Subsidiaries provides Products or services, should have its
licensure, provider or supplier number, or accreditation suspended, revoked, or
limited in any way, or any penalties or sanctions imposed.

7.21 Post-Closing Obligations.

Within the time periods set forth therefor on Schedule 7.21 (or such longer
periods of time as may be agreed to by the Administrative Agent in its sole
discretion), deliver to the Administrative Agent such other documents,
instruments, certificates or agreements as are listed on Schedule 7.21 or take
such other actions as are described on Schedule 7.21, in each case in form and
substance reasonably satisfactory to the Administrative Agent.

ARTICLE VIII

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied (other than contingent
indemnification obligations for which no claim has been asserted), no Loan Party
shall, nor shall it permit any Subsidiary to, directly or indirectly:

8.01 Liens.

Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, other than the
following:

(a) Liens pursuant to any Loan Document;

(b) Liens existing on the date hereof and listed on Schedule 8.01 to the
Disclosure Letter;

(c) Liens (other than Liens imposed under ERISA) for taxes, assessments or
governmental charges or levies not yet delinquent or which are being contested
in good faith and by appropriate proceedings diligently conducted, if adequate
reserves with respect thereto are maintained on the books of the applicable
Person in accordance with GAAP;

(d) statutory Liens of landlords and Liens of carriers, warehousemen, mechanics,
materialmen and suppliers and other Liens imposed by law or pursuant to
customary reservations or retentions of title arising in the ordinary course of
business, provided, that, such Liens secure

 

77

 

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

only amounts (i) not yet due and payable, (ii) if due, not overdue by more than
thirty (30) days, (iii) that if overdue by more than thirty (30) days, are being
contested in good faith by appropriate proceedings for which adequate reserves
determined in accordance with GAAP have been established or (iv) with respect to
which the failure to make payment could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect;

(e) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

(f) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
indemnity and performance bonds and other obligations of a like nature incurred
in the ordinary course of business;

(g) (i) easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which do not materially detract from the value of the
property subject thereto or materially interfere with the ordinary conduct of
the business of the applicable Person and (ii) Liens disclosed on any Mortgage
that are reasonably acceptable to the Administrative Agent;

(h) Liens securing judgments for the payment of money (or appeal or other surety
bonds relating to such judgments) not constituting an Event of Default under
Section 9.01(h);

(i) (i) Liens securing Indebtedness permitted under Section 8.03(e)(i),
provided, that: (x) such Liens do not at any time encumber any property other
than the property financed by such Indebtedness, (y) the Indebtedness secured
thereby does not exceed the cost (negotiated on an arm’s-length basis) of the
property being acquired on the date of acquisition and (z) such Liens attach to
such property concurrently with or within 180 days after the acquisition thereof
and (ii) Liens securing Indebtedness permitted under Section 8.03(e)(ii) on any
assets or property prior to the acquisition thereof and not created in
contemplation of or in connection with such acquisition or Investment; provided,
that, such Liens do not at any time encumber any assets or property other than
the assets or property financed by such Indebtedness and, for the avoidance of
doubt, such Liens do not apply to any other assets or property of the Borrower
or any Subsidiary;

(j) licenses, sublicenses, leases or subleases (other than relating to
intellectual property) granted to others in the ordinary course of business not
interfering in any material respect with the business of any Loan Party or any
of its Subsidiaries;

(k) (i) any interest of title of a lessor under, and Liens arising from Uniform
Commercial Code financing statements (or equivalent filings, registrations or
agreements in foreign jurisdictions) relating to, leases permitted by this
Agreement and (ii) the filing of UCC financing statements solely as a
precautionary measure with respect to operating leases in the ordinary course of
business;

(l) Liens arising in the ordinary course of business by virtue of any
contractual, statutory or common law provision relating to banker’s Liens,
rights of set off or similar rights and remedies covering deposit or securities
accounts (including funds or other assets credited thereto) or other funds
maintained with a depository institution or securities intermediary, in each
case incurred in the ordinary course of business;

 

78

 

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

(m) Liens of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection;

(n) Liens of sellers of goods to the Borrower and any of its Subsidiaries
arising under Article 2 of the Uniform Commercial Code or similar provisions of
applicable law in the ordinary course of business, covering only the goods sold
and securing only the unpaid purchase price for such goods and related expenses;

(o) Permitted Licenses;

(p) Liens on cash collateral pledged to secure Indebtedness in respect of
corporate credit cards permitted pursuant to Section 8.03(f);

(q) Liens in favor of customs and revenue authorities arising as a matter of
law, in the ordinary course of business, to secure payment of customs duties in
connection with the importation of goods;

(r) pledges and deposits in the ordinary course of business securing liability
to insurance carriers providing property, casualty or liability insurance to the
Borrower or any Subsidiary (including obligations in respect of letters of
credit or bank guarantees for the benefit of such insurance carriers);

(s) customary rights of first refusal, voting, redemption, transfer or other
restrictions (including call provisions and buy-sell provisions), in each case,
with respect to the Equity Interests of any joint venture or other Person that
is not a Subsidiary;

(t) Liens arising under conditional sale, title retention, consignment or
similar arrangements for the sale of goods in the ordinary course of business;
provided, that, such Lien attaches only to the goods subject to such sale, title
retention, consignment or similar arrangement;

(u) to the extent constituting a Lien, escrow arrangements securing
indemnification obligations associated with a Permitted Acquisition or any other
Investment permitted under Section 8.02 (other than by reference to this
Section 8.01 (or any sub-clause hereof));

(v) Liens solely on cash earnest money deposits made by the Borrower or any of
its Subsidiaries in connection with any letter of intent or purchase agreement
for a Permitted Acquisition or any other Investment permitted under Section 8.02
(other than by reference to this Section 8.01 (or any sub-clause hereof));

(w) Liens solely on cash and Cash Equivalents securing Indebtedness permitted
under Section 8.03(m), in an aggregate principal amount not to exceed
$10,000,000 at any one time outstanding; and

(x) other Liens securing Indebtedness or other obligations, in an aggregate
amount not to exceed $250,000 at any one time outstanding; provided, that, no
such Lien shall secure any Indebtedness for borrowed money.

Notwithstanding anything in the foregoing to the contrary, neither the Borrower
nor any Subsidiary will create, incur, assume or permit to exist any Lien upon
any property or assets constituting Meloxicam IV/IM Assets and Liabilities
(other than (i) the reversion right of APIL pursuant to the Meloxicam
Acquisition Agreement to the Assigned Reversion IP Assets (as defined in Exhibit
E to the Meloxicam Acquisition Agreement), (ii) any Lien created pursuant to any
Loan Document and (iii) non-consensual Liens permitted under Section 8.01).

 

79

 

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

8.02 Investments.

Make any Investments, except:

(a) Investments held by the Borrower or any Subsidiary in the form of cash or
Cash Equivalents;

(b) Investments existing as of the Closing Date and set forth in Schedule 8.02
to the Disclosure Letter;

(c) Investments in any Person that is a Loan Party prior to giving effect to
such Investment;

(d) (i) Investments by any Subsidiary that is not a Loan Party in any other
Subsidiary that is not a Loan Party and (ii) Investments by Loan Parties in
Subsidiaries that are not Loan Parties, in an aggregate amount not to exceed
$1,000,000 at any one time outstanding; provided, that, no Investment otherwise
permitted by this clause (d)(ii) shall be permitted to be made if any Default
has occurred and is continuing or would result therefrom;

(e) (i) Permitted Acquisitions, (ii) Investments consisting of earnest money
deposits in connection with Permitted Acquisitions and (iii) Investments held by
a Person acquired or merged into the Borrower or any Subsidiary in connection
with a Permitted Acquisition so long as such Investments were not made in
contemplation of such Permitted Acquisition and were in existence on the date of
such Permitted Acquisition;

(f) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

(g) the Intercompany Irish Credit Facility;

(h) Investments consisting of the non-cash portion of the sales consideration
received by the Borrower or any of its Subsidiaries in connection with any
Disposition permitted under Section 8.05 (other than by reference to this
Section 8.02 (or any sub-clause hereof));

(i) Investments consisting of travel advances and employee relocation loans, and
other employee loans and advances to officers, directors and employees in the
ordinary course of business, not to exceed $250,000 in the aggregate outstanding
at any one time;

(j) Investments consisting of security deposits with utilities, landlords and
other like Persons made in the ordinary course of business;

(k) to the extent constituting Investments, Investments consisting of the
endorsement of negotiable instruments for deposit or collection in the ordinary
course of business;

 

80

 

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

(l) (i) the non-exclusive licensing of technology, the development of technology
or the providing of technical support, in each case in connection with joint
ventures or other strategic alliances, and (ii) to the extent constituting
Investments, Permitted Transfers and Dispositions permitted by Section 8.05
(other than by reference to this Section 8.02 (or any sub-clause hereof));

(m) Investments constituting Swap Contracts permitted under Section 8.03; and

(n) other Investments not exceeding $250,000 in the aggregate at any one time
outstanding; provided, that, no Investment otherwise permitted by this
clause (n) shall be permitted to be made if any Default has occurred and is
continuing or would result therefrom.

8.03 Indebtedness.

Create, incur, assume or suffer to exist any Indebtedness, except:

(a) Indebtedness under the Loan Documents;

(b) Indebtedness of the Borrower and its Subsidiaries existing on the Closing
Date and described on Schedule 8.03 to the Disclosure Letter and Permitted
Refinancings thereof;

(c) intercompany Indebtedness permitted under Section 8.02 (other than by
reference to this Section 8.03 (or any sub-clause hereof));

(d) obligations (contingent or otherwise) of the Borrower or any Subsidiary
existing or arising under any Swap Contract, provided, that, such obligations
are (or were) entered into by such Person in the ordinary course of business for
the purpose of directly mitigating risks associated with liabilities,
commitments, investments, assets, or property held or reasonably anticipated by
such Person, or changes in the value of securities issued by such Person, and
not for purposes of speculation or taking a “market view;”

(e) (i) purchase money Indebtedness (including obligations in respect of Capital
Leases or Synthetic Leases) hereafter incurred by the Borrower or any
Subsidiaries to finance the purchase of fixed assets, and renewals, refinancings
and extensions thereof; provided, that, (w) no Default or Event of Default has
occurred and is continuing both immediately prior to and after giving effect
thereto, (x) such Indebtedness when incurred shall not exceed the purchase price
of the asset(s) financed, (y) no such Indebtedness shall be refinanced for a
principal amount in excess of the principal balance outstanding thereon at the
time of such refinancing (other than by an amount equal to unpaid interest and
premium thereon, and any underwriting discounts, fees, commissions and expenses
associated with such refinancing) and (z) the total of all such Indebtedness
incurred in reliance on this clause (i) for all such Persons taken together,
together with the total of all Indebtedness assumed by the Borrower and its
Subsidiaries in reliance on clause (ii) of this Section 8.03(e), shall not
exceed an aggregate principal amount of $1,000,000 at any one time outstanding
and (ii) purchase money Indebtedness (including obligations in respect of
Capital Leases or Synthetic Leases) assumed in connection with a Permitted
Acquisition or other Investment permitted by Section 8.02, that was incurred to
finance the purchase of fixed assets, and renewals, refinancings and extensions
thereof; provided, that, (x) no such Indebtedness shall be refinanced for a
principal amount in excess of the principal balance outstanding thereon at the
time of such refinancing (other than by an amount equal to unpaid interest and
premium thereon, and any underwriting discounts, fees, commissions and expenses
associated with such refinancing), (y) such Indebtedness shall not have been
incurred in

 

81

 

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

contemplation of such Permitted Acquisition or other Investment and (z) the
total of all such Indebtedness assumed in reliance on this clause (ii) for all
such Persons taken together, together with the total of all Indebtedness
incurred by the Borrower and its Subsidiaries in reliance on clause (i) of this
Section 8.03(e), shall not exceed an aggregate principal amount of $1,000,000 at
any one time outstanding;

(f) Indebtedness in respect of obligations relating to corporate credit cards,
purchase cards or bank card products, not to exceed $1,000,000 in the aggregate
at any one time outstanding;

(g) Guarantees permitted by Section 8.02 (other than by reference to this
Section 8.03 (or any sub-clause hereof));

(h) Indebtedness in respect of any agreement providing for treasury, depositary,
or cash management services, including in connection with any automated clearing
house transfers of funds or any similar transactions, securities settlements,
assumed settlement, netting services, overdraft protections and other cash
management and similar arrangements, in each case in the ordinary course of
business; provided, that, any such Indebtedness is extinguished within
thirty (30) days;

(i) advances or deposits in the ordinary course of business from customers,
vendors or partners and, in each case, not constituting Indebtedness for
borrowed money;

(j) Indebtedness (other than Indebtedness for borrowed money) issued or created
in the ordinary course of business in respect of workers’ compensation claims,
payment obligations in connection with health, disability or other types of
social security benefits, unemployment or other insurance obligations,
reclamation and statutory obligations;

(k) Indebtedness incurred as a result of endorsing negotiable instruments in the
ordinary course of business;

(l) Indebtedness constituting Earn Out Obligations or obligations in respect of
working capital adjustment requirements under the agreements used to consummate
a Permitted Acquisition or other Investment permitted under Section 8.02 (other
than by reference to this Section 8.03 (or any sub-clause hereof));

(m) Indebtedness with respect to outstanding letters of credit, banker’s
acceptances or similar instruments posted in the ordinary course of business in
connection with the manufacturing of any Product or in connection with the
supply chain related to any Product, in an aggregate amount (i.e., the aggregate
stated amount of such letters of credit, banker’s acceptances and similar
instruments) not to exceed $10,000,000 at any one time outstanding;

(n) Indebtedness of the type described in Section 8.01(f), not to exceed
$250,000 in the aggregate at any one time outstanding; and

(o) other Indebtedness not otherwise permitted by the foregoing clauses of this
Section 8.03, not to exceed $1,000,000 in the aggregate at any one time
outstanding.

 

82

 

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

8.04 Fundamental Changes.

Merge, dissolve, liquidate, consolidate with or into another Person, or Dispose
of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person; provided, that, notwithstanding the foregoing provisions
of this Section 8.04 but subject to the terms of Sections 7.12 and 7.14, (a) the
Borrower may merge or consolidate with any of its Subsidiaries, provided, that,
the Borrower shall be the continuing or surviving Person, (b) any Loan Party
(other than the Borrower) may merge or consolidate with any other Loan Party
(other than the Borrower), (c) any Subsidiary that is not a Loan Party may be
merged or consolidated with or into any Loan Party, provided, that, the
continuing or surviving Person shall be such Loan Party or concurrently
therewith become a Loan Party, (d) any Subsidiary that is not a Loan Party may
be merged or consolidated with or into any other Subsidiary that is not a Loan
Party, (e) any Subsidiary may dissolve, liquidate or wind up its affairs at any
time, provided, that, such dissolution, liquidation or winding up could not
reasonably be expected to have a Material Adverse Effect and all of its assets
and business are transferred to a Loan Party or solely in the case of a
Subsidiary that is not a Loan Party, another Subsidiary that is not a Loan Party
prior to or concurrently with such dissolution, liquidation or winding up,
(f) in connection with any Permitted Acquisition or other Investment permitted
under Section 8.02 (other than by reference to this Section 8.04 (or any
sub-clause hereof)) the Borrower or any Subsidiary may merge into or consolidate
with any other Person or permit any other Person to merge into or consolidate
with it, so long as (i) the Person surviving such merger with any Subsidiary
shall be a direct or indirect Wholly Owned Subsidiary (and, if such Subsidiary
is a Domestic Subsidiary, a Wholly Owned Domestic Subsidiary), (ii) in the case
of any such merger to which the Borrower is a party, the Borrower is the
surviving Person, and (iii) in the case of any such merger to which a Loan Party
(other than the Borrower) is a party, the surviving Person is such Loan Party or
concurrently therewith becomes a Loan Party, and (g) in connection with any
Disposition permitted under Section 8.05 (other than by reference to this
Section 8.04 (or any sub-clause hereof)) any Subsidiary that is not a Loan Party
may merge into or consolidate with any other Person or permit any other Person
to merge into or consolidate with it to consummate such Disposition.

8.05 Dispositions.

Make any Disposition (which, for the avoidance of doubt, shall not include any
Permitted Transfer) unless (a) the consideration paid in connection therewith
shall be at least 75% cash or Cash Equivalents paid contemporaneous with
consummation of the transaction and shall be in an amount not less than the fair
market value of the property disposed of, (b) no Default or Event of Default
shall have occurred and be continuing both immediately prior to and after giving
effect to such Disposition, (c) such transaction does not involve the sale or
other disposition of a minority equity interest in any Subsidiary, and (d) the
aggregate fair market value of all of the assets sold or otherwise disposed of
in such Disposition together with the aggregate fair market value of all assets
sold or otherwise disposed of by the Borrower and its Subsidiaries in all such
transactions occurring during the term of this Agreement does not exceed
$2,000,000.

8.06 Restricted Payments.

Declare or make, directly or indirectly, any Restricted Payment, except that:

(a) each Subsidiary may make Restricted Payments to the Borrower and to any
Subsidiary that owns Equity Interests of such Subsidiary (and, in the case of a
Restricted Payment by a non-Wholly Owned Subsidiary to the Borrower and any such
other Subsidiary, to each other owner of Equity Interests of such Subsidiary,
based on their relative ownership interests);

 

83

 

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

(b) the Borrower and each Subsidiary may declare and make dividend payments or
other distributions payable solely in the Qualified Capital Stock of such Person
(including in connection with a conversion of convertible securities pursuant to
the terms thereof or in exchange therefor);

(c) (i) the Borrower may make cashless repurchases of Equity Interests deemed to
occur upon exercise of stock options or warrants of such Equity Interests to
represent a portion of the exercise price of such options or warrants; and
(ii) the Borrower may make redemptions, repurchases or other acquisitions of its
Equity Interests in consideration of withholding or similar taxes payable by any
present or former officer, employee, director or member of management, including
deemed repurchases in connection with the exercise of stock options;

(d) the Borrower may make payments of cash in lieu of fractional shares of
Equity Interests arising out of stock dividends, splits or combinations or in
connection with exercises or conversions of options, warrants and other
convertible securities; and

(e) the Borrower may distribute rights to purchase its Qualified Capital Stock
pursuant to any shareholder rights plan and redeem such rights for nominal
consideration in accordance with the terms of such shareholder rights plan.

8.07 Change in Nature of Business.

Engage in any material line of business substantially different from those lines
of business conducted by the Borrower and its Subsidiaries on the Closing Date
or any business reasonably related or incidental thereto or which constitutes a
reasonable extension or expansion thereof.

8.08 Transactions with Affiliates and Insiders.

Enter into or permit to exist any transaction or series of transactions with any
officer, director or Affiliate of such Person other than (a) (i) transactions
solely among Loan Parties and (ii) transactions solely among Subsidiaries that
are not Loan Parties, (b) transfers of cash and assets to any Loan Party,
(c) intercompany transactions expressly permitted by Section 8.02, 8.03, 8.04,
8.05 or 8.06 (in each case, other than by reference to this Section 8.08 (or any
sub-clause hereof)), (d) normal and reasonable compensation (including bonuses)
and other benefits (including retirement, health, stock option and other benefit
plans) and reimbursement of expenses of officers and directors in the ordinary
course of business, (e) except as otherwise specifically limited in this
Agreement, other transactions which are entered into on terms and conditions
substantially as favorable to such Person as would be obtainable by it in a
comparable arm’s-length transaction with a Person other than an officer,
director or Affiliate and (f) transactions set forth on Schedule 8.08 to the
Disclosure Letter.

8.09 Burdensome Agreements.

Enter into, or permit to exist, any Contractual Obligation that encumbers or
restricts the ability of any such Person to (a) make Restricted Payments to any
Loan Party, (b) pay any Indebtedness or other obligations owed to any Loan
Party, (c) make loans or advances to any Loan Party, (d) transfer any of its
property to any Loan Party, (e) pledge its property pursuant to the Loan
Documents or any renewals, refinancings, exchanges, refundings or extension
thereof or (f) in the case of the Borrower or any Wholly Owned Domestic
Subsidiary, act as a Loan Party pursuant to the Loan Documents or any renewals,
refinancings, exchanges, refundings or extension thereof, except (in respect of
any of the matters referred to in clauses (a) through (e) above) for (1) this
Agreement and the other Loan Documents, (2) any document or instrument governing
Indebtedness incurred pursuant to Section 8.03(e), provided, that, any

 

84

 

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

such restriction contained therein relates only to the asset or assets
constructed or acquired in connection therewith, (3) any Permitted Lien or any
document or instrument governing any Permitted Lien, provided, that, any such
restriction contained therein relates only to the asset or assets subject to
such Permitted Lien, (4) customary restrictions and conditions contained in any
agreement relating to the sale of any property permitted under Section 8.05
pending the consummation of such sale, (5) customary provisions regarding
confidentiality or restricting assignment, pledges or transfer of any agreement
entered into in the ordinary course of business, (6) customary provisions in
joint venture agreements and other similar agreements applicable to joint
ventures permitted under Section 8.02 and applicable solely to the assets of
such joint ventures, so long as such provisions and restrictions remain in
effect, and (7) restrictions or encumbrances in any agreement in effect at the
time such Person becomes a Subsidiary, so long as such agreement was not entered
into in contemplation of such Person becoming a Subsidiary.

8.10 Use of Proceeds.

Use the proceeds of any Loan, whether directly or indirectly, and whether
immediately, incidentally or ultimately, to purchase or carry margin stock
(within the meaning of Regulation U of the FRB) or to extend credit to others
for the purpose of purchasing or carrying margin stock or to refund indebtedness
originally incurred for such purpose.

8.11 Prepayment of Junior Debt.

Make (or give any notice with respect thereto) any voluntary or optional payment
or prepayment or redemption or acquisition for value of (including without
limitation, by way of depositing money or securities with the trustee with
respect thereto before due for the purpose of paying when due), refund,
refinance or exchange of any Junior Debt of any Loan Party or any Subsidiary
(other than (i) intercompany Indebtedness of the Borrower and its Subsidiaries
permitted by Section 8.03 and (ii) unsecured Indebtedness incurred in reliance
on Section 8.03(d), Section 8.03(f) or Section 8.03(k)) or make any payment in
violation of any subordination provision applicable to such Junior Debt.

8.12 Organization Documents; Fiscal Year; Legal Name, State of Formation and
Form of Entity; Certain Amendments.

(a) Amend, modify or change its Organization Documents in a manner materially
adverse to the Lenders.

(b) Change its fiscal year without the prior written consent of the
Administrative Agent.

(c) Without providing ten (10) days prior written notice to the Administrative
Agent, change its name, state of incorporation or organization or form of
incorporation or organization.

(d) Amend, supplement, waive or otherwise modify, or enter into any forbearance
from exercising any rights with respect to, any Material Contract or any
document or other agreement evidencing Indebtedness in excess of the Threshold
Amount, in each case in a manner materially adverse to the Lenders.

8.13 Ownership of Subsidiaries.

Notwithstanding any other provisions of this Agreement to the contrary,
(a) permit any Loan Party or any Subsidiary to issue or have outstanding any
shares of Disqualified Capital Stock or (b) create, incur, assume or suffer to
exist any Lien on any Equity Interests of any Subsidiary, except for Permitted
Liens.

 

85

 

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

8.14 Sale Leasebacks.

Enter into any Sale and Leaseback Transaction.

8.15 Sanctions; Anti-Corruption Laws.

(a) Directly or indirectly, use the proceeds of any Loan, or lend, contribute or
otherwise make available such proceeds of any Loan to any Person, to fund any
activities of or business with any Person, or in any Designated Jurisdiction,
that, at the time of such funding, is the subject of Sanctions (and which would
result in a violation of Sanctions), or in any other manner that will result in
a violation by any Person (including any Person participating in the
transaction, whether as Lender, Administrative Agent, or otherwise) of
Sanctions.

(b) Directly or indirectly, use the proceeds of any Loan for any purpose which
would breach the United States Foreign Corrupt Practices Act of 1977, the UK
Bribery Act 2010 and other similar anti-corruption legislation in other
jurisdictions to the extent applicable to the Borrower and its Subsidiaries.

8.16 Financial Covenants.

(a) Liquidity. Permit Unrestricted Cash of the Loan Parties held in Deposit
Accounts for which the Administrative Agent shall have received a Deposit
Account Control Agreement to be less than $7,000,000 as of the end of any fiscal
month of the Borrower.

(b) Consolidated Debt to Revenues Ratio. Permit the Consolidated Debt to
Revenues Ratio as of the end of any fiscal quarter of the Borrower to be greater
than (i) prior to the Term B Funding Date, 1.30 to 1.00 and (ii) from and after
the Term B Funding Date, for any fiscal quarter ending (x) on or before
December 31, 2019, 2.00 to 1.00, and (y) after December 31, 2019, the ratio set
forth below opposite the day on which such fiscal quarter ends:

 

Last Day of Fiscal Quarter

   Ratio  

March 31, 2020

     1.875  

June 30, 2020

     1.750  

September 30, 2020

     1.625  

December 31, 2020

     1.500  

March 31, 2021

     1.375  

June 30, 2021

     1.250  

September 30, 2021

     1.125  

December 31, 2021

     1.000  

March 31, 2022

     0.875  

June 30, 2022

     0.750  

September 30, 2022

     0.625  

 

86

 

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

ARTICLE IX

EVENTS OF DEFAULT AND REMEDIES

9.01 Events of Default.

Any of the following shall constitute an Event of Default:

(a) Non-Payment. The Borrower or any other Loan Party fails to pay (i) when and
as required to be paid herein, any amount of principal of any Loan, or
(ii) within three Business Days after the same becomes due, any interest on any
Loan, or any prepayment premium or fee due hereunder, or (iii) within five
(5) Business Days after the same becomes due, any other amount payable hereunder
or under any other Investment Document; or

(b) Specific Covenants. Any Loan Party fails to perform or observe any term,
covenant or agreement contained in (i) any of Section 7.03(a), 7.05(a) (solely
as to any Loan Party), 7.10, 7.11, 7.12, 7.14(a) or 7.17 or Article VIII or
(ii) any of Section 7.01, 7.02(a) or 7.02(b), and, solely in the case of this
clause (ii), such failure is not remedied within five (5) Business Days
thereafter; or

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Investment Document on its part to be performed or observed and such
failure continues for thirty days after the earlier of the date on which (i) a
Responsible Officer of any Loan Party becomes aware of such failure and
(ii) written notice thereof shall have been given to the Borrower by the
Administrative Agent or any Lender; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Borrower or any
other Loan Party herein, in any other Investment Document, or in any document
delivered in connection herewith or therewith shall be incorrect or misleading
in any material respect when made or deemed made; or

(e) Cross-Default. (i) Any Loan Party or any Subsidiary (A) fails to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise), but only after the expiration of any grace
period applicable thereto, in respect of any Indebtedness (other than
Indebtedness hereunder and Indebtedness under Swap Contracts) having an
aggregate principal amount (including undrawn committed or available amounts and
including amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than the Threshold Amount, or (B) fails to observe or
perform any other agreement or condition relating to any such Indebtedness or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, the effect of which default or other event
is to cause, or to permit the holder or holders of such Indebtedness (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice if required, such
Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity; provided, that, clause (i)(B) above shall not apply to secured
Indebtedness that becomes due as a result of the sale or transfer of the
property or assets securing such Indebtedness, if such sale or transfer is
permitted hereunder and under the documents governing such Indebtedness; or
(ii) there occurs under any Swap Contract an Early Termination Date (as defined
in such Swap Contract) resulting from any event of default under such Swap
Contract as to which the Borrower or any Subsidiary is the Defaulting Party (as
defined in such Swap Contract) and the Swap Termination Value owed by the
Borrower or such Subsidiary as a result thereof is greater than the Threshold
Amount; or

 

87

 

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

(f) Insolvency Proceedings, Etc. Any Loan Party or any Subsidiary institutes or
consents to the institution of any proceeding under any Debtor Relief Law, or
makes an assignment for the benefit of creditors; or applies for or consents to
the appointment of any receiver, trustee, custodian, conservator, liquidator,
examiner, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, examiner, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for sixty calendar days; or any proceeding under any Debtor Relief
Law relating to any such Person or to all or any material part of its property
is instituted without the consent of such Person and continues undismissed or
unstayed for sixty calendar days, or an order for relief is entered in any such
proceeding; or

(g) Inability to Pay Debts; Attachment. (i) Any Loan Party or any Subsidiary
becomes unable or admits in writing its inability or fails to generally pay its
debts as they become due, or (ii) any writ or warrant of attachment or execution
or similar process is issued or levied against all or any material part of the
property of any such Person and is not released, vacated or fully bonded within
thirty days after its issue or levy; or

(h) Judgments. There is entered against any Loan Party or any Subsidiary one or
more final judgments or orders for the payment of money in an aggregate amount
exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance as to which the insurer does not dispute coverage) or any
one or more non-monetary final judgments that have, or could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect,
and in either case, (i) enforcement proceedings are commenced by any creditor
upon such judgment or order or (ii) such judgment or order shall not have been
vacated or discharged or stayed pending appeal within thirty (30) calendar days
from entry; or

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Loan Party under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or

(j) Invalidity of Loan Documents. Any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder, ceases to be in full force and effect; or any Loan
Party contests in any manner the validity or enforceability of any Loan
Document; or any Loan Party denies that it has any or further liability or
obligation under any Loan Document, or purports to revoke, terminate or rescind
any Loan Document; or

(k) Material Adverse Effect. There occurs any circumstance or circumstances that
could reasonably be expected, either individually or in the aggregate, to have a
Material Adverse Effect; or

(l) Change of Control. There occurs any Change of Control; or

(m) Invalidity of Subordination Provisions. Any subordination provision in any
document or instrument governing Indebtedness that is purported to be
subordinated to the Obligations or any subordination provision in any
subordination agreement that relates to any Indebtedness that is to be
subordinated to the Obligations, or any subordination provision in any guaranty
by any Loan Party of any such Indebtedness, shall cease to be in full force and
effect, or any Person (including the holder of any such Indebtedness) shall
contest in any manner the validity, binding nature or enforceability of any such
provision; or

 

88

 

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

(n) Injunction. Any court order enjoins, restrains, or prevents any Loan Party
or any Subsidiary from conducting any material part of the business of the
Borrower and its Subsidiaries (taken as a whole); or

(o) Key Permit Events. Any Key Permit or any Loan Party’s or any Subsidiary’s
material rights or interests thereunder is terminated or amended in any manner
adverse to such Loan Party or its applicable Subsidiary and such termination or
amendment either cannot be cured or cannot be cured within a reasonable time
frame, not to exceed forty-five (45) days; or

(p) Regulatory Matters. If any of the following occurs: (i) the FDA, CMS, EMA,
DEA, or any other Governmental Authority (A) issues a letter or other
communication asserting that any material Product lacks a required Material
Regulatory Authorization or (B) initiates an enforcement action against, or
issues a warning letter or takes any other action with respect to, any Loan
Party or any of its respective Subsidiaries, or any of its material Products or
the manufacturing facilities therefor, in each such case described in this
clause (i), that causes such Loan Party or its applicable Subsidiary to
discontinue or suspend marketing or withdraw any of its material Products, or
causes a delay in the manufacture or offering of any of its material Products,
which discontinuance, withdrawal or delay continues for more than forty-five
(45) days; (ii) a recall which could reasonably be expected to result in
liability to any Loan Party or any of its respective Subsidiaries, the
incurrence of which could reasonably be expected to have a Material Adverse
Effect; or (iii) any Loan Party or any of its respective Subsidiaries enters
into a settlement agreement with the FDA, CMS, EMA, DEA, or any other
Governmental Authority that results in aggregate liability as to any single or
related series of transactions, incidents or conditions, the incurrence of which
could reasonably be expected to have a Material Adverse Effect; or

(q) Key Person Event. Any or all of the Key Persons (or any replacement therefor
appointed in accordance with this Section 9.01(q)) ceases to be employed full
time by the Borrower and actively working in his or her respective office set
forth opposite his or her name in the definition of “Key Persons” in
Section 1.01 hereof, unless within 180 days (or such longer period of time as
the Administrative Agent shall approve in its sole discretion, such approval not
to be unreasonably withheld so long as the Borrower is diligently conducting its
search) after such individual ceases to be employed full time and actively
working, the Borrower hires a replacement that is either (i) acceptable to the
Required Lenders (such acceptance not to be unreasonably withheld) or (ii) a
Permitted Successor; or

(r) Material Covered Agreements. Any Loan Party or any Subsidiary breaches any
Material Covered Agreement, which breach permits (or could be reasonably
expected to permit) the counterparty to terminate such Material Covered
Agreement if such breach is not cured within the applicable cure period, and
such breach continues uncured for more than the applicable cure period specified
in the relevant agreement.

9.02 Remedies Upon Event of Default.

If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:

 

89

 

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

(a) declare the commitment of each Lender to make Loans to be terminated,
whereupon such commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower; and

(c) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents;

provided, however, that, upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans shall automatically
terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts as aforesaid shall automatically become due and payable, in
each case without further act of the Administrative Agent or any Lender.

If the Obligations are accelerated for any reason, the prepayment premium
required by Section 2.03(d) and the exit fee required by Section 2.07(b) will
also be due and payable as though such Obligations were voluntarily prepaid and
any discount on the Loans shall be deemed earned in full and, in each case,
shall constitute part of the Obligations, in view of the impracticability and
extreme difficulty of ascertaining actual damages and by mutual agreement of the
parties as to a reasonable calculation of each Lender’s lost profits as a result
thereof. Any prepayment premium required by Section 2.03(d) and any exit fee
required by Section 2.07(b) payable pursuant to the preceding sentence shall be
presumed to be the liquidated damages sustained by each Lender as the result of
the early termination and the Borrower agrees that it is reasonable under the
circumstances currently existing. The prepayment premium required by
Section 2.03(d) and the exit fee required by Section 2.07(b) shall also be
payable and any discount on the Loans shall be deemed earned in full, in each
case, in the event that the Obligations (and/or this Agreement) are satisfied or
released by foreclosure (whether by power of judicial proceeding), deed in lieu
of foreclosure or by any other means. TO THE EXTENT PERMITTED BY APPLICABLE LAW,
THE BORROWER EXPRESSLY WAIVES THE PROVISIONS OF ANY PRESENT OR FUTURE STATUTE OR
LAW THAT PROHIBITS OR MAY PROHIBIT THE COLLECTION OF THE FOREGOING PREPAYMENT
PREMIUM, EXIT FEE AND ANY DISCOUNT ON THE LOANS IN CONNECTION WITH ANY SUCH
ACCELERATION. The Borrower expressly agrees that (i) the prepayment premium
required by Section 2.03(d), the exit fee required by Section 2.07(b) and any
discount on the Loans provided for herein is reasonable and is the product of an
arm’s-length transaction between sophisticated business people, ably represented
by counsel, (ii) the prepayment premium required by Section 2.03(d), the exit
fee required by Section 2.07(b) and any discount on the Loans shall be payable
notwithstanding the then prevailing market rates at the time payment is made,
(iii) there has been a course of conduct between the Lenders and the Borrower
giving specific consideration in this transaction for such agreement to pay the
prepayment premium required by Section 2.03(d), the exit fee required by
Section 2.07(b) and any discount on the Loans, and (iv) the Borrower shall be
estopped hereafter from claiming differently than as agreed to in this
paragraph. The Borrower expressly acknowledges that its agreement to pay the
prepayment premium required by Section 2.03(d), the exit fee required by
Section 2.07(b) and any discount on the Loans to the Lenders as herein described
is a material inducement to the Lenders to make the Loans hereunder.

9.03 Application of Funds.

After the exercise of remedies provided for in Section 9.02 (or after the Loans
have automatically become immediately due and payable as set forth in the
proviso to Section 9.02), any amounts received by any Lender or the
Administrative Agent on account of the Obligations shall be applied by the
Administrative Agent in the following order:

 

90

 

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest, prepayment
premium and exit fees) payable to the Lenders (including fees, charges and
disbursements of counsel to the respective Lenders) arising under the Loan
Documents and amounts payable under Article III, ratably among them in
proportion to the respective amounts described in this clause Second payable to
them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on, and prepayment premium and exit fees with respect to, the
Loans, ratably among the Lenders in proportion to the respective amounts
described in this clause Third held by them;

Fourth, to payment of that portion of the Obligations constituting accrued and
unpaid principal of the Loans, ratably among the Secured Parties in proportion
to the respective amounts described in this clause Fourth held by them; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

ARTICLE X

ADMINISTRATIVE AGENT

10.01 Appointment and Authority.

(a) Each of the Lenders hereby irrevocably appoints Athyrium Opportunities III
Acquisition LP, a Delaware limited partnership, to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are incidental thereto. Except
for the rights of the Borrower under Section 10.06, the provisions of this
Article are solely for the benefit of the Administrative Agent and the Lenders,
and neither the Borrower nor any other Loan Party shall have rights as a third
party beneficiary of any of such provisions. It is understood and agreed that
the use of the term “agent” herein or in any other Loan Documents (or any other
similar term) with reference to the Administrative Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable Law. Instead such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between contracting parties.

(b) The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders hereby irrevocably appoints and
authorizes the Administrative Agent to act as the agent of such Lender for
purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any of the Loan Parties to secure any of the Obligations, together
with such powers and discretion as are incidental thereto. In this connection,
the Administrative Agent, as “collateral agent” and any co-agents, sub-agents
and

 

91

 

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

attorneys-in-fact appointed by the Administrative Agent pursuant to
Section 10.05 for purposes of holding or enforcing any Lien on the Collateral
(or any portion thereof) granted under the Collateral Documents, or for
exercising any rights and remedies thereunder at the direction of the
Administrative Agent, shall be entitled to the benefits of all provisions of
this Article X and Article XI (including Section 11.04(c), as though such
co-agents, sub-agents and attorneys-in-fact were the “collateral agent” under
the Loan Documents) as if set forth in full herein with respect thereto.

10.02 Rights as a Lender.

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with any Loan Party or any Subsidiary or other Affiliate thereof as
if such Person were not the Administrative Agent hereunder and without any duty
to account therefor to the Lenders.

10.03 Exculpatory Provisions.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature. Without limiting the generality of
the foregoing, the Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided, that, the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may affect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Loan Party or any of its Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 11.01 and Section 9.02) or (ii) in the
absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction by final and non-appealable judgment. The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until notice describing such Default is given in writing to the
Administrative Agent by the Borrower or a Lender.

 

92

 

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article V or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

10.04 Reliance by Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, that by its
terms must be fulfilled to the satisfaction of a Lender, the Administrative
Agent may presume that such condition is satisfactory to such Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
prior to the making of such Loan. The Administrative Agent may consult with
legal counsel (who may be counsel for the Loan Parties), independent accountants
and other experts selected by it, and shall not be liable for any action taken
or not taken by it in accordance with the advice of any such counsel,
accountants or experts.

10.05 Delegation of Duties.

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent. The Administrative Agent shall not be responsible for the
negligence or misconduct of any sub-agents except to the extent that a court of
competent jurisdiction determines in a final and non-appealable judgment that
the Administrative Agent acted with gross negligence or willful misconduct in
the selection of such sub-agents.

10.06 Resignation of Administrative Agent.

The Administrative Agent may resign as Administrative Agent at any time by
giving thirty (30) days advance notice thereof to the Lenders and the Borrower
and, thereafter, the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder. Upon any such resignation, the Required
Lenders shall have the right, subject to the approval of the Borrower (so long
as no Event of Default under Section 9.01(a), 9.01(f) or 9.01(g) has occurred
and is continuing; such approval not to be unreasonably withheld), to appoint a
successor Administrative Agent. If no successor Administrative

 

93

 

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

Agent shall have been so appointed by the Required Lenders, been approved (so
long as no Event of Default under Section 9.01(a), 9.01(f) or 9.01(g) has
occurred and is continuing) by the Borrower or have accepted such appointment
within thirty (30) days after the Administrative Agent’s giving of notice of
resignation, then the Administrative Agent may, on behalf of the Lenders,
appoint a successor Administrative Agent reasonably acceptable to the Borrower
(so long as no Default or Event of Default under Section 9.01(a), 9.01(f) or
9.01(g) has occurred and is continuing). Upon the acceptance of any appointment
as Administrative Agent hereunder by a successor Administrative Agent, such
successor Administrative Agent shall thereupon succeed to and become vested with
all rights, powers, privileges and duties of the retiring Administrative Agent.
After any retiring Administrative Agent’s resignation hereunder as
Administrative Agent, the provisions of this Section 10.06 shall continue in
effect for its benefit in respect of any actions taken or omitted to be taken by
it while it was acting as Administrative Agent. If no successor has accepted
appointment as Administrative Agent by the date which is thirty (30) days
following a retiring Administrative Agent’s notice of resignation, the retiring
Administrative Agent’s resignation shall nevertheless thereupon become effective
and the Required Lenders shall perform all of the duties of the Administrative
Agent hereunder until such time, if any, as the Required Lenders appoint a
successor agent as provided for above.

10.07 Non-Reliance on Administrative Agent and Other Lenders.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

10.08 Administrative Agent May File Proofs of Claim.

In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Section 11.04) allowed in such judicial proceeding;
and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments

 

94

 

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 11.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

10.09 Collateral and Guaranty Matters.

The Lenders irrevocably authorize the Administrative Agent, at its option and in
its discretion,

(a) to release any Lien on any Collateral granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of all unused
Commitments and payment in full of all Obligations (other than contingent
indemnification obligations for which no claim has been asserted) under the Loan
Documents, (ii) that is sold or otherwise disposed of or to be sold or otherwise
disposed of as part of or in connection with any sale or other Disposition
permitted hereunder or under any other Loan Document or any Involuntary
Disposition, or (iii) as approved in accordance with Section 11.01;

(b) to release or subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 8.01(i); and

(c) to release any Guarantor from its obligations under the Guaranty (i) if such
Person ceases to be a Subsidiary as a result of a transaction permitted under
the Loan Documents or (ii) upon termination of all unused Commitments and
payment in full of all Obligations (other than contingent indemnification
obligations for which no claim has been asserted) under the Loan Documents.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty, pursuant to this
Section 10.09.

The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

10.10 Appointment of Administrative Agent as Security Trustee.

For the purposes of the Irish Share Charge, the following additional provisions
shall apply, in addition to the provisions set out in this Article X or
otherwise under this Agreement

(a) The Secured Parties appoint the Administrative Agent to hold the security
interests constituted by the Irish Share Charge on trust for the Secured Parties
on the terms of the Loan Documents and the Administrative Agent accepts that
appointment.

 

95

 

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

(b) Nothing in this Agreement constitutes the Administrative Agent as a trustee
or fiduciary of, nor shall the Administrative Agent have any duty or
responsibility to, any Loan Party.

(c) The Administrative Agent shall have no duties or obligations to any other
Person except for those which are expressly specified in the Loan Documents or
mandatorily required by applicable law.

(d) Subject to Section 10.05, the Administrative Agent may appoint one or more
Delegates on such terms (which may include the power to sub-delegate) and
subject to such conditions as it thinks fit, to exercise and perform all or any
of the duties, rights, powers and discretions vested in it by the Irish Share
Charge and shall not be obliged to supervise any Delegate or be responsible to
any person for any loss incurred by reason of any act, omission, misconduct or
default on the part of any Delegate, except to the extent that a court of
competent jurisdiction determines in a final and non-appealable judgment that
the Administrative Agent acted with gross negligence or willful misconduct in
the selection of such Delegate or sub-delegate.

(e) The Administrative Agent may (whether for the purpose of complying with any
law or regulation of any overseas jurisdiction, or for any other reason) appoint
(and subsequently remove) any person to act jointly with the Administrative
Agent either as a separate trustee or as a co-trustee on such terms and subject
to such conditions as the Administrative Agent thinks fit and with such of the
duties, rights, powers and discretions vested in the Administrative Agent by the
Irish Share Charge as may be conferred by the instrument of appointment of that
person.

(f) The Administrative Agent shall notify the Lenders and the Borrower of the
appointment of each Appointee (other than a Delegate).

(g) The Administrative Agent may pay reasonable remuneration to any Delegate or
Appointee, together with any documented and out-of-pocket costs and expenses
(including legal fees) reasonably incurred by the Delegate or Appointee in
connection with its appointment. All such remuneration, costs and expenses shall
be treated, for the purposes of this Agreement, as paid or incurred by the
Administrative Agent.

(h) Each Delegate and each Appointee shall have every benefit, right, power and
discretion and the benefit of every exculpation (together “Rights”) of the
Administrative Agent (in its capacity as security trustee) under the Irish Share
Charge, and each reference to the Administrative Agent (where the context
requires that such reference is to the Administrative Agent in its capacity as
security trustee) in the provisions of the Irish Share Charge which confer
Rights shall be deemed to include a reference to each Delegate and each
Appointee.

(i) Each Secured Party confirms its approval of the Irish Share Charge and
authorizes and instructs the Administrative Agent: (i) to execute and deliver
the Irish Share Charge; (ii) to exercise the rights, powers and discretions
given to the Administrative Agent (in its capacity as security trustee) under or
in connection with the Irish Share Charge together with any other incidental
rights, powers and discretions; and (iii) to give any authorizations and
confirmations to be given by the Administrative Agent (in its capacity as
security trustee) on behalf of the Secured Parties under the Irish Share Charge.

(j) The Administrative Agent may accept without inquiry the title (if any) which
any Person may have to the Charged Property.

 

96

 

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

(k) Each other Secured Party confirms that it does not wish to be registered as
a joint proprietor of any security interest constituted by the Irish Share
Charge and accordingly authorizes: (i) the Administrative Agent to hold such
security interest in its sole name (or in the name of any Delegate) as trustee
for the Secured Parties; and (ii) the Land Registry (or other relevant registry)
to register the Administrative Agent (or any Delegate or Appointee) as a sole
proprietor of such security interest.

(l) Except to the extent that the Irish Share Charge or the other Loan Documents
otherwise requires, any moneys which the Administrative Agent receives under or
pursuant to the Irish Share Charge may be: (i) invested in any investments which
the Administrative Agent selects and which are authorized by applicable law; or
(ii) placed on deposit at any bank or institution (including the Administrative
Agent) on terms that the Administrative Agent thinks fit, in each case in the
name or under the control of the Administrative Agent, and the Administrative
Agent shall hold those moneys, together with any accrued income (net of any
applicable Tax) to the order of the Lenders, and shall pay them to the Lenders
on demand.

(m) On a disposal of any of the Charged Property which is permitted under the
Loan Documents, the Administrative Agent shall (at the cost of the Loan Parties)
execute any release of the Irish Share Charge or other claim over that Charged
Property or take any other action that the Administrative Agent considers
desirable.

(n) The Administrative Agent shall not be liable for (i) any defect in or
failure of the title (if any) which any Person may have to any assets over which
security is intended to be created by an Irish Share Charge; (ii) any loss
resulting from the investment or deposit at any bank of moneys which it invests
or deposits in a manner permitted by an Irish Share Charge; (iii) the exercise
of, or the failure to exercise, any right, power or discretion given to it by or
in connection with any Loan Document or any other agreement, arrangement or
document entered into, or executed in anticipation of, under or in connection
with, any Loan Document; or any shortfall which arises on enforcing an Irish
Share Charge.

ARTICLE XI

MISCELLANEOUS

11.01 Amendments, Etc.

No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrower or any other Loan
Party therefrom, shall be effective unless in writing signed by the Required
Lenders and the Borrower or the applicable Loan Party, as the case may be, and
acknowledged by the Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, further, that:

(a) no such amendment, waiver or consent shall:

(i) extend or increase the Commitment of a Lender (or reinstate any Commitment
terminated pursuant to Section 9.02) without the written consent of such Lender
whose Commitment is being extended or increased (it being understood and agreed
that a waiver of any condition precedent set forth in Section 5.02, Section 5.03
or Section 5.04 or of any Default or a mandatory reduction in Commitments is not
considered an extension or increase in Commitments of any Lender);

 

97

 

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

(ii) postpone any date fixed by this Agreement or any other Loan Document for
any payment of principal (excluding mandatory prepayments), interest, prepayment
premiums, fees or other amounts due to the Lenders (or any of them) or any
scheduled or mandatory reduction of the Commitments hereunder or under any other
Loan Document without the written consent of each Lender entitled to receive
such payment or whose Commitments are to be reduced;

(iii) reduce the principal of, the rate of interest specified herein on or the
prepayment premium specified herein on any Loan, or any fees or other amounts
payable hereunder or under any other Loan Document without the written consent
of each Lender entitled to receive such payment of principal, interest, fees or
other amounts; provided, however, that, only the consent of the Required Lenders
shall be necessary to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest at the Default Rate;

(iv) change any provision of this Section 11.01(a) or the definition of
“Required Lenders” without the written consent of each Lender directly affected
thereby;

(v) except in connection with a Disposition permitted under Section 8.05,
release all or substantially all of the Collateral without the written consent
of each Lender directly affected thereby, except to the extent the release of
any Collateral is permitted pursuant to Section 10.09 (in which case such
release may be made by the Administrative Agent acting alone);

(vi) release the Borrower or, except in connection with a merger or
consolidation permitted under Section 8.04 or a Disposition permitted under
Section 8.05, all or substantially all of the Guarantors without the written
consent of each Lender directly affected thereby, except to the extent the
release of any Guarantor is permitted pursuant to Section 10.09 (in which case
such release may be made by the Administrative Agent acting alone); and

(b) unless also signed by the Administrative Agent, no amendment, waiver or
consent shall affect the rights or duties of the Administrative Agent under this
Agreement or any other Loan Document;

provided, however, that, notwithstanding anything to the contrary herein, (i) no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder (and any amendment, waiver or consent which by its
terms requires the consent of all Lenders or each affected Lender may be
effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender more adversely than other
affected Lenders shall require the consent of such Defaulting Lender, (ii) each
Lender is entitled to vote as such Lender sees fit on any bankruptcy
reorganization plan that affects the Loans, and each Lender acknowledges that
the provisions of Section 1126(c) of the Bankruptcy Code of the United States
supersedes the unanimous consent provisions set forth herein and (iii) the
Required Lenders shall determine whether or not to allow a Loan Party to use
cash collateral in the context of a bankruptcy or insolvency proceeding and such
determination shall be binding on all of the Lenders.

 

98

 

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary herein, the Administrative Agent and
the Borrower may amend or modify this Agreement and any other Loan Document to
(1) cure any factual or typographical error, omission, defect or inconsistency
therein, or (2) grant a new Lien for the benefit of the Lenders, extend an
additional Lien over additional property for the benefit of the Lenders or join
additional Persons as Loan Parties.

11.02 Notices and Other Communications; Facsimile Copies.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i) if to the Borrower or any other Loan Party or the Administrative Agent, to
the address, facsimile number, electronic mail address or telephone number
specified for such Person on Schedule 11.02; and

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number of its Lending Office (whether specified on Schedule
11.02 or separately specified to the Borrower and the Administrative Agent).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided, that, the foregoing shall not apply to notices
to any Lender pursuant to Article II if such Lender has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may each, in its discretion, agree to accept notices and other communications to
it hereunder by electronic communications pursuant to procedures approved by it,
provided, that, approval of such procedures may be limited to particular notices
or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided, that, for both clauses
(i) and (ii), if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

 

99

 

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

(c) Change of Address, Etc. Each of the Borrower, the Lenders and the
Administrative Agent may change its address, facsimile or telephone number for
notices and other communications hereunder by notice to the other parties
hereto. In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, facsimile number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender.

(d) Reliance by Administrative Agent and Lenders. The Administrative Agent and
the Lenders shall be entitled to rely and act upon any notices (including
telephonic or electronic Loan Notices) purportedly given by or on behalf of any
Loan Party even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Loan Parties shall indemnify the
Administrative Agent, each Lender and the Related Parties of each of them in
accordance with Section 11.04 from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of a Loan Party. All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

11.03 No Waiver; Cumulative Remedies; Enforcement.

No failure by any Lender or the Administrative Agent to exercise, and no delay
by any such Person in exercising, any right, remedy, power or privilege
hereunder or under any other Loan Document shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided, and provided under each other Loan
Document, are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 10.01 for the benefit of all the
Secured Parties; provided, however, that, the foregoing shall not prohibit
(a) the Administrative Agent from exercising on its own behalf the rights and
remedies that inure to its benefit (solely in its capacity as Administrative
Agent) hereunder and under the other Loan Documents, (b) any Lender from
exercising setoff rights in accordance with Section 11.08 (subject to the terms
of Section 2.11), or (c) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Loan Party under any Debtor Relief Law; and provided, further, that, if
at any time there is no Person acting as Administrative Agent hereunder and
under the other Loan Documents, then (i) the Required Lenders shall have the
rights otherwise ascribed to the Administrative Agent pursuant to Section 10.01
and (ii) in addition to the matters set forth in clauses (b) and (c) of the
preceding proviso and subject to Section 2.11, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

 

100

 

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

11.04 Expenses; Indemnity; and Damage Waiver.

(a) Costs and Expenses. The Loan Parties shall pay (i) all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent and its
Affiliates (limited, in the case of legal counsel, to the reasonable and
documented out-of-pocket fees, charges and disbursements of one primary counsel
for the Administrative Agent and of a single local counsel to the Administrative
Agent and its Affiliates (taken as a whole) in each relevant material
jurisdiction), in connection with (A) the preparation, negotiation, execution
and delivery of this Agreement and the other Investment Documents and (B) any
amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated) or the administration of this Agreement and the other Investment
Documents and (ii) all reasonable and documented out-of-pocket expenses incurred
by the Administrative Agent or any Lender (but limited, in the case of legal
counsel, to the reasonable and documented out-of-pocket fees, charges and
disbursements of one primary counsel for the Administrative Agent and the
Lenders (taken as a whole), and, of a single local counsel to the Administrative
Agent and the Lenders (taken as a whole) in each relevant material jurisdiction
(and, in the case of an actual or perceived conflict of interest where the party
affected by such conflict informs the Borrower of such conflict and thereafter
retains its own counsel, of one additional primary firm of counsel for all such
affected parties (taken as a whole) and one additional firm of counsel for all
such affected parties (taken as a whole) in each relevant material
jurisdiction)), in connection with the enforcement or protection of its rights
(A) in connection with this Agreement and the other Investment Documents,
including its rights under this Section, or (B) in connection with the Loans
made hereunder, including all such reasonable and documented out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans.

(b) Indemnification by the Loan Parties. The Loan Parties shall indemnify the
Administrative Agent (and any sub-agent thereof) and each Lender, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (but limited, in the
case of legal counsel, to the reasonable and documented out-of-pocket fees,
charges and disbursements of one primary counsel for the Indemnitees (taken as a
whole), and, of a single local counsel to the Indemnitees (taken as a whole) in
each relevant material jurisdiction (and, in the case of an actual or perceived
conflict of interest where the party affected by such conflict informs the
Borrower of such conflict and thereafter retains its own counsel, of one
additional primary firm of counsel for all such affected parties (taken as a
whole) and one additional firm of counsel for all such affected parties (taken
as a whole) in each relevant material jurisdiction)) incurred by any Indemnitee
or asserted against any Indemnitee by any Person (including the Borrower or any
other Loan Party) arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Investment Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, or, in the case
of the Administrative Agent (and any sub-agent thereof) and its Related Parties
only, the administration of this Agreement and the other Investment Documents,
(ii) any Loan or the use or proposed use of the proceeds therefrom, (iii) any
actual or alleged presence or release of Hazardous Materials on or from any
property owned or operated by a Loan Party or any of its Subsidiaries, or any
Environmental Liability related in any way to a Loan Party or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower or any
other Loan Party, and regardless of whether any Indemnitee is a party thereto,
in all cases, whether or not caused by or arising, in whole or in part, out of
the comparative, contributory or sole negligence of the Indemnitee; provided,
that, such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses (i) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from (A)

 

101

 

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

the gross negligence, bad faith or willful misconduct of such Indemnitee, or
(B) a claim brought by any Loan Party against an Indemnitee for material breach
of such Indemnitee’s obligations hereunder or under any other Loan Document, or
(iii) arise solely from a dispute among the Indemnitees (except when and to the
extent that one of the Indemnitees party to such dispute was acting in its
capacity or in fulfilling its role as Administrative Agent, or any similar role
under this Agreement or any other Loan Document) that does not involve any act
or omission of the Borrower or any of its Affiliates. This Section 11.04(b)
shall not apply with respect to (x) Taxes other than any Taxes that represent
liabilities, obligations, losses, damages, penalties, claims, costs, expenses
and disbursements arising from any third party claim or any other non-Tax claim
and (y) yield protection matters covered by Section 3.02, which shall be
governed exclusively by Section 3.02.

(c) Reimbursement by Lenders. To the extent that the Loan Parties for any reason
fail to indefeasibly pay any amount required under subsection (a) or (b) of this
Section to be paid by them to the Administrative Agent (or any sub-agent
thereof) or any Related Party thereof, each Lender severally agrees to pay to
the Administrative Agent (or any such sub-agent) or such Related Party, as the
case may be, such Lender’s pro rata share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought based on each
Lender’s share of the Total Credit Exposure at such time) of such unpaid amount
(including any such unpaid amount in respect of a claim asserted by such
Lender), such payment to be made severally among them based on such Lenders’
Applicable Percentages (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought), provided, further, that,
the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent), or against any Related Party
thereof acting for the Administrative Agent (or any such sub-agent) in
connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.10(b).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, none of the Loan Parties, the Administrative Agent, any Lender,
any other party hereto or any Indemnitee shall assert, and each such Person
hereby waives and acknowledges that no other Person shall have, any claim
against any other such Person, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Investment Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or the use of
the proceeds thereof; provided, that, the foregoing shall in no event limit the
indemnification obligations of the Loan Parties under clause (b) above to the
extent such special, indirect, consequential or punitive damages are included in
any third-party claim in connection with which such Indemnitee is otherwise
entitled to indemnification hereunder. No Indemnitee referred to in subsection
(b) above shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Investment Documents or the
transactions contemplated hereby or thereby.

(e) Payments. All amounts due under this Section shall be payable not later than
ten (10) Business Days after demand therefor.

(f) Survival. The agreements in this Section and the indemnity provisions of
Section 11.02(d) shall survive the resignation of the Administrative Agent, the
replacement of any Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all the other Obligations.

 

102

 

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

11.05 Payments Set Aside.

To the extent that any payment by or on behalf of any Loan Party is made to the
Administrative Agent or any Lender, or the Administrative Agent or any Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Administrative Agent or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
severally agrees to pay to the Administrative Agent upon demand its applicable
share (without duplication) of any amount so recovered from or repaid by the
Administrative Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the Federal Funds Rate
from time to time in effect. The obligations of the Lenders under clause (b) of
the preceding sentence shall survive the payment in full of the Obligations and
the termination of this Agreement.

11.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement and the
other Loan Documents shall be binding upon and inure to the benefit of the
parties hereto and thereto and their respective successors and assigns permitted
hereby, except that the Borrower may not assign or otherwise transfer any of its
rights or obligations hereunder or thereunder without the prior written consent
of the Administrative Agent and each Lender and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
assignee in accordance with the provisions of subsection (b) of this Section,
(ii) by way of participation in accordance with the provisions of subsection
(d) of this Section or (iii) by way of pledge or assignment of a security
interest subject to the restrictions of subsection (e) of this Section (and any
other attempted assignment or transfer by any party hereto shall be null and
void). Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
subsection (e) of this Section and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
and the other Loan Documents (including all or a portion of its Commitments
under any Facility and the Loans at the time owing to it (in each case with
respect to any Facility)); provided, that, any such assignment shall be subject
to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment with respect to any Facility and/or the Loans with respect
to any Facility at the time owing to it or contemporaneous assignments to
related Approved Funds that equal at least the amount specified in paragraph
(b)(i)(B) of this Section in the aggregate or in the case of an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund, no minimum amount need be
assigned; and

 

103

 

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the applicable Commitment (which for this purpose includes
Loans outstanding thereunder) or, if the applicable Commitment is not then in
effect, the principal outstanding balance of the Loans with respect to any
Facility of the assigning Lender subject to each such assignment, determined as
of the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent or, if “Trade Date” is specified in the
Assignment and Assumption, as of the Trade Date, shall not be less than
$1,000,000 unless each of the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, the Borrower otherwise consents (each
such consent not to be unreasonably withheld or delayed).

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all of the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default under Section 9.01(a),
9.01(f) or 9.01(g) has occurred and is continuing at the time of such assignment
or (2) such assignment is to a Lender, an Affiliate of a Lender or an Approved
Fund; provided, that, the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received notice
thereof;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (i) any
unfunded Commitment if such assignment is to a Person that is not a Lender with
a Commitment in respect of the applicable Facility, an Affiliate of such Lender
or an Approved Fund with respect to such Lender or (ii) any Loan to a Person
that is not a Lender, an Affiliate of a Lender or an Approved Fund.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption. The assignee,
if it is not a Lender, shall deliver to the Administrative Agent such
information, including notice information, as the Administrative Agent shall
reasonably require.

(v) No Assignment to Certain Persons. No such assignment shall be made (A) to
the Borrower or any of the Borrower’s Affiliates or Subsidiaries, (B) to any
Defaulting Lender or any of its Subsidiaries or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B) or (C) to a natural Person.

 

104

 

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

(vi) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans in accordance with its
Applicable Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.02 and 11.04 with respect to
facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it (or the equivalent thereof in electronic form) and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans owing
to, each Lender pursuant to the terms hereof from time to time (the “Register”).
The entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent and the Lenders shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement. In addition, the Administrative
Agent shall maintain on the Register information regarding the designation, and
revocation of designation, of any Lender as a Defaulting Lender. The Register
shall be available for inspection by the Borrower and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person, a Defaulting Lender or the Borrower or any
of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or
a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided,

 

105

 

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

that, (i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (iii) the Borrower, the Administrative
Agent and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. For the avoidance of doubt, each Lender shall be responsible for the
indemnity under Section 11.04(c) without regard to the existence of any
participation.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided, that, such agreement or instrument
may provide that such Lender will not, without the consent of the Participant,
agree to any amendment, waiver or other modification described in clauses
(i) through (vi) of Section 11.01(a) that affects such Participant. The Borrower
agrees that each Participant shall be entitled to the benefits of Section 3.01
(subject to the requirements and limitations therein (it being understood that
the documentation required under Section 3.01(c) shall be delivered to the
participating Lender)) and Section 3.02 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section; provided, that, such Participant (A) agrees to be subject to the
provisions of Sections 3.05 and 11.13 as if it were an assignee under paragraph
(b) of this Section and (B) shall not be entitled to receive any greater payment
under Sections 3.01 or 3.02, with respect to any participation, than the Lender
from whom it acquired the applicable participation would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 3.05 with respect to any
Participant. To the fullest extent permitted by law, each Participant also shall
be entitled to the benefits of Section 11.08 as though it were a Lender;
provided, that, such Participant agrees to be subject to Section 2.11 as though
it were a Lender.

(e) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided,
that, no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

11.07 Treatment of Certain Information; Confidentiality.

Each of the Administrative Agent and the Lenders agrees to maintain the
confidentiality of, and not disclose, the Information (as defined below), except
that Information may be disclosed (a) to its Affiliates and to its Related
Parties (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information prior to such
disclosure and instructed to keep such Information confidential), (b) to the
extent required or requested by any regulatory authority purporting to have
jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), in which case the disclosing party agrees, to the extent
permitted by law, rule or regulation and reasonably practicable, to promptly
inform the Borrower, except with respect to any audit or examination conducted
by bank accountants or any regulatory authority, (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process;
provided, that, (x) prior to any disclosure under this clause (c), the
Administrative Agent or such Lender agrees to endeavor to provide the Borrower
with prior notice thereof to the extent that the Administrative Agent or such
Lender is permitted to provide such prior

 

106

 

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

notice to the Borrower pursuant to the terms of applicable laws and regulations
or such subpoena or legal process, as the case may be, and (y) any disclosure
under this clause (c) pursuant to subpoena or similar legal process shall be
limited solely to that portion of the Information as may be specifically
compelled by such subpoena or similar legal process, (d) to any other party
hereto, (e) as may be reasonably necessary in connection with the exercise of
any remedies hereunder or under any other Loan Document or any action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to a written
agreement containing provisions substantially the same as those of this Section,
to (i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights and obligations under this Agreement or
(ii) any actual or prospective party (or its Related Parties) to any swap,
derivative or other transaction under which payments are to be made by reference
to a Loan Party and its obligations, this Agreement or payments hereunder,
(g) on a confidential basis to (i) any rating agency in connection with rating
the Borrower or its Subsidiaries or the credit facilities provided hereunder or
(ii) the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers or other market identifiers with
respect to the credit facilities provided hereunder, (h) with the consent of the
Borrower, (i) to the members of its investment committee (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential) or (j) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section or (y) becomes
available to the Administrative Agent, any Lender or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower who
is not, to the knowledge of the Administrative Agent or such Lender, in breach
of any obligation of confidentiality to any Loan Party or Subsidiary with
respect to such Information.

For purposes of this Section, “Information” means all information received from
a Loan Party or any Subsidiary relating to the Loan Parties or any Subsidiary or
any of their respective businesses, other than any such information that is
available to the Administrative Agent or any Lender on a nonconfidential basis
prior to disclosure by such Loan Party or any Subsidiary. Any Person required to
maintain the confidentiality of, and not disclose, Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised a commercially reasonable degree of care to
maintain the confidentiality of such Information.

11.08 Set-off.

If an Event of Default shall have occurred and be continuing, each Lender and
each of their respective Affiliates is hereby authorized at any time and from
time to time, after obtaining the prior written consent of the Administrative
Agent, to the fullest extent permitted by applicable law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final,
in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender or any such Affiliate to or for the
credit or the account of the Borrower or any other Loan Party against any and
all of the obligations of the Borrower or such Loan Party now or hereafter
existing under this Agreement or any other Loan Document to such Lender or its
Affiliates, irrespective of whether or not such Lender or Affiliate shall have
made any demand under this Agreement or any other Loan Document and although
such obligations of the Borrower or such Loan Party may be contingent or
unmatured or are owed to a branch office or Affiliate of such Lender different
from the branch office or Affiliate holding such deposit or obligated on such
indebtedness; provided, that, in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.12 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of

 

107

 

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

each Lender and their respective Affiliates under this Section are in addition
to other rights and remedies (including other rights of setoff) that such Lender
or their respective Affiliates may have. Each Lender agrees to notify the
Borrower and the Administrative Agent promptly after any such setoff and
application, provided, that, the failure to give such notice shall not affect
the validity of such setoff and application.

11.09 Interest Rate Limitation.

Notwithstanding anything to the contrary contained in any Investment Document,
the interest paid or agreed to be paid under the Investment Documents shall not
exceed the maximum rate of non-usurious interest permitted by applicable Law
(the “Maximum Rate”). If the Administrative Agent or any Lender shall receive
interest in an amount that exceeds the Maximum Rate, the excess interest shall
be applied to the principal of the Loans or, if it exceeds such unpaid
principal, refunded to the Borrower. In determining whether the interest
contracted for, charged, or received by the Administrative Agent or a Lender
exceeds the Maximum Rate, such Person may, to the extent permitted by applicable
Law, (a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.

11.10 Counterparts; Integration; Effectiveness.

This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement,
the other Investment Documents, and any separate letter agreements with respect
to fees payable to the Administrative Agent, constitute the entire contract
among the parties relating to the subject matter hereof and supersede any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof. Except as provided in Section 5.01, this Agreement shall
become effective when it shall have been executed by the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof that,
when taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or other electronic imaging means (e.g. “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart of this Agreement.

11.11 Survival of Representations and Warranties.

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof and
shall continue in full force and effect as long as any Loan or other Obligation
(other than contingent indemnification obligations for which no claim has been
asserted) hereunder shall remain unpaid or unsatisfied. Such representations and
warranties have been or will be relied upon by the Administrative Agent and each
Lender, regardless of any investigation made by the Administrative Agent or any
Lender or on their behalf and notwithstanding that the Administrative Agent or
any Lender may have had notice or knowledge of any Default at the time of any
Borrowing, and shall continue in full force and effect as long as any Loan or
any other Obligation (other than contingent indemnification obligations for
which no claim has been asserted) hereunder shall remain unpaid or unsatisfied.

 

108

 

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

11.12 Severability.

If any provision of this Agreement or the other Investment Documents is held to
be illegal, invalid or unenforceable, (a) the legality, validity and
enforceability of the remaining provisions of this Agreement and the other
Investment Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 11.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, then such
provisions shall be deemed to be in effect only to the extent not so limited.

11.13 Replacement of Lenders.

If the Borrower is entitled to replace a Lender pursuant to the provisions of
Section 3.05, or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, then the Borrower may, at its sole expense and effort, upon written
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 11.06), all of its
interests, rights (other than its existing rights to payments pursuant to
Section 3.01 and 3.02) and obligations under this Agreement and the related Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment), provided, that:

(a) such Lender shall have received payment of an amount equal to one hundred
percent (100%) of (x) the outstanding principal of its Loans, accrued interest
thereon and all other amounts payable to it hereunder and under the other Loan
Documents (other than prepayment premium and exit fees) from the assignee (to
the extent of such outstanding principal and accrued interest) or the Borrower
(in the case of all other amounts) and (y) the prepayment premium required by
Section 2.03(d) and the exit fee required by Section 2.07(b), in each case, from
the Borrower, as if such assignment was a prepayment of one hundred percent
(100%) of the outstanding principal amount of such assignor’s Loans on the
effective date of such assignment; and

(b) such assignment does not conflict with applicable Laws;

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.02 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter; and

(d) in the case of any such assignment resulting from a Non-Consenting Lender’s
failure to consent to a proposed change, waiver, discharge or termination with
respect to any Loan Document, the applicable replacement bank, financial
institution or Fund consents to the proposed change, waiver, discharge or
termination.

Notwithstanding anything to the contrary set forth herein, the failure by any
Lender replaced pursuant to this Section 11.13 to execute and deliver an
Assignment and Assumption shall not impair the validity of the removal of such
Lender and the mandatory assignment of such Lender’s Commitments and outstanding
Loans pursuant to this Section 11.13 shall nevertheless be effective without the
execution by such Lender of an Assignment and Assumption.

 

109

 

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

11.14 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT AND THE OTHER INVESTMENT DOCUMENTS (EXCEPT, AS
TO ANY OTHER INVESTMENT DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND ANY
CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
INVESTMENT DOCUMENT (EXCEPT, AS TO ANY OTHER INVESTMENT DOCUMENT, AS EXPRESSLY
SET FORTH THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION,
LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY,
WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT,
ANY LENDER OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS
AGREEMENT OR ANY OTHER INVESTMENT DOCUMENT OR THE TRANSACTIONS RELATING HERETO
OR THERETO, IN ANY OTHER FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK
AND ANY UNITED STATES DISTRICT COURT IN THE STATE OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF LOCATED IN NEW YORK COUNTY, NEW YORK, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF
SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION
OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF
THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN
ANY OTHER INVESTMENT DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE
AGENT OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER INVESTMENT DOCUMENT AGAINST THE BORROWER
OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(c) WAIVER OF VENUE. THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
INVESTMENT DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION.
EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

110

 

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

11.15 Waiver of Right to Trial by Jury.

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
INVESTMENT DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND
THE OTHER INVESTMENT DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

11.16 Electronic Execution of Assignments and Certain Other Documents.

The words “execute,” “execution,” “signed,” “signature” and words of like import
in any Assignment and Assumption or in any amendment or other modification
hereof (including waivers and consents) shall be deemed to include electronic
signatures, the electronic matching of assignment terms and contract formations
on electronic platforms approved by the Administrative Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

11.17 USA PATRIOT Act.

Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower and the other Loan Parties that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies each Loan Party, which information includes the name
and address of each Loan Party and other information that will allow such Lender
or the Administrative Agent, as applicable, to identify each Loan Party in
accordance with the Act. The Borrower and the Loan Parties agree to, promptly
following a request by the Administrative Agent or any Lender, provide all such
other documentation and information that the Administrative Agent or such Lender
requests in order to comply with its ongoing obligations under applicable “know
your customer” and anti-money laundering rules and regulations, including the
Act.

 

111

 

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

11.18 No Advisory or Fiduciary Relationship.

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Investment Document), the Borrower acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (a)(i) the arranging and other
services regarding this Agreement provided by the Administrative Agent,
Athyrium, and the Lenders are arm’s-length commercial transactions between the
Borrower and its Affiliates, on the one hand, and the Administrative Agent,
Athyrium and the Lenders on the other hand, (ii) the Borrower has consulted its
own legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (iii) the Borrower is capable of evaluating, and understands
and accepts, the terms, risks and conditions of the transactions contemplated
hereby and by the other Investment Documents; (b)(i) the Administrative Agent,
Athyrium and each Lender is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not and will not be acting as an advisor, agent or fiduciary, for the Borrower
or any of Affiliates or any other Person and (ii) neither the Administrative
Agent nor any Lender has any obligation to the Borrower or any of its Affiliates
with respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Investment Documents; and (c) the
Administrative Agent, Athyrium and the Lenders and their respective Affiliates
may be engaged in a broad range of transactions that involve interests that
differ from those of the Borrower and its Affiliates, and neither the
Administrative Agent, Athyrium nor any Lender has any obligation to disclose any
of such interests to the Borrower or its Affiliates. To the fullest extent
permitted by law, the Borrower hereby waives and releases, any claims that it
may have against the Administrative Agent, Athyrium or any Lender with respect
to any breach or alleged breach of agency or fiduciary duty in connection with
any aspect of any transaction contemplated hereby.

11.19 Acknowledgement and Consent to Bail-In of EEA Financial Institutions.

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by (a) the application of any Write-Down and Conversion Powers by an
EEA Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and (b) the
effects of any Bail-In Action on any such liability, including, if applicable:
(i) a reduction in full or in part or cancellation of any such liability; (ii) a
conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or (iii) the variation of the terms
of such liability in connection with the exercise of the write-down and
conversion powers of any EEA Resolution Authority.

11.20 Collateral and Guaranty Release.

Upon the request of the Borrower, the Administrative Agent agrees to execute and
deliver to the applicable Loan Party such documents as the Borrower may
reasonably request, in each case in accordance with the terms of the Loan
Documents and this Section 11.20:

(a) to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon termination of all unused Commitments and
payment in full of all Obligations (other than contingent indemnification
obligations for which no claim has been asserted) under the Loan Documents,
(ii) that is sold or otherwise disposed of or to be sold or otherwise disposed
of as part of or in connection with any sale or other Disposition permitted
hereunder or under any other Loan Document or any Involuntary Disposition, or
(iii) as approved in accordance with Section 11.01;

 

112

 

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

(b) to release or subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 8.01(i); and

(c) to release any Guarantor from its obligations under the Guaranty (i) if such
Person ceases to be a Subsidiary as a result of a transaction permitted under
the Loan Documents or (ii) upon termination of all unused Commitments and
payment in full of all Obligations (other than contingent indemnification
obligations for which no claim has been asserted) under the Loan Documents.

The Administrative Agent will promptly, in connection with the foregoing, at the
Borrower’s expense, and the Lenders hereby authorize the Administrative Agent
to, deliver to the applicable Loan Party any Collateral in the Administrative
Agent’s possession following the release of such Collateral pursuant to the
terms hereof.

[SIGNATURE PAGES FOLLOW]

 

113

 

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

BORROWER:     RECRO PHARMA, INC.,     a Pennsylvania corporation     By:  

/s/ Ryan Lake

    Name:   Ryan Lake     Title:   Senior Vice President of Finance and Chief
Accounting Officer GUARANTORS:     RECRO ENTERPRISES, INC.,     a Delaware
corporation     By:  

/s/ Ryan Lake

    Name:   Ryan Lake     Title:   Secretary and Treasurer     RECRO GAINESVILLE
LLC,     a Massachusetts limited liability company     By:  

/s/ Ryan Lake

    Name:   Ryan Lake     Title:   Treasurer

 

 

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:     ATHYRIUM OPPORTUNITIES III ACQUISITION LP,     a
Delaware limited partnership       By: Athyrium Opportunities Associates III LP,
      its General Partner         By: Athyrium Opportunities Associates III GP
LLC, the General Partner of Athyrium Opportunities Associates III LP            
By:  

/s/ Andrew C. Hyman

            Name: Andrew C. Hyman             Title:   Authorized Signatory

 

 

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

LENDERS:     ATHYRIUM OPPORTUNITIES III ACQUISITION LP,     a Delaware limited
partnership       By: Athyrium Opportunities Associates III LP, its General
Partner         By: Athyrium Opportunities Associates III GP LLC, the General
Partner of Athyrium Opportunities Associates III LP           By:  

/s/ Andrew C. Hyman

          Name: Andrew C. Hyman           Title:   Authorized Signatory    
ATHYRIUM OPPORTUNITIES II ACQUISITION LP,     a Delaware limited partnership    
  By: Athyrium Opportunities Associates II LP, its General Partner         By:
Athyrium GP Holdings LLC, the General Partner of Athyrium Opportunities
Associates II LP           By:  

/s/ Andrew C. Hyman

          Name: Andrew C. Hyman           Title:   Authorized Signatory

 

 

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

Schedule 2.01

Commitments and Applicable Percentages

 

Lender

  Term A
Commitment     Applicable
Percentage
of
Term A
Facility     Term B
Commitment     Applicable
Percentage
of
Term B
Facility     Term C
Commitment     Applicable
Percentage
of
Term C
Facility     Number of
Shares of
Common
Stock
Issuable
Upon
Exercise
of Warrant     Purchase
Price of Warrant  

Athyrium Opportunities II Acquisition LP

  $ 30,000,000.00       50 %    $ 10,000,000.00       50 %    $ 10,000,000.00  
    50 %      174,332     $ 827,779.80  

Athyrium Opportunities III Acquisition LP

  $ 30,000,000.00       50 %    $ 10,000,000.00       50 %    $ 10,000,000.00  
    50 %      174,332     $ 827,779.81    

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Total:

  $ 60,000,000.00       100 %    $ 20,000,000.00       100 %    $ 20,000,000.00
      100 %      348,664     $ 1,655,559.61    

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

 

 

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

Schedule 7.21

Post-Closing Obligations

 

Obligation

  

Due Date

The Borrower shall deliver to the Administrative Agent a certificate evidencing
the Equity Interests issued by Recro Ireland Limited to Recro Enterprises, Inc.
and pledged to the Administrative Agent pursuant to the Irish Share Charge,
together with an appropriate stock power duly executed in blank in form and
substance satisfactory to the Administrative Agent.   

Seven (7) days from the Closing Date.

The Borrower shall (i) deliver to the Administrative Agent an executed CRO Form
C6 in respect of each of charge 1 and charge 2, in each case, of Recro Ireland
Limited in favor of OrbiMed Royalty Opportunities II, LP, (ii) cause each of the
foregoing to be filed with the Irish Companies Registration Office, and
(iii) deliver to the Administrative Agent a copy of the receipt of filing with
respect to each of the foregoing.   

Ten (10) days from the Closing Date.

The Borrower shall deliver a Deposit Account Control Agreement with respect to
all Deposit Accounts held for the account of Recro Pharma, Inc. at U.S. Bank
National Association as of the Closing Date.   

Thirty (30) days from the Closing Date.

 

The Borrower shall use commercially reasonable efforts to deliver to the
Administrative Agent a Collateral Access Agreement with respect to the property
located at 490 Lapp Road in Malvern, Pennsylvania.

  

 

The Borrower shall use commercially reasonable efforts to deliver to the
Administrative Agent a Collateral Access Agreement with respect to the property
located at 795 Georgia Avenue, Gainesville, Georgia.

  

 

The Borrower shall use commercially reasonable efforts to deliver to the
Administrative Agent a Collateral Access Agreement with respect to the property
located at 800 Georgia Avenue in Gainesville, Georgia.

  

 

The Borrower shall deliver to the Administrative Agent evidence that an amending
resolution to the constitution of Recro Ireland Limited, in form and substance
satisfactory to the Administrative Agent, has been filed in the Irish Companies
Registration Office.

  

 

The Borrower shall deliver to the Administrative Agent, in form and substance
satisfactory to the Administrative Agent, an itemized schedule of all Material
Intellectual Property as of the Closing Date.

  

 

 

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

Schedule 11.02

Certain Addresses for Notices

 

1. Address for all Loan Parties:

Michael Celano

Chief Financial Officer

Recro Pharma, Inc.

490 Lapp Road

Malvern, PA 19355

Email: [***]

Phone: [***]

Fax: [***]

With a copy to:

Rachael M. Bushey

Pepper Hamilton LLP

3000 Two Logan Square

Eighteenth and Arch Streets

Philadelphia PA 19103

Email: busheyr@pepperlaw.com

Phone: 215-981-4331

Fax: 215-689-4669

 

2. Address for Administrative Agent and the Lenders:

Athyrium Capital Management, LP

530 Fifth Avenue, Floor 25

New York, NY 10036

Attention: Andrew Hyman and Richard T. Pines

Electronic Mail: [***]

Telephone: [***]

With a copy to:

Moore & Van Allen PLLC

100 North Tryon Street, Suite 4700

Charlotte, NC 28202

Attention: Tripp Monroe

Electronic Mail: trippmonroe@mvalaw.com

Telephone: 704-331-1107

Facsimile: 704-378-1942

 

 

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

MVA DRAFT 11/14/17

EXHIBIT A

FORM OF LOAN NOTICE

Date:                     , 20    

 

To: Athyrium Opportunities III Acquisition LP, as Administrative Agent

 

Re: Credit Agreement dated as of November 17, 2017 (as amended, modified,
restated, supplemented or extended from time to time, the “Credit Agreement”)
among Recro Pharma, Inc., a Pennsylvania corporation (the “Borrower”), the
Guarantors party thereto, the Lenders from time to time party thereto and
Athyrium Opportunities III Acquisition LP, as Administrative Agent. Capitalized
terms used but not otherwise defined herein have the meanings provided in the
Credit Agreement.

Ladies and Gentlemen:

The undersigned hereby requests the [Term A Borrowing] [Term B Borrowing]
[Term C Borrowing] on [    ] (which is a Business Day) in the aggregate
principal amount of $[60,000,000] [20,000,000] [$20,000,000].

The Borrower hereby represents and warrants that each of the conditions set
forth in Section [5.01] [5.03] [5.04] and Section 5.02 of the Credit Agreement
has been satisfied on and as of the date of such Borrowing.

 

RECRO PHARMA, INC.,

a Pennsylvania corporation

By:  

 

Name:   Title:  

 

 

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

EXHIBIT B-1

FORM OF TERM A NOTE

                    , 20    

THIS TERM A NOTE IS ISSUED WITH ORIGINAL ISSUE DISCOUNT (“OID”) FOR U.S. FEDERAL
INCOME TAX PURPOSES. THE ISSUE PRICE, AMOUNT OF OID, ISSUE DATE AND YIELD TO
MATURITY WITH RESPECT TO THIS TERM A NOTE MAY BE OBTAINED BY WRITING TO THE
BORROWER AT THE FOLLOWING ADDRESS: 490 LAPP ROAD, MALVERN, PA 19355, ATTENTION:
CHIEF FINANCIAL OFFICER, FACSIMILE: 484-395-2471.

FOR VALUE RECEIVED, the undersigned (the “Borrower”) promises to pay to
                     or registered assigns (the “Lender”), in accordance with
the provisions of the Credit Agreement (as hereinafter defined), the principal
amount of the Term A Loan made by the Lender to the Borrower under that certain
Credit Agreement dated as of November 17, 2017 (as amended, modified, restated,
supplemented or extended from time to time, the “Credit Agreement”) among the
Borrower, the Guarantors party thereto, the Lenders from time to time party
thereto and Athyrium Opportunities III Acquisition LP, as Administrative Agent.
Capitalized terms used but not otherwise defined herein have the meanings
provided in the Credit Agreement.

The Borrower promises to pay interest on the unpaid principal amount of the Term
A Loan made by the Lender to the Borrower under the Credit Agreement from the
Closing Date until such principal amount is paid in full, at such interest rates
and at such times as provided in the Credit Agreement. All payments of principal
and interest shall be made to the Administrative Agent for the account of the
Lender in Dollars in immediately available funds at the Administrative Agent’s
Office. If any amount is not paid in full when due under the Credit Agreement,
such unpaid amount shall bear interest, to be paid upon demand, from the due
date thereof until the date of actual payment (and before as well as after
judgment) computed at the per annum rate set forth in the Credit Agreement.

This Term A Note is one of the Term A Notes referred to in the Credit Agreement,
is entitled to the benefits thereof and may be prepaid in whole or in part
subject to the terms and conditions provided therein. Upon the occurrence and
continuation of one or more of the Events of Default specified in the Credit
Agreement, all amounts then remaining unpaid on this Term A Note shall become,
or may be declared to be, immediately due and payable all as provided in the
Credit Agreement. The Term A Loan made by the Lender to the Borrower under the
Credit Agreement shall be evidenced by one or more loan accounts or records
maintained by the Lender in the ordinary course of business. The Lender may also
attach schedules to this Term A Note and endorse thereon the date, amount and
maturity of the Term A Loan made by the Lender to the Borrower under the Credit
Agreement and payments with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
nonpayment of this Term A Note.

This Term A Note may only be transferred in accordance with the limitations and
restrictions set forth in the Credit Agreement. THIS TERM A NOTE SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

[Signature Page Follows]

 

 

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower has caused this Term A Note to be duly executed
and delivered by its officer thereunto duly authorized as of the date first
above written.

 

RECRO PHARMA, INC.,

a Pennsylvania corporation

By:  

 

Name:   Title:  

 

 

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

EXHIBIT B-2

FORM OF TERM B NOTE

                    , 20    

THIS TERM B NOTE IS ISSUED WITH ORIGINAL ISSUE DISCOUNT (“OID”) FOR U.S. FEDERAL
INCOME TAX PURPOSES. THE ISSUE PRICE, AMOUNT OF OID, ISSUE DATE AND YIELD TO
MATURITY WITH RESPECT TO THIS TERM B NOTE MAY BE OBTAINED BY WRITING TO THE
BORROWER AT THE FOLLOWING ADDRESS: 490 LAPP ROAD, MALVERN, PA 19355, ATTENTION:
CHIEF FINANCIAL OFFICER, FACSIMILE: 484-395-2471.

FOR VALUE RECEIVED, the undersigned (the “Borrower”) promises to pay to
                     or registered assigns (the “Lender”), in accordance with
the provisions of the Credit Agreement (as hereinafter defined), the principal
amount of the Term B Loan made by the Lender to the Borrower under that certain
Credit Agreement dated as of November 17, 2017 (as amended, modified, restated,
supplemented or extended from time to time, the “Credit Agreement”) among the
Borrower, the Guarantors party thereto, the Lenders from time to time party
thereto and Athyrium Opportunities III Acquisition LP, as Administrative Agent.
Capitalized terms used but not otherwise defined herein have the meanings
provided in the Credit Agreement.

The Borrower promises to pay interest on the unpaid principal amount of the Term
B Loan made by the Lender to the Borrower under the Credit Agreement from the
Closing Date until such principal amount is paid in full, at such interest rates
and at such times as provided in the Credit Agreement. All payments of principal
and interest shall be made to the Administrative Agent for the account of the
Lender in Dollars in immediately available funds at the Administrative Agent’s
Office. If any amount is not paid in full when due under the Credit Agreement,
such unpaid amount shall bear interest, to be paid upon demand, from the due
date thereof until the date of actual payment (and before as well as after
judgment) computed at the per annum rate set forth in the Credit Agreement.

This Term B Note is one of the Term B Notes referred to in the Credit Agreement,
is entitled to the benefits thereof and may be prepaid in whole or in part
subject to the terms and conditions provided therein. Upon the occurrence and
continuation of one or more of the Events of Default specified in the Credit
Agreement, all amounts then remaining unpaid on this Term B Note shall become,
or may be declared to be, immediately due and payable all as provided in the
Credit Agreement. The Term B Loan made by the Lender to the Borrower under the
Credit Agreement shall be evidenced by one or more loan accounts or records
maintained by the Lender in the ordinary course of business. The Lender may also
attach schedules to this Term B Note and endorse thereon the date, amount and
maturity of the Term B Loan made by the Lender to the Borrower under the Credit
Agreement and payments with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
nonpayment of this Term B Note.

This Term B Note may only be transferred in accordance with the limitations and
restrictions set forth in the Credit Agreement. THIS TERM B NOTE SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

[Signature Page Follows]

 

 

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower has caused this Term B Note to be duly executed
and delivered by its officer thereunto duly authorized as of the date first
above written.

 

RECRO PHARMA, INC.,

a Pennsylvania corporation

By:  

 

Name:   Title:  

 

 

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

EXHIBIT B-3

FORM OF TERM C NOTE

                    , 20    

THIS TERM C NOTE IS ISSUED WITH ORIGINAL ISSUE DISCOUNT (“OID”) FOR U.S. FEDERAL
INCOME TAX PURPOSES. THE ISSUE PRICE, AMOUNT OF OID, ISSUE DATE AND YIELD TO
MATURITY WITH RESPECT TO THIS TERM C NOTE MAY BE OBTAINED BY WRITING TO THE
BORROWER AT THE FOLLOWING ADDRESS: 490 LAPP ROAD, MALVERN, PA 19355, ATTENTION:
CHIEF FINANCIAL OFFICER, FACSIMILE: 484-395-2471.

FOR VALUE RECEIVED, the undersigned (the “Borrower”) promises to pay to
                     or registered assigns (the “Lender”), in accordance with
the provisions of the Credit Agreement (as hereinafter defined), the principal
amount of the Term C Loan made by the Lender to the Borrower under that certain
Credit Agreement dated as of November 17, 2017 (as amended, modified, restated,
supplemented or extended from time to time, the “Credit Agreement”) among the
Borrower, the Guarantors party thereto, the Lenders from time to time party
thereto and Athyrium Opportunities III Acquisition LP, as Administrative Agent.
Capitalized terms used but not otherwise defined herein have the meanings
provided in the Credit Agreement.

The Borrower promises to pay interest on the unpaid principal amount of the Term
C Loan made by the Lender to the Borrower under the Credit Agreement from the
Closing Date until such principal amount is paid in full, at such interest rates
and at such times as provided in the Credit Agreement. All payments of principal
and interest shall be made to the Administrative Agent for the account of the
Lender in Dollars in immediately available funds at the Administrative Agent’s
Office. If any amount is not paid in full when due under the Credit Agreement,
such unpaid amount shall bear interest, to be paid upon demand, from the due
date thereof until the date of actual payment (and before as well as after
judgment) computed at the per annum rate set forth in the Credit Agreement.

This Term C Note is one of the Term C Notes referred to in the Credit Agreement,
is entitled to the benefits thereof and may be prepaid in whole or in part
subject to the terms and conditions provided therein. Upon the occurrence and
continuation of one or more of the Events of Default specified in the Credit
Agreement, all amounts then remaining unpaid on this Term C Note shall become,
or may be declared to be, immediately due and payable all as provided in the
Credit Agreement. The Term C Loan made by the Lender to the Borrower under the
Credit Agreement shall be evidenced by one or more loan accounts or records
maintained by the Lender in the ordinary course of business. The Lender may also
attach schedules to this Term C Note and endorse thereon the date, amount and
maturity of the Term C Loan made by the Lender to the Borrower under the Credit
Agreement and payments with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
nonpayment of this Term C Note.

This Term C Note may only be transferred in accordance with the limitations and
restrictions set forth in the Credit Agreement. THIS TERM C NOTE SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

[Signature Page Follows]

 

 

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower has caused this Term C Note to be duly executed
and delivered by its officer thereunto duly authorized as of the date first
above written.

 

RECRO PHARMA, INC.,

a Pennsylvania corporation

By:  

 

Name:   Title:  

 

 

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

EXHIBIT B-4

FORM OF WARRANT

[See attached.]

 

 

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF JOINDER AGREEMENT

THIS JOINDER AGREEMENT (this “Agreement”) dated as of                     ,
20     is by and between                     , a                      (the “New
Subsidiary”), and Athyrium Opportunities III Acquisition LP, in its capacity as
Administrative Agent under that certain Credit Agreement dated as of
November 17, 2017 (as amended, modified, restated, supplemented or extended from
time to time, the “Credit Agreement”) among Recro Pharma, Inc., a Pennsylvania
corporation (the “Borrower”), the Guarantors party thereto, the Lenders from
time to time party thereto and Athyrium Opportunities III Acquisition LP, as
Administrative Agent. Capitalized terms used herein and not otherwise defined
herein shall have the meanings assigned to such terms in the Credit Agreement.

The Loan Parties are required by Section 7.12 of the Credit Agreement to cause
the New Subsidiary to become a “Guarantor” thereunder. Accordingly, the New
Subsidiary hereby agrees as follows with the Administrative Agent:

1. The New Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the New Subsidiary will be deemed to be a party to
the Credit Agreement and a “Guarantor” for all purposes of the Credit Agreement,
and shall have all of the obligations of a Guarantor thereunder as if it had
executed the Credit Agreement. The New Subsidiary hereby ratifies, as of the
date hereof, and agrees to be bound by, all of the terms, provisions and
conditions applicable to the Guarantors contained in the Credit Agreement.
Without limiting the generality of the foregoing terms of this paragraph 1, the
New Subsidiary hereby jointly and severally together with the other Guarantors,
guarantees to each Secured Party, as provided in Article IV of the Credit
Agreement, as primary obligor and not as surety, the prompt payment and
performance of the Obligations in full when due (whether at stated maturity, as
a mandatory prepayment, by acceleration or otherwise) strictly in accordance
with the terms thereof.

2. The New Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the New Subsidiary will be deemed to be a party to
the Security Agreement and a “Grantor” for all purposes of the Security
Agreement, and shall have all the obligations of a Grantor thereunder as if it
had executed the Security Agreement. The New Subsidiary hereby ratifies, as of
the date hereof, and agrees to be bound by, all of the terms, provisions and
conditions contained in the Security Agreement. Without limiting the generality
of the foregoing terms of this paragraph 2, the New Subsidiary hereby grants to
the Administrative Agent, for the benefit of the Secured Parties (as defined in
the Security Agreement), a continuing security interest in any and all right,
title and interest of the New Subsidiary in and to the Collateral of the New
Subsidiary to secure the prompt payment and performance in full when due,
whether by lapse of time, acceleration, mandatory prepayment or otherwise, of
the Obligations.

3. The New Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the New Subsidiary will be deemed to be a party to
the Pledge Agreement and a “Pledgor” for all purposes of the Pledge Agreement,
and shall have all the obligations of a Pledgor thereunder as if it had executed
the Pledge Agreement. The New Subsidiary hereby ratifies, as of the date hereof,
and agrees to be bound by, all of the terms, provisions and conditions contained
in the Pledge Agreement. Without limiting the generality of the foregoing terms
of this paragraph 3, the New Subsidiary hereby grants to the Administrative
Agent, for the benefit of the Secured Parties, a continuing security interest in
any and all right, title and interest of the New Subsidiary in and to the
Pledged Collateral (as defined in the Pledge Agreement) of the New Subsidiary to
secure the prompt payment and performance in full when due, whether by lapse of
time, acceleration, mandatory prepayment or otherwise, of the Obligations.

 

 

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

4. The New Subsidiary hereby represents and warrants to the Administrative Agent
and the Lenders that, as of the date hereof:

(a) The New Subsidiary’s exact legal name and state of organization are as set
forth on the signature pages hereto.

(b) The New Subsidiary’s taxpayer identification number and organizational
identification number are set forth on Schedule 1 hereto.

(c) Other than as set forth on Schedule 2 hereto, the New Subsidiary has not
changed its legal name, changed its state of organization, or been party to a
merger, consolidation or other change in structure in the five years preceding
the date hereof.

(d) Schedule 3 hereto sets forth a complete and accurate list of all of the
following Intellectual Property: all Patents of such New Subsidiary that are
issued, or in respect of which an application has been filed or recorded, with
the United States Patent and Trademark Office or with any other Governmental
Authority (or comparable organization or office established in any country or
pursuant to an international treaty or similar international agreement for the
filing, recordation or registration of interests in intellectual property),
together with relevant identifying information with respect to such Patents,
(ii) all Trademarks of such New Subsidiary that are issued, or in respect of
which an application has been filed or recorded, with the United States Patent
and Trademark Office or with any other Governmental Authority (or comparable
organization or office established in any country or pursuant to an
international treaty or similar international agreement for the filing,
recordation or registration of interests in intellectual property), together
with relevant identifying information with respect to such Trademarks, (iii) all
Copyrights of such New Subsidiary that are registered, or in respect of which an
application for registration has been filed or recorded, with the United States
Copyright Office or with any other Governmental Authority (or comparable
organization or office established pursuant to an international treaty or
similar international agreement for the filing, recordation or registration of
interests in intellectual property), together with relevant identifying
information with respect to such Copyrights, and (iv) each other item of
Material Intellectual Property, owned by such New Subsidiary. Schedule 3 also
sets forth a complete and accurate list of all license agreements (inbound or
outbound) of any Material Intellectual Property of the New Subsidiary as of the
date hereof.

(e) Schedule 4 hereto includes all Commercial Tort Claims (as defined in the
Security Agreement) with a value in excess of $500,000 by or in favor of the New
Subsidiary.

(f) Schedule 5 hereto lists all real property located in the United States that
is owned or leased by the New Subsidiary, together with (i) a description of
each real property that is Excluded Property and (ii) a designation as to
whether such property is owned or leased.

(g) Schedule 6 hereto is a complete and accurate list of each Subsidiary of the
New Subsidiary, together with (i) jurisdiction of organization, (ii) number of
shares of each class of Equity Interests outstanding, (iii) number and
percentage of outstanding shares of each class owned (directly or indirectly) by
the New Subsidiary and (iv) number and effect, if exercised, of all outstanding
options, warrants, rights of conversion or purchase and all other similar rights
with respect thereto. The outstanding Equity Interests of each Subsidiary of the
New Subsidiary are

 

 

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

validly issued, fully-paid and, in the case of Equity Interests representing
corporate interests, non-assessable. Schedule 6 hereto includes the certificate
number and number of shares for each certificate with respect to any Equity
Interests of any Subsidiary of the New Subsidiary evidenced by certificates.

(h) Set forth on Schedule 7 hereto is a complete and accurate list of all
Material Contracts of the New Subsidiary, together with an adequate description
of the parties thereto, and amendments and modifications thereto. Each such
Material Contract (i) is in full force and effect and is binding upon and
enforceable against the New Subsidiary and, to the knowledge of the New
Subsidiary, all other parties thereto in accordance with its terms (except for
expirations of such Material Contracts in accordance with their terms), and
(ii) is not currently subject to any material breach or default by the New
Subsidiary or, to the knowledge of the New Subsidiary, any other party thereto.
The New Subsidiary has not taken or failed to take any action that would permit
any other Person party to any Material Contract to have, and, to the knowledge
of the New Subsidiary, no such Person otherwise has, any defenses, counterclaims
or rights of setoff thereunder. Subject to Section 7.18 of the Credit Agreement,
none of the Material Contracts are non-assignable by their terms (other than
those certain agreements separately noted in Schedule 7 hereto as being
non-assignable) or as a matter of law, or prevent the granting of a security
interest therein.

(i) Except as described on Schedule 8 hereto, there are no outstanding
commitments or other obligations of the New Subsidiary to issue, and no rights
of any Person to acquire, any shares of any Equity Interests of the New
Subsidiary.

(j) The name and address of any bailee or warehouseman possessing Equipment or
Inventory of the New Subsidiary is listed on Schedule 9 hereto.

(k) The New Subsidiary does not hold any Instruments (as defined in the Security
Agreement), Documents (as defined in the Security Agreement) or Tangible Chattel
Paper (as defined in the Security Agreement) required to be pledged and
delivered pursuant to the terms of the Security Agreement other than as set
forth on Schedule 10 hereto.

5. The address of the New Subsidiary for purposes of all notices and other
communications is the address designated for all Loan Parties on Schedule 11.02
to the Credit Agreement or such other address as the New Subsidiary may from
time to time notify the Administrative Agent in writing.

6. The New Subsidiary hereby waives acceptance by the Lenders of the guaranty by
the New Subsidiary under Article IV of the Credit Agreement upon the execution
of this Agreement by the New Subsidiary.

7. This Agreement may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or other electronic imaging means (e.g. “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart of this Agreement.

8. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK.

[Signature Page Follows]

 

 

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Subsidiary has caused this Agreement to be duly
executed by its authorized officer, and the Administrative Agent has caused the
same to be accepted by its authorized officer, as of the day and year first
above written.

 

[NEW SUBSIDIARY] By:  

 

Name:   Title:  

Acknowledged and accepted:

 

ATHYRIUM OPPORTUNITIES III ACQUISITION LP,    a Delaware limited partnership, as
Administrative Agent   

By: Athyrium Opportunities Associates III LP, its General Partner

By: Athyrium Opportunities Associates III GP LLC, the General

Partner of Athyrium Opportunities Associates III LP

 

    By:  

 

    Name:       Title:  

 

 

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

Schedule 1

Taxpayer Identification Number; Organization Number

 

 

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

Schedule 2

Changes in Legal Name or State of Organization;

Mergers, Consolidations and other Changes in Structure

 

 

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

Schedule 3

IP Collateral

 

 

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

Schedule 4

Commercial Tort Claims

 

 

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

Schedule 5

Real Property

 

 

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

Schedule 6

Subsidiaries

 

 

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

Schedule 7

Material Contracts

 

 

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

Schedule 8

Equipment and Inventory in the Possession of a Bailee or Warehouseman

 

 

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

Schedule 9

Commitments / Obligations to Issue Shares of Equity Interests of the New
Subsidiary

 

 

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below (the “Effective Date”) and is entered into by
and between [Insert name of Assignor] (the “Assignor”) and [Insert name of
Assignee] (the “Assignee”). Capitalized terms used but not defined herein have
the meanings provided in the Credit Agreement identified below, receipt of a
copy of which is hereby acknowledged by the Assignee. The Standard Terms and
Conditions set forth in Annex 1 attached hereto (the “Standard Terms and
Conditions”) are hereby agreed to and incorporated herein by reference and made
a part of this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount[s]
and equal to the percentage interest[s] identified below of all of such
outstanding rights and obligations of the Assignor under the respective loan[s]
identified below and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as, the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.    Assignor:          [Assignor [is][is not] a Defaulting Lender.] 2.   
Assignee:                                          
                                   [and is an       Affiliate/Approved Fund of
[identify Lender]] 3.    Borrower:    Recro Pharma, Inc., a Pennsylvania
corporation 4.    Administrative Agent:    Athyrium Opportunities III
Acquisition LP 5.    Credit Agreement:    Credit Agreement dated as of
November 17, 2017 (as amended, modified, restated, supplemented or extended from
time to time, the “Credit Agreement”) among Recro Pharma, Inc., a Pennsylvania
corporation (the “Borrower”), the Guarantors party thereto, the Lenders from
time to time party thereto and Athyrium Opportunities III Acquisition LP, as
Administrative Agent.

 

 

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

6. Assigned Interest:

 

Aggregate Amount of
the [Term A Loan ][Term
B Loan][Term C Loan]

  

Amount of the
[Term A Loan][Term
B Loan][Term C Loan]
Assigned1

  

Percentage Assigned of
the [Term A
Loan][Term B Loan]
[Term C Loan]2

           

 

7. Trade Date:

 

8. Effective Date:

[Signature Pages Follow]

 

1  Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

2  Set forth, to at least 9 decimals, as a percentage of the Term A Loan, Term B
Loan or Term C Loan, as applicable.

 

 

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR:   [NAME OF ASSIGNOR]   By:  

 

  Name:     Title:   ASSIGNEE:   [NAME OF ASSIGNEE]   By:  

 

  Name:     Title:  

 

 

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

[Consented to and]3 Accepted:

ATHYRIUM OPPORTUNITIES III ACQUISITION LP,

a Delaware limited partnership, as Administrative Agent

By: Athyrium Opportunities Associates III LP, its General Partner

By: Athyrium Opportunities Associates III GP LLC, the General

Partner of Athyrium Opportunities Associates III LP

 

 

By:

 

 

 

Name:

   

Title:

 

[Consented to:]4

RECRO PHARMA, INC.,

a Pennsylvania corporation

 

By:

 

 

Name:

 

Title:

 

 

3  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

4  To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.

 

 

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

Annex 1 to Assignment and Assumption

STANDARD TERMS AND CONDITIONS

1. Representations and Warranties.

1.1. Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (iv) it is [not] a Defaulting Lender; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets the
requirements to be an assignee under Sections 11.06(b)(iii) and (v) of the
Credit Agreement (subject to such consents, if any, as may be required under
Section 11.06(b)(iii) of the Credit Agreement), (iii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it is sophisticated with respect to
decisions to acquire assets of the type represented by the Assigned Interest and
either it, or the Person exercising discretion in making its decision to acquire
the Assigned Interest, is experienced in acquiring assets of such type, (v) it
has received a copy of the Credit Agreement, and has received or has been
accorded the opportunity to receive copies of the most recent financial
statements delivered pursuant to Section 7.01 thereof, as applicable, and such
other documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest, (vi) it has, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest, and (vii) if it is a Foreign Lender, attached hereto is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by the Assignee; and (b) agrees that
(i) it will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date. Notwithstanding the
foregoing, the Administrative Agent shall make all payments of interest, fees or
other amounts payable or paid in kind from and after the Effective Date to the
Assignee.

 

 

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by facsimile or other electronic imaging means (e.g.
“pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart of this Assignment and Assumption. This Assignment and Assumption
shall be governed by, and construed in accordance with, the laws of the State of
New York.

 

 

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date:                     , 20         (the “Financial
Statement Date”)

 

To: Athyrium Opportunities III Acquisition LP, as Administrative Agent

 

Re: Credit Agreement dated as of November 17, 2017 (as amended, modified,
restated, supplemented or extended from time to time, the “Credit Agreement”)
among Recro Pharma, Inc., a Pennsylvania corporation (the “Borrower”), the
Guarantors party thereto, the Lenders from time to time party thereto and
Athyrium Opportunities III Acquisition LP, as Administrative Agent. Capitalized
terms used but not otherwise defined herein have the meanings provided in the
Credit Agreement.

Date:                     , 20        

Ladies and Gentlemen:

The undersigned Responsible Financial Officer hereby certifies as of the date
hereof that [he][she] is the                     5 of the Borrower, and that, in
[his][her] capacity as such, [he][she] is authorized to execute and deliver this
Compliance Certificate to the Administrative Agent on the behalf of the
Borrower, and that:

[Use following paragraph 1 for fiscal year-end financial statements:]

[1. Attached hereto as Schedule 1 are the year-end audited financial statements
required by Section 7.01(a) of the Credit Agreement for the fiscal year of the
Borrower ended as of the Financial Statement Date, together with the report and
opinion of an independent certified public accountant required by such Section.]

[Use following paragraph 1 for fiscal quarter-end financial statements:]

[1. Attached hereto as Schedule 1 are the unaudited financial statements
required by Section 7.01(b) of the Credit Agreement for the fiscal quarter of
the Borrower ended as of the Financial Statement Date. Such financial statements
fairly present in all material respects the financial condition, results of
operations, shareholders’ equity and cash flows of the Borrower and its
Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes.]

2. The undersigned has reviewed and is familiar with the terms of the Credit
Agreement and has made, or has caused to be made, a reasonably detailed review
of the transactions and condition (financial or otherwise) of the Borrower
during the accounting period covered by the attached financial statements.

3. A review of the activities of the Borrower during such fiscal period has been
made under the supervision of the undersigned with a view to determining whether
during such fiscal period the Borrower performed and observed all of its
Obligations, and

[select one:]

 

  5  Must be signed by chief executive officer, chief financial officer, chief
accounting officer, treasurer or controller.

 

 

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

[to the knowledge of the undersigned during such fiscal period, the Borrower
performed and observed each covenant and condition of the Loan Documents
applicable to it, and no Default has occurred and is continuing.]

[or:]

[the following covenants or conditions have not been performed or observed and
the following is a list of each such Default and its nature and status:]

4. The analysis of the financial covenants set forth in Section 8.16 of the
Credit Agreement and calculation of Consolidated Debt to Revenues Ratio, in each
case, for the four fiscal quarter period ending as of the Financial Statement
Date, set forth on Schedule 2 attached hereto are true and accurate on and as of
the date of this Compliance Certificate.

5. Set forth below is information regarding the amount of all Dispositions and
Involuntary Dispositions, in each case, the Net Cash Proceeds of which, when
taken together with the Net Cash Proceeds of all other Dispositions and
Involuntary Dispositions in the applicable fiscal year, exceed $1,000,000, all
Debt Issuances, all Extraordinary Receipts, the Net Cash Proceeds of which, when
taken together with the Net Cash Proceeds of all other Extraordinary Receipts in
the applicable fiscal year, exceed $1,000,000, and Acquisitions that occurred
during the period covered by the financial statements attached hereto as
Schedule 1: [    ].

6. Attached hereto as Schedule 3 is (i) a list of (A) all applications with the
United States Copyright Office or the United States Patent and Trademark Office
by any Loan Party, if any, for Copyrights, Patents or Trademarks made since [the
Closing Date] [the date of the prior Compliance Certificate], (B) all issuances
of registrations or letters patent by the United States Copyright Office or the
United States Patent and Trademark Office on existing applications by any Loan
Party for Copyrights, Patents and Trademarks received since [the Closing Date]
[the date of the prior Compliance Certificate], and (C) any license of Material
Intellectual Property entered into by any Loan Party since [the Closing Date]
[the date of the prior Compliance Certificate] and (ii) with respect to any
insurance coverage of any Loan Party or any Subsidiary that was renewed,
replaced or modified during the period covered by the financial statements, such
information with respect to such insurance coverage as is required to be
included on Schedule 6.10 to the Credit Agreement.

7. Attached hereto as Schedule 4 is a written summary of material changes in
GAAP and in the consistent application thereof, in each case made during the
accounting period covered by the attached financial statements.

[Signature Page Follows]

 

 

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of the date set forth above.

 

RECRO PHARMA, INC.,

a Pennsylvania corporation

By:  

 

Name:   Title:  

 

 

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

Schedule 1

 

 

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

Schedule 2

 

1.      Consolidated Debt to Revenues Ratio:    $                 

A.

  

Consolidated Funded Indebtedness as of the

Financial Statement Date:

   $                 

B.

  

Consolidated Revenues for the period of the

four fiscal quarters most recently ended on the

Financial Statement Date:

   $                 

C.

  

Consolidated Debt to Revenues Ratio

[1(A) / 1(B)]:

                 :1.00    

D.

  

maximum Consolidated Debt to Revenues

Ratio permitted by Section 8.16(b) of the

Credit Agreement for such period:

     [            ]:1:00        Compliance?      [Yes] [No]   2.      Liquidity:
    

A.

  

Unrestricted Cash of the Loan Parties held in

Deposit Accounts for which the

Administrative Agent has received a Deposit

Account Control Agreement:

   $                 

B.

  

amount required by Section 8.16(a) of the

Credit Agreement:

   $ 7,000,000        Compliance?      [Yes] [No]  

 

 

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

Schedule 3

 

 

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

Schedule 4

 

 

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.